  Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 1 of 91            FILED
                                                                     2019 Mar-04 PM 07:00
                                                                     U.S. DISTRICT COURT
                                                                         N.D. OF ALABAMA


                              TAB L

Exhibits to Deposition of Kimberly Staples taken November 13,
                             2018
Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 2 of 91




                         TRANSCRTPT        OF   AIJOTO   RFCORDTNC




 Transcript     of   audio      recorded    meeting with         Mr    Herschel       Walker

  Mr   Ron    Bisenman    and    Mr   John      Staples    on    December      27th    2018




                          LaTasha           Bethel       CCR    2660
                             Certified      Court Reporter
                                 State      of Georgia
                             bethelreporting@live              com
                                      770       7718454




                                                                        DEFENDANTS
                                                                            EXHIBIT




                                                                             .64ok
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 3 of 91



                     MR      WALKER            One       of       the    things               want       to    talk        about

          John         more     than      anything                is         spoke       to       Robert             couple          of


          times         and         have       agonized                over       this       for         long       time        for       the


          last       couple        of    weeks          is    how       we    get       ourselves             back       on     track

          Then          came       to    the       point          that       if    we    could       or       if    we     ever


          could        get    back       on    track          because             Im     not       sure       just       where          we


          come       in            think       now       we       have       come       to    the    point           that            think


          it    may be        time       for       us    to       change            It       may    be    time          for us          to


          part       ways          Im     not       sure          if    Renaissance                Man    is       still        what


10        you     like        which       is       sad       to    me because                     thought          we    had       such


11        great        run         We    had            great           great       run              think          we     had       so


12        much potential                           think          with       this       broker       thing           and


13        everything            that      has       come          up     and       now       Im     not       sure       if


14        Renaissance              Man    is       still          the    focus          point       that             think         it


15        should        be         Now             just       think          we    have       come       to    the       point          that


16        it    is     time     for      Renaissance                   Man    to    keep          going       on        and     we


17        figure        out         way       we    can       still          coexist          and    get       things           done

18        One     of    the     things              thought             about       is       --    youve           done       so     many

19        great        things        for Renaissance                     Man       that            would       love        to      do


20        like          years pay                   Like               consultant             years           pay       for     you       so


21        that       you     can     focus         on    all that             stuff          Robert       was        talking


22        about        with     you      with       the       brokerage             and                  forgot          some        of


23        the     names            Bud    Taylor              and            think       the       other       guy         and       you

24        can    put       those        things          together             that       you-all          were        talking


25        about        doing        and       you       can       come       back       to me       then           but          think
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 4 of 91



          it    may    be     time       to    part       because            think       trust       is      so     important

          and         think        that       is    where             you    know             keep      hearing             that


          word        and     it    is    sad       to    me    because          youve        done           lot       of    good


          things       for     Renaissance                Man

                  MR        STAPLES                Okay           guess            need       further          --           dont

          know    what       was     said            Well             dont        know     if      to     be      honest


          with    you        Herschel               if    what         say       today     matters           to     you

          would       hope     that       it       would         Robert          doesnt         speak        for       me

          David       Jackson        doesnt              speak    for       me      The       last      several             months


10        have    been       very        stressful              and    it    seems       to     be      like        we


11        mentioned when                 Kim       and         came    here         couple         of     weeks                   --
                                                                                                                         ago

12        and         few    weeks        ago        there       seems       to    be         lack      of     trust         on


13        us           guess             could       understand             it     but     it      shouldnt-                 we


14        have    never        done       anything             distrustful                    have      never          taken


15        dime         We    have        never       hidden       anything           from       anyone              Others


16        have    been       distrustful                        mean        we    have     had       conversations

17        Ron         But    then        it    really          started           Herschel          when        you       started


18        texting       me     about          having       the    financial             records         from        Hearty

19        Bake     phonetic               and       that       they    had       been    paying         someone             at


20        DSM           knew        that       never       happened                 wish        instead           of     texting

21        back    and       forth        we    just       could       have          that        never        happened

22        Whoever       told        you       those       things        theyre           lying            Blair             and    of


23        course       that                   made         mistake          with     DSM      from      day       one       by


24        trusting          others            and    youve        always          been          good      partner            with


25        me     Herschel                You       have    always       been       good       to   me          You       know
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 5 of 91



          Robert        talks        to me       every          day        and    some       things             agree        with


          and     some       things             dont             He    gives          me    good     advice            The


          bottom line            Herschel             is    if    Ive           asked       for     something          you           for


          the    most        part      have       gone          along       with       it         Its         when         started


          asking        for     things          for    other          people          that    this        got    out       of


          hand          The     DSM    thing                think           Ron        you    may        have    even        said


          it       Its           cancer                    agree       with       that

                   MR        EISENMAN             Well           its             collection              of    things        and


          Herschel           wanted        to    handle          this           but         think        some    of    it       is


10        also          think        you    lost       focus          on    Renaissance              Man         It    became


11        very     important           for       you       to    have            place       for     Kim       and         place

12        for     Blair

13                 MR        STAPLES                  disagree             with       that    wholeheartedly

14        never        lost     focus       of    Renaissance                   Man

15                 MR        EISENMAN             But       if    the       guy       who    owns        the    company          --


16                 MR        STAPLES             That       never          happened

17                 MR        EISENMAN             The       guy       that       owns       the     company          thinks


18        that     it    became        more       important                to          and    again            this     is      just


19        one     of    the     things           but       to    Herschel              it    felt        --    and    if         am


                        Herschel            tell       me but          --       felt       that     it    became       more
20        wrong

21        about        DSM    and     having          something             for       Kim    --     because          its        not


22        the    money                mean             told       you       many times                   Herschel          has


23        told     you          We    viewed          the       money that             Kim made           as    being        part

24        of    your     salary

25                 MR        STAPLES             It    should          be         It       should        be
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 6 of 91




                  MR         ETSENMAN            But     having        Kim    and      Blair       in the          company

          became              there       was    just

                  MR         STAPLES            Its Herschels                    company           You       know        its

          disappointing                   Its disappointing                   to      me        Herschel           because


               always        felt       like     first        of     all     the      focus       has    always          been


          on    Renaissance              Man         Something         that       concerns         me    is    you       do


          not    have        an    advocate          like     me       Id        certainly         be    willing

          came    in        here    with         suggestion            to    take           different          role

          There       is     nothing          in the     works        with    Bud      Taylor            There       is


10        nothing           in the       works       with     Robert         and           can    look       you    in the


11        eye    mantoman                     There     is    nothing        in the         works            You    know

12        Robert        talks            lot    about        this     could       happen         and    that       could


13        happen                  would       like     this Christopher                         Okay     thats           fine

14        but    nothing           is    in    the     works               dont       even       see    that


15        happening           to    be    honest        with       you       To       me    the    best       scenario


16        is    the     one        the    showing        up    at          oclock          unless       they       are    not


17        coming

18                MR         WALKER            No      theyre         coming

19                MR         STAPLES                 mean       it    is    your      company                 never       lost


20        focus        of    Renaissance             Man       Thats         been      my       focus         You     know

21             think        that     sometimes               get     put    in        position          like       the


22        other       day     when       David        Jackson        asked       to   speak       to    me    and    the


23        truth        always        sets      you     free     and         know      what       the    truth       is

24        was    going        into       Simmons        for          indiscernible                      Hes        there

25             thought        maybe            could     learn        something            to    give    you
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 7 of 91




          heads-up          because             you     were    meeting           the      next       day         The       fact       of


          the    matter          is          learned          nothing                 wanted          to    try       to    put

          Renaissance                Man     in         better       position                    did       not    understand

          --    he    is    asking          you        all these          questions             about       me        and       they


          range       from       asking           you    about       Kathys           Korner           phonetic

          indiscernible                     to     expense          reports                 just          never       understood

          that            Ive        never        stolen            dime     on      expense          reports               Never


          would       think          about        it           guess       what       pains          me    is    that


          believe          with            hundred        percent          certainty             that       Im        the       best


10        thing       --    Im        not       talking        about       you            Its        your       company           but


11        Im     the       best       thing        going       for    Renaissance                Man        and            wanted


12        to    continue             the    track        --    the     role           take           the    position

13        take        that       is    all        irrelevant                    mean             had


14        recommendation                   as     to    how    to    handle          that

15                   MR     WALKER                You    have       and    this       is    what            told       --       Im
16        not     sure           told                  said         have     learned            so    much from             John


17        when       we    first       started           like       with     the      brokers             and    how       the


18        brokers          work       and       how     you    do    the     brokers             and            said       when       we


19        got    into       the       broker           thing        everything             that       you       were       teaching

20        me    went       away       from        what         thought          we    were       supposed             to    be


21        doing            Thats           why          said     Im       not     sure      what          was    happening


22        and    maybe          it    put          lot    of    pressure             on    you       to    try    to       do    both


23        things                 can       understand           that            It    put            lot    of    pressure             on


24        you    to       try    to    do       DSM     and    Renaissance                Man    because          then          you

25        are    trying          to    make        sure       this     one      is    done       right          and    this       over
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 8 of 91




          here    is    done       right           and       it    may       have     put         lot    of       pressure          on


          you         Thats        where            may       have       saw     and       felt    that       Renaissance


          Man    is    losing         its     general             manager        now       because       the       focus       now


          is    going       somewhere          else               Thats        not       from     David       Jackson          or


          Randy       or any       of    these          people           but     it      was     just    from       what


          and     you       know        whenever             we    had       meetings              would          say    lets

          do    this    here          lets         do    this           and         think        thats        it         So    that


          is    the    reason            say            wanted          to    give       you     time    with           like

          being         consultant             to       me    in         sense             Then    thinking             clearly

10        just    what       you      want     to       do         Thats         the       reason            said       not    to


11        let    you    lose       yourself                  Just       be       consultant             and       figure       out


12        and    see    what       you      want        to    do       because             said    youve           done


13        weve        grown      Renaissance                 Man         You     have       been         big       part       in


14        growing       Renaissance                Man                 think     Renaissance             Man       has    so


15        much potential                out    there              and    thats           why     Im     like        guys           we


16        almost       have      to     strike          when       the       iron     is    hot    and       it    is    hot


17        right       now    because          we    have          another        bid       coming       up    in another


18        year         There       is    another             bid       coming       up     in    another          year         So


19        that    is    what       is    so    crazy          about          this     whole       thing

20                MR        STAPLES            Yeah                know       you     have       been    searching


21        Herschel           and      you     know       it       is    what     it      is           can     tell       you

22        with         hundred          percent          certainty             my     focus       has    never          left


23        Renaissance            Man          We    talked               lot        Ron         every    meeting we

24        had     and       he   said       you     have          this       stuff       in your        head       but    you

25        dont        share      it     with       others               Well        you      know            think            have
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 9 of 91




          shared        it    with          others            It    was       very       strategic             what         do    with


          Renaissance              Man            So    Herschel              its        like         keep          trying       and


          maybe          dont           communicate                as    well        but       youre           exactly          right

          when          came       on       board       with       Renaissance             Man             saw       no    value       in


               program                  saw       no    value           and         got    rid       of    all of          them


          because        they          werent           doing       anything              and       part       of    that    was


          because        they          were       not       being       paid       anything               So         get    rid    of


          all     of    them without                   even    notifying             Cisco            Kristy          and       Kathy

          found        out    about          it    because          Seattle          was       complaining                 and


10        sold     her       on    it            She    was    in            position          of    authority

11        said         look       Kristin                   hired       somebody          here       to    do       what    the


12        brokers        are       supposed             to    do        which       that       was    not       true         We


13        already        had       Clint          on    board           but       then    when       we    got       the    award

14        It    wasnt         any       preplanning                on    my       part              had    no       idea    they


15        were     going          to    align          us    with            national          broker                 said        Im
16        not     sure            want       that       model            Im        not    sure            want       that          Im
17        not     sure       we    need          that              had       no    idea    it       would       become          what


18        it    became            and       in    fairness          to       you          came       to    you        and


19        said         look             would          like    an       opportunity              brief          skip       in


20        audio         wanting             to    go    out    and       learn       just       the       best       potential


21        of     anybody          on    your       team            She       really       does            Kim never             wanted


22        the     role       that            put       her    in         She       does    not       want       that       role

23        Kim     wants       to       be    creative               Kim       could       be    very       good       at


24        marketing

25                 Kim could                be    very       good       --    Kim looks             good            She    does
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 10 of 91




          well    with     the       books            She       is    paying       bills            She       is    doing

          those     things           but         too           Ron     felt       like        collectively                    Kim


          and       are    receiving              $325000                  year         That       is    what       we    are


          receiving        collectively                    and         think        collectively                    we    have


          more    than     earned          that       amount          of    compensation                       never          asked


          for    more      but            think           collectively              thats                hell       of


          deal            do    think          that            But    Kims        part       of    that       is    $85000

          but    the     role       that       Kim plays              the    role       that       Kim    wants          to


          play      it    is    not       an    $85000           role          Barbara            Humphry                found


10        her            said        you       know        for         larger        company             if we          get    to


11        the    point     that       somebody             can       develop       her       and    somebody             can    --


12        there     is    something             there          especially          for            minority business

13        enterprise                There       is    something             there            But    is    she


14        dont      know       if         am making             any    sense

15                     want     to    remain          as         consultant                       dont        need       another


16        year    to     decide       what            want       to    do         What            want    to       do

17        Herschel         is                  thought          about       this         lot       coming          up    here

18        Several        years       ago        Herschel              you    gave       me    the       biggest


19        compliment           that            have       received          in business             in my          career

20        You    said     something             to    the       effect       of    you       trust       me    like


21        brother          At       the    end       of    the       day    that     was           heck       of


22        compliment           coming          from       Herschel          Walker       and       the    amount          of


23        respect          have       for       you              will       own    my    mistakes              okay

24        will    own     my    mistakes                  My    mistake        started            because          when


25        first     asked       you       about       DSM            said         would       like       an    opportunity
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 11 of 91




          for    Kim              would       like        an    opportunity                   for       Blair             You    said


          fine         You    didnt           even        tell       me       --    and            go    and          find


          retail       broker          Bit    and       Bill        phonetic                      and          knew         little


          bit    about        and       then       they        got       this       Gary          Brown        thing       who       used


          to    work    for       OK    Foods           and     he       is    now       available              because          Brooks


          Food       Group    is       out    of     business                  So       theres           four        of    them       and


          one    for    me              remember             when        we    would          go    to     the       meeting              and


               did    not    want       to    be     involved             in       it Herschel                      because


          felt       like    they       would        be         conflict                of    interest                So    we       go    to


10        the    meeting and                there       is     five       people             sitting           at    the    table

11        and    they       hand       me    the     initial             documents                 and     they       said       we


12        would       like         percent           each           which          would          then     leave          you    with


13        percent            Four       times        five            Its           24    of       them               said

14        huh-uh            There       is    five        of    us            Everybody             gets             20    percent


15        because       20    percent           of      something              is       better          than          hundred


16        percent       of    nothing              and       there        was       nothing                From       day       one


17         said       guys        you       have     to      grow        this            Its        got        to    be


18         legitimate              Its        got       to     be    more          than       Renaissance                 Man

19        Thats        what            promised Herschel                            Thats           what        we    owe       it    to

20        but    Im     going          to    stay       away        from       it            Of    course            they       did


21        nothing            That       all     ended          when       Gary          Brown       dog-curses                             my


22        daughter          with       my    wife       in the           next       office                He    had       done


23        nothing            So         am    like             got       to    get       out       of     this            This       is


24         ridiculous

25                   Randy    Sanders              he     was       my    broker             at    Tyson             He    had       been
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 12 of 91




          retired            He       said       his       noncompete             had       ended               Hey Randy               you

          want    to    take          this            He    took       it         My       mistake          there                 own


          it      We    werent involved                               We    did       not    keep          the    books            We


          did    not     see      how       the       money was             being          spent       because             again

          Herschel                thought             it    would          be         conflict             of    interest

          dont     want          to    look       at       it    --         dont           want       to    be    involved


          Randy        you       need       to    run       this       thing          and    Herschel                  Its        when


          finally       put       the       foot       down       with          Randy        he       quit                 put    the


          foot    down                 said       this          new    award          is    for the             process          base

10        Your    plan       is       not     going         to    work            The       intent          of    this       was    not


11        to    create            bunch          of    extra          money for me or for you                               or    for


12        Ren      Man            Youve           got       to    hire          more       people               Randy       says

13        huh-uh                 think        Christopher                  can    handle          the       new       CatMan


14         phonetic              board                 would          like       Marvin           phonetic                 and    all


15        these    other          people          to       do    these          other       things               Im        telling


16        you    the     facts           Herschel                 Well           Im        not    going          to    do    that

17        Yes     you       are          Yes          you       are         Well           you    dont           own       the


18        company                 said           no             dont            but    Kim       does            Well        shes

19        not    here            Okay         then         shell           send       you    an       email           which       she


20        did      It       was       the     Friday            before          Labor       Day       weekend               The


21        Monday       after          Labor       Day       she       does       not       call       or    whatever               He


22        sends    me       an    email                    resign               Now        what       he    was       resigning


23        from    was       his       salary           but       he    still          felt       he    owned          40    percent


24        of    something                He      owns       40    percent             of    nothing               Robert          had


25        talked       to    him in the                past       because             Robert          thought          he    could
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 13 of 91




          trust       him about           purchasing              his    40    percent           to       create


          something          for Kristin                      said        Robert           --    when          this       all    came


          to    light           said         Robert           you       are    not    purchasing                    anything

          from       Randy   Sanders             phonetic                 Oh        Ill         do    it            Ill     do       it

               said     no      youre            not         So    then       Randy        Sanders             gets       mad    at


          me         Sends        lawyer               Im     not         lawyer                He    sends          me    this


          stuff       like   theyre              going       to    do    this that                   and       the    other

          had    no    right           Okay        whatever               Then       Randy           Sanders          gets       mad

          Im     not    making         excuses               Hell             own    this        stuff                    made


10        mistakes             Its        been          cancer          from    day        one                 appreciate

11        that         But my        focus        has    been          Ren      Man         from          day       one         Its

12        been       stressful            Herschel            because               cant         rely          on    anybody


13        other       than   myself               Thats           the    bottom line                      You       said     that


14        to    me       number        of    times                 dont        have             second-in-command

15             never     have     had       one         As    much       as    Ive         tried          to    be


16        optimistic           and     develop          and       to    get    that        second-in-command                          to


17        get    that     somebody           that            do    not    have       to     tell          every       single


18        day             talk       to     our    people          every       single           day        and       most       days


19        its repetitive                     Its        the       same    daggum thing                         So    whether


20        Im           consultant            whether           Im               dont            care       what       the       title


21        is           think      you       do    need       --    and    if    its Julie                      whoever          it


22        is     somebody                 our     people          need        maybe              little             harder


23        hand            dont         know       if    any       of    this    is     making             any       sense        but


24             dont      need     to      think        about       what         want        to       do              appreciate


25        that       opportunity                 What         would       like        to    do       is    what            am
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 14 of 91




          doing            If    that       is    in         different             role        thats        fine       if    you

          are    wanting               divorce               Im        not    wanting            divorce              but    you


          know        its        your       company

                     MR     WALKER               Well        thats           the    reason            said       do


          consultant                  You    help       us    to       determine          just    what          direction          we


          are    going          in     and       maybe       it    could       give       us    time       to    think       about


          it    and    give          you    time       to    think       about          all this       because               said

          --    and    one       of    the       things            think            told       someone          --      said

          guys        no    matter what                 Renaissance                Man    is    still       going            This


10        is         company          that       is    running           and       we    are    waiting to hear

11        from       this       person       and       waiting to hear                   from    that       person            Im
12        like        well           what    are       we    doing       with       Renaissance             Man         Its

13        still       running

14                   MR     STAPLES                    understand             that        but    the       other       thing

15        Herschel              is         dont        take       vacations                    havent           been    waiting

16        to    hear       from       nobody

17                   MR     WALKER               All    right

18                   MR     STAPLES               Now             have       people       that    they          are    still


19        waiting today                doing          nothing

20                   MR WALKER                   Right

21                   MR     STAPLES               Okay        but       Blair       aint        one    of       them         Shes

22        working                    havent           been    waiting          on       anybody       to    do       anything

23             can    promise          you       that              wake       up    every       day    thinking             about


24        Renaissance                Man              wake    up       every       day     that       is    my       soul    and


25        the    idea                  would          still       do    this       in      consulting                role
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 15 of 91



          Herschel                 dont         care      what     my    title       is

                    MR     WALKER             Yes

                    MR     STAPLES                  think          know       what       Renaissance                Man


          needs          If    you      can     forget       about       what            did        we    are       in


          different           place      with       respect        to    brokers               We    are       in


          different           place           If    you    would        just       trust       me         We       are    in


          different           place      than       we    were     when       we    got    the       first CatMan


          award       which             never       expected          the     brokerage             to    become          what


          its become                     never       intended           for    the       brokerage             to    be


10        profit      center          for me        or    for     anybody          else         If       you       look    back


11        at   history          thats          why         put     the      brakes        on    Randy          Sanders

12        Thats       why Ron                  mentioned           it    to    you       several          times          this


13        year       there      is      too    much brokerage                 coming       in        and       we    need       to


14        make      changes             Weve        done     the      things         Herschel                 that         hoped

15        we   would       do        The      strategy          for     this       year    was       to       become


16        UniPro      corporate-approved                     supplier               We    are       that            Remember


17        Mark      Hayes       phonetic                  That     was      one     of    their          big       things

18        they      were      going      to    do    for     us       but     they       wanted          more       to    help

19        us   do    that          They       didnt         know      enough        about       us            They       werent

20        willing to make                that       call     on    our      behalf             Well           we    did    that


21        without        them           We    are         UniPro        corporateapproved                          supplier

22        We   are    going        to    the       UniPro       conference           in         few       months

23        Theyve         got    members            all across           this       country               We    are         U.S

24        Foods      corporateapproved                      supplier               One    of    the       issues          they


25        have      with      us      one     of    the     issues       they       said       to    us       why    they
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 16 of 91



          werent        going        to    include           us    in the          bid       upcoming          is    that       you

          do    not    have        coverage             You       do    not    have          representation                     So


          in    other       words         they       are     not       buying       into       our       model            They


          are    not    buying           into     the      model         but       we    are         U.S        Foods


          corporate-approved                    supplier                We    are            FFG


          corporateapproved                     supplier                They       have       members          all    across


          the    country             What       Ive        learned           about       that       is    getting          slots

          Herschel            Getting           slots        is    not       difficult               Its        difficult


          for    our    people           because             can       assure        you      there       has       not    been


10        one    negotiation whether                       its PFG             Hale           whether          its PFG

11        Lester        whether           its PFG             Jackson              Mississippi                  There          is


12        not    one    piece        of     new      business           that       anybody          other       than       me       has


13        negotiated               and    you     dont        want       nobody           other      than       me


14        negotiating              it       They      miss        things                  look      at    every       bill


15        from         vendor                look       at    every          bill       from       Foodbuy                 look


16        at    every                have       other        people          that       is    supposed          to    be       doing


17        that        and     it    is    not     because          they       are       not    hard       workers               They


18        miss    things             Its             complicated              business              but       back    to       what


19        the    strategy           was         We    now     should          be     selling         our       products


20        across       the     country               Getting           the    products             into       distribution

21        thats        not          big     deal           Our     issue        from         day    one       has    been

22        what    do    you        with     it after          they       are       in distribution                        We


23        dont        have     any       assistance           from       PFG         Lester              We    had         little


24        bit    with       Christopher                 We    had            little          bit    with       Barbara              but


25        they    do    not        know     end      users             They     dont          have       anybody          to    pull
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 17 of 91




          the    product          through               Thats        what            big    broker       does            Thats

          what         big       broker       does            In    other       words           big    broker                could


          hand    them          all    these       lists       we    get       now    from       Sysco       and    all


          these       operators               Big       broker             you       know        here    you       go    big

          broker            You       need    to    reach          out    to    these       operators               Oh        by

          the    way        they       are    already          calling          all these             operators               Oh

          by    the    way             because          they       are    selling          15    other       items            Oh

          by    the    way        they       are    already          there            They       are    already          aware


          of    them            So     now         take       my    chicken            If       you    believe          what


10        Im     saying           which       Im        telling          you    whether          its     right          or


11        wrong       or    indifferent                 the    idea       for    DSM       is    no    different             than


12        what         was       going       to    recommend             today        if    you       want    to    take


13        few    more             the     idea      was        provide          the    support          necessary             for


14        CatMan           which       weve        done       that              still       say       that    weve           done


15        that        but       now    CatMan       has       evolved            Youve           got    one    more          year

16        We    have       to    grow     it        We    have       to    get         base       of    business             with


17        all    these          other    distributors                     You    have       to    have       that            It


18        feels       like       Ive     been       chasing                     dont        know       what    Ive           been


19        chasing               Its     just       been       this       cloud       for    months           and    to       be


20        honest       with       you             didnt        know       where       it    was       coming       from


21        because               know         had    not       done       anything               The    mistake               made

22        Kim    is    my       rock      okay           Kim       aggravates          me       sometimes          when       it


23        comes       to    DSM         She       wont        let    me    look       in    the       daggum books

24        She    doesnt           let    me       get    involved               It    frustrates             the    heck          out


25        of    me              can    understand             how    it    may       frustrate           Julie
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 18 of 91



          understand             that          So      putting       the    two       of    them       together            that


          did    not       work       out              love       Kim and       you    love       Julie               think


          theyre           both       fine     women          okay         But       putting       the       two     of    them


          together              that     did      not       work    out     and       it    caused       me          bunch       of


          crap         It       caused       me          bunch      of    stress              mean              dont

          know         It       hasnt        distracted             me      My       focus    has       remained           on


          Renaissance                Man       The       issue      has    been        Herschel              and     not


          against          our       people         but      having         team       to    run       the    play

                     MR     WALKER                  think         thats     one       of    the    things            and


10        think            mentioned this                     long       time    ago        and    maybe             didnt

11        ask    the       question          right          when         said        lets     put       the     people

12        where       they       are     being         indiscernible                   and         said       lets         keep

13        everybody             but    lets         go      get    people       to    do    the    fieldwork               but


14        maybe       we    have       our     people         to    overlook          them    and       teach        them       how


15        to    look       at    numbers          or     teach      them    how       to    work       with     the


16         indiscernible                     and       it    is    sort    of    like       what         was       saying

17        wasnt        being          heard                 said     you    taught          me     and          remember


18        when       Bill       phonetic               and    Jeryl       phonetic            when            wasnt

19        there        you       said        the       reason       you    guys       cant        do    this       over     here


20        is    you    dont           have     bodies         over       there         You    dont           have     bodies


21        there        so       you    are     not       going      to    get    that       account             Well

22        thats        what            was     saying              Im     not    going       to    get       that     account


23        because               do    not    have        people      there       or         said       that     list         and


24             was    looking          at    it     yesterday              All       the    customers           we    lost


25        and    the       people           and     it      had    all    the    numbers          right       there        why
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 19 of 91




          we    lost        and          am     like          guys          why    dont        we    call       those


          people        and    just       see      what       do    we      do    because            always          wondered


          we    had     lost       almost       1500 cases                         said        we    never          even


          called        and    said       are      we     doing        something             wrong            What    do     we


          do      Why       are     we    not      here        and           think       we    lost       to    Purdue

          Thats         why         was    totally            just       lost                said        John       taught        me


          that     is    what       we    are      supposed            to    do         Have         buyer          there

          Have     someone          going       to      see    that         person            Right       now        food


          shows       are     not    what       they         used      to    be    because          they       do    not     do


10        food     shows       that       much       anymore                Everything          is       totally       changed

11        from     what       they       used      to     do       but      having       people          in    the    face        of


12        the    people              always          thought           was       the    way    we    used       to    do     it

13                 MR       STAPLES                  think         thats          right

14                 MR       WALKER            So     let      me    ask      you       something          because            like


15             said           thought         about           and      Ron       said    it    too       --    because          like


16             said      you       have    done              lot    for this            company                 told       you


17        this     is    very       difficult             when           was      thinking          of    this        and


18        told     you         will       fire       my      indiscernible                    because          they    are


19        material             They       are      not       food      people            They       dont        know


20        anything          about        food        but           said      you       are      Youve           been       there

21        We    have     worked          this      here          and     thats          the    reason                said       Im
22        not    going        to    take      any       of    your       salary         away              am going           to


23        give     you      your     salary          and      you      be    consultant             and       then    you


24        figure        out          like       with         DSM       we    give       up     DSM        We    have       to


25        turn     DSM      over          Like            said         we    started           DSM       but    we    keep
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 20 of 91




          people       --    almost         what          am    talking             about             where       people       are


          overlooking            brokers             Like       this          company           they    are       coming


          today       because              talked     to       them       for            little       bit        and         have


          talked       to    some      other       people           for         little          bit    and       stuff       and


          trying       to    figure         out    who     could          do    the       selling                 told


          someone                said       guys      for me             getting            national             brokerage


          may    still       not      be      way     for me             because          national          program

          already          has        food    chain        company                  So    they    still          are    not


          going       to    look      at    Renaissance              Man            They    never       looked          at    me


10        before           but   these       little        jokers             here       will    look       at    me because

11        they    are            little      hungrier           and       today

12                MR        STAPLES           But     Core          phonetic               might            Now        who    is


13        John    Goodman          phonetic

14                MR        WALKER           John     Goodman                  Now        doesnt        he       have


15        chicken          company

16                MR        STAPLES           Inaudible                  response

17                MR        WALKER           See      that          is    somebody          who       may    look       at    me

18        but    see        this      is    what     got       me    with       Core       because          Robert       said


19        --    and    this      is    Robert                  can       tell       you    what       Robert       said

20        Robert       said        John      Goodman           said       come       see    me    at    the       beginning

21        of    the    year           Im     like         dude           Im          business                    remember


22        telling          someone         else     you    may       be         big       elephant          there        but


23        Im     the       big   elephant           for    me            So    if    you    do    not       want       me          do


24        not    need       you        Thats         what       Im        saying            If    you       dont        have


25        time    to       see   me
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 21 of 91




                     MR     STAPLES               feel    that          same       way

                     MR    WALKER           And    that       is    what       Im        saying             Im        trying

          to    do    business        with       you     and       if you          are    just        saying           put    me


          over       here          dont      need       you    either               Thats         why            said       Im

          going       to   people        that     want    to       go    out       and    do     it    because


          sometimes            people      get    fat    and       happy       and       they     do    not       want       to


          work         Well           want       people       thats           hungry             Thats           what


          tell       people          You    have    to    be       hungry           then       you     have       to    go     out


          and    do       it      Thats      what         said            am       looking        for       now         People

10        that       are    hungry       that     want    to       go    and       do    it            talked          to    Gary

11        Collins          phonetic          out    in California                        The     funniest             thing


12        about       Gary      Collins      is    every       time       Ive           called        somebody          at


13        Sysco       about       Gary     Collins        if            mention Gary              Collins              they

14        go      oh       God       Its     like       what       is    he    doing       up     there          to    make


15        everybody            mad          dont        know       what       he    is    doing        up    there           but


16        then       the    homeboy        went    and    brought              and         even        mentioned             it


17        to    you             said       lets     not       get       him pissed             off          He    brought


18        10    million

19                   MR     STAPLES          But    understand                 hes        done        that       before        and


20        nothing          ever    came     of     it

21                   MR     WALKER          Now    see        thats           something                never          knew

22        have       never      known      that

23                   MR      STAPLES         Hes          nice          guy        but    hes         done       nothing

24                   MR WALKER              But    see        thats           what       Im      saying                 never


25        knew       it     but       just       said    if    something                comes     of    that          and     it
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 22 of 91




          simply        may not        but       see     still        Im        not    saying       we      keep       Gary

          Collins        because       no    one       out    there       really       likes       Gary      Collins

          So    Ive      been    talking          to    people       up    there           but    every      time


          mention        CPR    or whatever             is    his    company           they       go     oh       God

          Thats         the    first       thing       they    say        oh     God        and        am    like

          what     is    he    doing       that       pisses    everybody             off         Then      my    next


          thing     was       Gary    Collins          has    Soel    phonetic                    Soel      is    in


          direct        competition          to       what      do         They       are    in direct


          competition           of    selling          that    --    my    thing       is         dont       know          what


10        they    pay     Gary       Collins            Thats        beside          the    point        but      thats

11        the    reason          came       to    this       decision            Im        like     guys

12        Renaissance           Man    has       got    to    go      We    cant           stay    where         we    have


13        been     at    because       we    have       to    go      It    has       nothing       to      do    with


14        David     Jackson            My    meeting with             David          Jackson             this         is    the


15        honest        truth        Im     going       to    tell    you       --    it    came    down         to    what


16        does    he     want         He    really       did    not       want       anything

17                MR      EISENMAN               He    didnt        want     anything

18                MR      WALKER            He    really       did    not       want       anything

19                MR      EISENMAN               The    same    message          that       Gary    Murphy            had


20        said

21                MR WALKER                 Whats        weird       about       him         Ive       called          him


22        more      but         have       called       him since          he    is    left       here       and


23        have     not    talked       to    him       yet      Ive        called          David    Jackson            five


24        times          He    texted       me back          once    and     said      that       they      were       busy


25        doing     something          --
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 23 of 91



                   MR        STAPLES              Do       you       see    how        that       causes                     can    deal


          with     the       stress          but       dont           you       see     how       --         mean           hes

          talking          to me        like      --       hes putting                  me       in    some       situations


          that     he      wants        this this this                            and       this       done           and    then       he


          wont        look        you      in the          eye       and    tell        you       those          things            Thats

          kind     of      the     gist      of       the       deal            You     know           well           how    is    this


          and    how       is     that           Im        like           why     are       you       asking          me      This


          happens          throughout             the       course           of    the       year            The       only       thing


          try    to     tell       Gary      Collins             or       David        Jackson              you       are    putting

10        your     people                  because               get       asked             lot       of    questions             by

11        Carmen        Seal       phonetic                 about          the     people               Thats           why       you    put

12        your     people          in      this       position                  Why     dont           you       meet       with    your

13        people             If    you      have       these          issues            why       dont           you    direct          them


14        to    Herschel           face      to       face            That        was       that       whole          deal    and


15        get    it               did      not    go       in    and       blow        up         meeting with                David


16        Jackson               Whether          anybody             wants        to    believe             it    or    not        the


17        truth       of     the      matter          is    Herschel               as       Im        walking          out    of    his


18        office        on      Monday       --       first          of    all              did       not    learn          anything

19        So    there        was      no    earth-shattering                       news          to    get       to    you              did


20        not    even        learn         what       my    options             were        with       respect          to    the


21        insurance             other       than       skip           in audio


22                 MR        WALKER              --    start          at    the        low       end

23                 MR        STAPLES              If       you       wanted        me       to    negotiate             --         dont

24        know     what         you     wanted         me       to    do

25                 MR WALKER                     To    be       honest                 dont           even       know       what
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 24 of 91



          want    you       to    do              think        this       is     new       for       all       of    us    right


          now           think          one       of    the     things          that        --


                  MR        STAPLES               If    you       want      me      to     do    something                for    15


          hours         week           what       am          going       to     do      the     other          45       hours


          week    or    whatever

                  MR        WALKER                    think       being             consultant                  and       what         was


          looking       at       100    percent             being           consultant                    is    right       now        Im
          not    sure       what            want       you     to    do        but            know        one       of    the    things

          is    when    it       comes       to       certain        things                   may     have          to    call       you

10        and    ask    you       about          something                How       do     you       do    this          or who       are


11        you    talking          to    here          and     what     are       you       doing          right          here         To


12        be    honest           this       is         new     territory for me                       as       well         Its

13        totally       new       territory for                   me      but            know        that       as       much    as    you

14        have    done       for       Renaissance                Man            dont           want       to       do    that


15        severance          thing          that       somebody           was       telling           me       about            Thats

16        not    even       fair       to    do       severance                     dont         know          how       they    told


17        me    that              said       Im        willing         for       it      to     be    like          this    here


18        because            said                dont        want      to      do          two       months              severance


19        and    all    of       that                 want     to    do     this           and       if         need       him       for


20        something                know          John       will     help        me      with        it        and       then    at    the


21        turn    of    the       year           we    may     go    back        and       do    another             year

22                Its             new       order            We     may     even         just        do    the       business          all


23        over         This       was            chance        for me          to     feel           like            said        we    can


24        get    back       on    page       like       we     were       before              and          thought              if    you

25        wanted       to    do    something                over     there            do      it          Im        all    for       you
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 25 of 91



          If    you    want       something             better              want       you       to    do    it       because


          thats        what       you       do    with            company               dont           want       to       hold


          anyone       to         company               If    you    have        something             better              do    that

               want    you       to    do    that

                   MR       STAPLES                    feel       like     Ive        done            hell       of         job

          this     year

                   MR       WALKER               Youve        done          great       job       every          year

          Youve        done            good       job              think        this    year          has    been               tough


          year              think          that    DSM       --    Gary     Collins               Whatever             that       Gary

10        guys        name       is         Gary       Brown       and     Randy       Sanders             and    DSM

11        think       it    tainted          our       relationship              and    what          we    were       focusing


12        on

13                 MR       STAPLES               It    definitely              did

14                 MR       WALKER                 think          that     tainted          our       relationship

15                 MR       STAPLES               Whatever          that        is           dont know                      If


16        thats        my       decision           Herschel              then          own       that                 do


17        consider          you       to    be         friend       and          good       man        and       what       you

18        stand       for       and    all       that    is       legitimate                Thats           not       made       up

19                 MR       EISENMAN               And       you    have          lot       of    institutional


20        knowledge               Youre           the    one       who     knows       everything                about          whats

21        been     going         on         There       is    no    one     else       in the          company             that


22        knows       --


23                 MR       STAPLES               This       year    was          good       year           and            was


24        going       to    ask       for              percent             So    it    is    not       even       halfway

25        between          my    ask       and    your       ask     but               percent             over       what
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 26 of 91



          made    this    past       year       is       two       fifty-two               Would         you    consider


          that    oneyear           deal       to    do       my job          and    make      it         hell       of      year

          for    you      You       pay    half          of    my       --


                  MR     EISENMAN               In       essence              the    last      was       two    forty       plus

          half    of    the    Cobra       up       to    $1000

                  MR     STAPLES               Right

                  MR     EISENMAN               Thats              --


                  MR     STAPLES               What            am       asking       him      for    is         percent

          This    is    taking       Kim       out            Last       year            made       two    forty            You


10        paid    all    of    my    benefits                  Theres                5percent match                   on    the


11        Simmons       benefit       program that                      Im     losing         on    the    401k              Do


12        you    want    to    put    some          more       teeth          in the       deal           Will       you

13        consider       that        Herschel

14                MR WALKER                2018               What       is    this           2018

15                MR     STAPLES               2018

16                MR     WALKER            Wait               Two       thousand         who

17                MR     EISENMAN               This          is    2018            So     2017

18                MR     WALKER            So       youre           talking          about         during       the


19        consultant          time        it    would          become               good      year

20                MR     STAPLES               Im        talking             about         felt      like       we    finished


21          good       year

22                MR     WALKER            Oh        this          year

23                MR     STAPLES                    feel       like          not    knowing         this       was    going

24        on       was    going       to       ask                  was       ready      to    talk       to    you       about


25        DSM     but         was    not       ready          to    take       that      much       of         hit         Id
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 27 of 91



          rather           two-year      deal           but    would          you    meet          me between         my


          asking      of    two   seventyfive                 and       two    forty               Would    you      meet       me


          at    two   fifty-two              Thats             percent          above          what         earned         in


          2017

                  MR       EISENMAN           But       when       you    throw          in    Cobra youre

          probably going           to    be       close       to    two       fiftytwo

                  MR       STAPLES           Ron          had       my    insurance                pay    for me


          wholeheartedly this                 year

                  MR       EISENMAN                understand

10                MR       STAPLES                have    benefits                  So    if       this    is   about       me

11             performed        well    in    2017

12                MR       WALKER        Now        what       are       we    going          to    close       in at      the


13        end    of   the       year

14                MR       STAPLES           About       2.75       million in profit                      is   my

15        estimation

16                MR       WALKER        Well           not    profit               See             think       that       may

17        have     slurred         lot       of    the    things          is    profit                  Its pounds

18        What     are     we   closing       in    at    pounds          this       year

19                MR       STAPLES           Pounds       are       --


20                MR       WALKER        And       CatMan          is    closing          in       at    what        14


21        million pounds

22                MR       STAPLES           In    11    months           the       pounds          are    17.3


23        million

24                MR       WALKER        Thats           overall

25                MR       STAPLES           Thats             total
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 28 of 91




                     MR     WALKER            What        is    the       CatMan

                     MR     STAPLES            CatMan           is    going       to    be    around          14    in    total

          So    at    the    end    of    the        year        you       are    going       to    be    around          19    and


               half         Depending          on     what       December          is         CatMan          is    going       to


          be    14    of    that         If    you        want       to    put         few    more       teeth          in it


          and    if    you    would       consider              that        Herschel                would          appreciate

          it

                     MR     WALKER            Two     fifty

                     MR     STAPLES            Two        fifty-two               Thats             5-percent


10        increase          over    two        four

11                   MR     WALKER            And     you       paid       the    whole       Cobra

12                   MR     STAPLES            Well            that       takes    away       --    right          now     Im
13        not    paying       anything           for       Cobra            Im     not       paying       anything

14        guess       what    Im     asking           for       --         dont        feel    like            should          take


15             haircut              dont         feel          like         should


16                   MR     EISENMAN            At        the    end       of    the    day        we    dont           even


17        know       how    much    the       work        is    going       to    require           if    its           going    to


18        be         full-time       basis           or    parttime basis                      We       have       no    way    of


19        saying            Maybe    almost           full-time             at    the    beginning and                   then


20        dwindle          down      We       dont know                    We    dont know                     know       you


21        want         lot    down        but        Herschel             doesnt        know       what       is    going       to


22        be    involved

23                   MR WALKER                What        it    entails            What       are       you    entailing


24        to    do

25                   MR     STAPLES                  will       do    whatever
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 29 of 91




                     MR     EISENMAN            If     you    get     another              job             mean    then


          Herschel          is    paying       you     --


                     MR     STAPLES            What        other     type    of        job       am         getting

                     MR     EISENMAN                 have     no     idea                  have       no    idea

                     MR     WALKER            Thats            football           contract             you    just      wrote


          up

                     MR     STAPLES            How     about       this Herschel                       how    about        ask


          for    two      seventy-five                 You    came        back        with       two       forty   and    half


          of    Cobra            Why    dont        you     meet    me     halfway           and       thats       all    in

10             pay    for    Cobra

11                   MR     STAPLES            At    two     fifty

12                   MR     STAPLES            Whatever           halfway         between             --    that   would       be


13        two    fiftyseven              five          Im      all    in

14                   MR     WALKER            Two     fifty-seven           five

15                   MR     EISENMAN            Well         we    started            at    two       and    now   we    are


16        at    two    seventy-five                   So    two    forty         --


17                   MR     STAPLES            You     were       willing         to       pay    me         thousand


18        dollars         plus     two       forty          That     is    two        fiftytwo                Im      asking


19        for    another          three        four         five     hundred           dollars

20                   MR     EISENMAN            We     started        at    two             You       had    two


21        seventyfive                   So    half     of    that     would           be    two       thirty-seven

22        Weve        already          gone    above        that     because           it    is       two    forty      plus


23


24                   MR     STAPLES            Ron           started        at        what            was    earning

25        Im     earning          two    forty             Thats      what        Im        earning            You      dont
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 30 of 91




          want       to    add    the       two       together               Thats           what    Im         earning               If


          you    want       to    throw          the    Cobra          thing          out     thats           two     fiftytwo

          up    to         thousand             dollars           right               Would    you       agree        with       that

          How    about          two    fiftyfive                  and       were        all    in        and          have       no


          idea       what       Cobra       costs            What          insurance          costs             We    dont        have


          any    other          insurance              but       if    you       are    willing          to     go    two


          fiftyfive              all       in


                     MR     WALKER                    will       tell       you       what     be         consultant              and


          whatever          we    need          you    to    do        and       we    will    do    it                dont

10        know       how    we    will          pay    it        but       you    cant        say    anything              bad


11        about       Renaissance                Man

12                   MR     STAPLES               Im        not       going       to    say    anything              bad    about


13        it

14                   MR WALKER                   Help       us    within          whatever          we    are        going       to


15        ask              will       go    for       two    fifty-five                 Ron         What        do    you    think

16        We    will       go    with       two       fifty-five                 and    he    is    going        to    help       us


17        with       whatever          we       are    going          to    need       for    the    year             So    it    will


18        be          what       is    the       date            December             27th    until        December          2018


19              December          27th           2018                 dont        know       what    that        entails              and


20             have       not    even       thought          about          this       here              have        not    even


21        put    that       in my          head       yet    about          all of       what       it     is    going       to


22        entail

23                   MR     EISENMAN                  Hes probably                    already       getting           paid       from


24        Simmons                 dont           know       how       they       would       work    that        so         dont

25        know       if you       are       willing to
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 31 of 91




                     MR     STAPLES               They       pay    you       after      you    earn      the       money

          So    you       tell    them       my    last       day       is    January       31st        and    then       --


                     MR     WALKER            And       then       we    will       give    you    the        two


          fiftyfive              at    the    end       --


                     MR     EISENMAN               There       will          probably be          1/2     until       12/31

               would       think

                     MR WALKER                1/1       until       12/31            Thats        fine          However


          you    want       to    do    the       date

                     MR     EISENMAN               Or we       can       do    12/27       until        12/27

10                   MR     WALKER            Thats           fine            However       you    want        to    do    it

11        How    will       you       pay         Hi-weekly                  How    will    you    pay        that         How


12        does       he    get    paid

13                   MR     EISENMAN               This       would          come    from      Renaissance            Man

14        So    it    would       be    monthly

15                   MR     WALKER            Monthly

16                   MR     EISENMAN               It    would          be         monthly thing                So    you

17        would       get         check       from       Simmons             for    December       and        then    the       end


18        of    January          --


19                   MR     WALKER            Why       cant        you       do    it   like     we     do     two       week

20        You    get       paid       every       two    weeks           dont you               Why      cant        we    do    it


21        like       that         Im      asking         you                 dont know

22                   MR     EISENMAN               You       can    do       whatever       you    want

23                   MR     STAPLES                 currently                get    paid    every        two    weeks


24        no          get    paid       every       week

25                   MR     EISENMAN               Through          Simmons
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 32 of 91



                  MR     WALKER               You       can    do       every          two    weeks           quarterly              or


          every       month       or   however

                  MR     EISENMAN                  You       cant        do       quarterly

                  MR     WALKER               Okay            We    cant           do    quarterly                 okay

          However       you       would       like       to    get       paid            Every          two    weeks

                  MR     STAPLES                    would          like       to       ask    my    accountant             because


            dont        know       what       the       answer          to    that       is

                  MR     WALKER               You       might       want          to    talk       to    us    about       that

                  MR     EISENMAN                  If    we    do       every          week        that       becomes       very

10        burdensome               You    probably want                      to    do        like            get    it     the


11        15th    and    the       30th       or something


12                MR     STAPLES               Typically                 you       do    it    after          the    work            So


13        its     either          every       two       weeks       or       every       month                 made       one    at


14        the    end    of    every       month               Theyll              get    it    to       me    by    the    end       of


15        the    month        if       thats        okay

16                MR     WALKER               We    can       do    that

17                MR     STAPLES               So        Blair          keeps          her    role

18                MR     WALKER               Now        one       of    the       things          --


19                MR     STAPLES               She       has       to    perform                    understand             that

20        but    if    shes        not    performing                then          this


21                MR WALKER                   And       you    can       sign          DSM    over       to    Julie

22                MR     EISENMAN                  Youre           going          to    have       brokers          on    there

23        Its     just       going       to    be       the    name          on    the       Sysco       because          Julie


24        will    own         Its        just       the       Sysco          brokers                    assume       most       of


25        the    money       is    going       to       go    to    the       brokers
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 33 of 91




                  MR WALKER                  The       broker               The    brokerage            account

                  MR       EISENMAN               Right

                  MR       WALKER            And       we    pay       the      employees

                  MR       EISENMAN               Instead             of    telling         Sysco       and       Simmons


          that    they      get    five       different                brokers              There       is    one      broker


          which       Im    assuming          isnt           anything             other      than       DSM              assume


          youre       going       to    want       Johns participation                            in    that

                  MR WALKER                  Yes            You       know          was      talking          about


          setting       that      up         We    need          to    talk       about      that            So    what     about


10        that        What     did      we    just          agree          on      Two      fifty-two

11                MR       STAPLES            Two       fifty-five                  Two      fifty-five                  All    in

12                MR WALKER                  All       in         Two       fifty-five                 All    right            All


13        in two      fifty-five

14                John       this       is    hard               This       has    been      so    hard       because          you

15        know    this      business          way       better             that        do    and       stuff       and      thats

16        whats       so    difficult             for       me

17                MR       STAPLES                 mean                understand            what       youre          saying

18        but    it   does     not      have       to       be    difficult                 We    can    move          forward

19        and    we   can    get       back       to             it    has      been         stressful             year

20        made    some      mistakes

21                MR       WALKER            Yeah                made           bunch

22                MR       STAPLES                 suspect             if we       have      success          this       year

23        you    will      want    me       next       year           and    quite       frankly             part      of   the


24        relief      for me       is       that       everybody             on    both      payrolls             is   either


25        friend      of    mine       or     family              They       have      kind       of    grown




                                                                                                              3L
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 34 of 91



          accustomed                   they       need    new       leadership                     When          sent      you       the


          strengths          and       weaknesses             of    everybody                      mean             do    not       have


          the    patience             to    train              need          you    to       see    for       yourself          what


          everybodys              strengths             and    weaknesses                are                 certainly              once


          we    get    beyond that                 have       some       ideas          as    to    what            would       do

                  MR WALKER                   And       that       is    one       of    the       things        because            like


               said          am       thinking          about       hiring               business             guy     that      is


          going       to    do    that            That    can       overlook             everybody              and      see    what


          they    are       wanting          to    do     but            do       not    want       to       give     them      jobs

10        that    they       are       not    accustomed                to    doing            Thats            why        say

11        what    are       their          strengths          and       weaknesses             and        put    them where

12        they    can       succeed          at         That       is    where               want       to    put     them          is


13        where       they       can       succeed

14                MR        STAPLES               Part    of       the       problem          is    that        they      are


15        accustomed             to    working          for big          corporations                   and     its hard

16        and    for       me     it       took    me         couple          of    years          to     realize         that       Im
17        not    working          for         big       corporation                     With       big       corporations

18        there       is    always          somebody          to    do       the    little          things               You    dont

19        have    to       worry       about       the    little             things            In       this     company

20        just    like            tell       Elaine           and            am    repetitive                 you     know          if


21        you    are       not    looking          at     it its              not       being       looked          at         If


22        youre        not       auditing          the    billback                 they       are       going       to    be


23        inspecting              and       part    of    my       frustration                is          find      mistakes


24        month after             month after             month              and    its        obvious           that      people


25        arent
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 35 of 91



                  MR        WALKER            As    concerned

                  MR        STAPLES            Well                dont        know       if    theyre              not


          concerned               Its        just       that       in    Clints           case            dont        know       that


          after    all       this                  --         mean        Clint                an    HR                   Clint
                                        year                                             is                guy                        is


            Clients          HR    guy         Hes             great          relationship                     Everybody

          likes    him            Hes        good       to    have       out    in       front            You       know

          customers          like       him        but       in terms          of    analyzing             the       billbacks

          that    is    not       Clint

                  MR        WALKER            Right

10                MR        STAPLES            Elaine          should          be    able       to             Blame

11        understands             the       industry          to         certain          extent               He    is    not


12        numbers       guy            He    does       not    understand                how    to       make       money         He


13        doesnt understand                    all the             different             hands       in the          pot

14        Elaine       is    good       with       products               He    is       good       at    understanding

15        especially             pork         He    spent               lot    of    time       in       the    pork

16        business           but       Elaine       needs          daily       motivation                  Elaine          does


17        not    want       to    travel            When       he       does    travel              he    likes       to    travel


18        the    morning          of    and    fly       home       the       night       of         You       know        his


19        wife    has       health          issues            Elaine          has    health          issues

20        understand             that        but    to       your       point       --    you       know        Ive        been


21        struggling             with       that    for       two       years        that       Elaine          is    not        in


22        fairness          to    you        you    need            go-getter             as    your

23        indiscernible                       You       need       somebody          thats           willing          to    and


24        able    to    travel          all    week          if necessary                     You    need       somebody

25        looking       for       different             avenues                 have          always       felt       like       my
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 36 of 91



          job    was       to    set       it    up     which       Ive        set    up          number          of    things

          for         number          of    people          whether       its        because           they       are       not


          motivated             to    do    it    or    they       do    not    know       how     to       do    it         We


          havent           hit            lot    of          we    dont        have          lot       of    hits       unless


          hit              dont mean              that             its     like        its        hard       for me          to


          talk       about       people           but         think       we    have       good        people                 think


               just    sent          an    email       to    you        Herschel             We    all have             good

          character                  We    all    have       good       people          They       are       all       good


          people

10                   MR     WALKER               Right

11                   MR      STAPLES              But       for    various          reasons            you       do    not    have


12             lot    to     show         for    it    other       than    what        Ive negotiated                         Can


13        somebody           else         manage       them       better        lead       them        better                 dont

14        know               guess         we    will       see

15                   MR     WALKER               Who    would       be    the       most     difficult                person       to


16        manage           you       feel

17                   MR      STAPLES              It    will       probably be             Blame            because          he    so


18        set    in    his       ways            Blame        is         lot    like       Peyton           phonetic               in


19        that       they       both       know       the    industry               lot       They          know       the


20        industry               lot            They    know       people       and     people          like          them         The


21        difference             between          Elaine          and    Peyton        is     Peyton             is    willing


22        to    drive        every         day    of    the       week         He    likes        traveling                  He


23        doesnt           have       children               Hes        able    to     get    out       and       hobnob          and


24        do    all    of       that            Elaine       is    not    that       way          He    does          not    like


25        to    hobnob               Hes        not    as    good       with    the     customers                 but       Elaine
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 37 of 91



          understands             the    industry           but       its        been        difficult             to


          motivate          Blame        to    go    out    and       create         something

                  Herschel                believe               was    told             long       time       ago        you

          make    yourself          indispensable                 and            appreciate              that       we       have


          friendshipthing                 of    that       nature           but           also      think          Ive        made


          myself       somewhat          indispensable                          think        Ren    Man       needs          me     in


          some    role       moving       forward               Regardless              of    who       you    have          at    Ren


          Man           dont        know       if anybody             else       has      made      themselves


          indispensable

10                Christopher             is    hard       to    manage                   like      Christopher                        He


11        is    responsive                    have    not       been       able      to      train       Christopher

12        but     its       like    the       sales    meeting we                had      in Florida               that       year

13        Christopher             was    late       every       day         Its         not       that         did       not


14        speak    to       him           spoke       to    him       every       night             Chris           you       cant

15        be    late    tomorrow               The    next       day       he    was      late           He    skipped              the


16        first    dinner                 didnt        think          he    was      asleep         anymore                       woke


17        him    up         Christopher              its          team          event             You    need       to       be


18        here         So    he    came       late              will       be    glad        to    share       that          with


19        about    any       of    our    people            You       definitely need                    --    Blame              is


20        comfortable               He    doesnt           like       managing            others              He    doesnt

21        like    having          difficult          conversations                with        others               Okay

22        well     in that          role       you    have       to    have       difficult              conversations

23             appreciate          the    fact       that        you       know         you       said    this          is


24        difficult          for    you         Whatever          this          is        Its            different


25        arrangement              and         appreciate             the       opportunity                        think          we
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 38 of 91




           can    make     this        work              suspect          if       we    have            successful                year


           we    will     make        something          work       next       year

                    MR     EISENMAN                It    also       depends             on    --    we       have       no    way       of


           knowing        whats         going       to       happen       with          Robert          or    if someone


           else     is    going        to    approach          you        and       you       will       want          to    deal


           with     them          We    just       have       no    way       of    knowing                  We    have       no    way

           of     knowing        that       this    could          start           and       you    could          be       working


           essentially full                  time       at    the       start                 guess          Ill        have       to


           pick     some       kind     of    something             to    put       in as          guidelines                for


10         hours         but     that       doesnt           mean       that


11                  MR     WALKER             No        you    dont           because          then          we    have       John


12         Chico     phonetic                right       now

13                  MR      STAPLES                 dont           care       how       you    do       it         Its         still


14         trusting         thing

15                  MR     WALKER             No        it    is

16                  MR      STAPLES               You    have       to    trust          me        guys            Its

17         different           arrangement               but       if         look       you       in    the       eye       and    say

18         you     know        Im      committed              and       the    other          side       of       that       is     if


19         Im not           then       you    have       me     for           year           and    Im        not       real


20         smart         but     it    is    not    in my          DNA    that          if we       have          an


21         arrangement                even    if          have      something                else        its           not     in my


22         DNA     not    to     give       you    what       you       need

23                  MR      EISENMAN               So        basically              its             oneyear                  two


24         fifty-five            all    in         We     will      have       the       usual          nondisparagement

25         No     this      is    your       exclusive             protein                   Kim    will          turn       over       DSM
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 39 of 91



          to    Julie

                  MR     STAPLES            You       have       to    put    some       teeth       in the


          protein        in       that     if    its        not       something          that       you    currently


          carry          would       like       there       to    be    some       kind       of    consideration

          We    can    talk       about    that        if    somebody          is    selling             entrØe


          noodles        ground          beef    or    something               dont know                      dont

          even    know       who    that    would          be

                  MR     EISENMAN               So    you    cant        sell       any       or no       product       that


          competes       with       Renaissance             Man         No    creating             anything        from


10        DSM    or    Renaissance          Man            Kim    and    Julie       will          settle     out      2017


11        on    DSM      Whatever          the       final       profit       is theyll                  split    per     the


12        agreement           and    again           Kim    will       not    work       for       DSM    after     that

13        Blair       will    continue          but    obviously             has    to    do       the    work    with


14        full    commitment               Whoever          is    running          DSM    has       to        if she


15        does    her    job       fine         No    reason          to make            change

16                MR     WALKER            But       DSM    wants       to    send       Gary       Collins       that


17        30-day       thing         It    is         Gary       Collins

18                MR     EISENMAN               Gary       Collins       is    in California


19                MR     WALKER            CPR         So             want    to    send       in his


20         indiscernible                   So    we    will       figure       out       when       we    want    to    do


21        that         But    DSM    has    sent                  dont        send       it    through

22                MR     EISENMAN               Gary       Collins       deals       with          the    DSM

23        assume        or is       it    Renaissance             Man

24                MR     STAPLES            No        its        with    DSM              mean             would


25        recommend          to    Julie    that       she       send    him his          30-day          termination
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 40 of 91




          notification

                   MR     EISENMAN            And       the       others       just       stay       asis

                   MR     WALKER            Just       move       to    another          position

                   MR     EISENMAN            Elaine          is       Renaissance             Man         Clinton          is

          technically               Simmons            So    there       is    no    change          there            Elaine


          is    Renaissance           Man              guess       thats        no       change            Robert          is


          trying     DSM        so    thats             change           and    Christopher                is    DSM            So


          thats           no    change            At    this       point            dont           know    --


                   MR     WALKER            Everything             stays       as    it       is    right       now

10                 MR     EISENMAN            Obviously                 you    know       that       if    Robert          ever


11        does     setup       anything           Christopher             will       leave               Who    knows       what


12        Christophers               story    is            Who    knows       if    hes           any    good

13                 MR     WALKER              mentioned to                you            offered          Robert           and


14        dont      think       he    heard       it    and       stuff        but       he    if you          were


15         indiscernible thats                          when            felt    that          Robert       may    not       be


16        serious        and    stuff

17                 MR     EISENMAN            What

18                 MR     WALKER              said           Robert       and       he    was       talking       so       fast

19        You     keep    saying       you    prefer          to       have    something                 if you       go    to


20        Tyson     because          Tyson    lost          that       Hispanic          minority arm             and       let


21        Renaissance           Man    become          that       minority arm                for    Tyson             will


22        offer     Christopher               small          percentage             of    Renaissance             Man            He


23        blew     right       by    it      So         said       he    couldnt              be    too    serious


24        about     Christopher             because          if    Christopher                wanted       to    make       any


25        money      he     can      make    it    right          there       quick       as       anything
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 41 of 91




          said        well        he    blew        right       by    it    and       went       back       to   the


          brokerage             thing        and         was     like           well        thats           kind      of    funny


          there       now       because       all you           have       to    do    since       he       is   on    the


          board       at    Tyson       is    talk       to     Tyson       about          Renaissance             Man      being

          their       minority          arm

                  MR        EISENMAN                So     if    you       want       to    do    today          you       have        to


          let    Simmons          know       when     the       final       day       is    so    they       can      do    it

                  MR        WALKER            Let     Simmons          know       what

                  MR        STAPLES             Indiscernible                     you       can    do       it   December


10        31st

11                MR WALKER                   Okay            So      December             31st         Ill        call         David


12        Jackson           and    he     doesnt           answer          the    phone          because         he    dont

13        want    to       be    told         lot     of      the      stuff

14                MR        STAPLES            Can       we     say    five       months               So    twenty-four

15        by    the    15th       and     whatever            the      last      day       of    the    month         is          So


16        thats        ten        two        six two             five           every       two    weeks              Not       every

17        two    weeks


18                MR        EISENMAN                Twice            month            Would       it be          24        Who     is


19        going       to    be    doing       it         Whos         going       to       write       checks

20                MR        WALKER            We     can      get     Carol       to       write       it    if you         can


21        just    put       it    in


22                MR        EISENMAN                Taxes       dont        come       out       because         he    will        be


23             consultant               Hell         just       be         flat       amount

24                MR        WALKER            Flat       amount

25                MR        EISENMAN                John      will     pay       his       own    --    because            it    will
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 42 of 91




          be       1099

                  MR     STAPLES            Would          that       come       from          Simmons

                  MR     WALKER            It    will       probably come                      from       Carol

                  MR     EISENMAN               Renaissance                Man

                  MR     WALKER            Come       from       Renaissance                   Man

                  MR     STAPLES            Does       she       do    direct             deposit

                  MR     WALKER            She       could       do    direct             deposit          if you          get    her


          all    the    info         But    then       if       she    is       going          to    do    direct


          deposit        why       dont     we       get    Carmen          to       do    direct          deposit

10                MR     STAPLES            Yes        Carmen          can       do       it    easy

11                MR WALKER                Yes        we    can       get       Carmen          to    do    it        and       then


12        you    wont        have    to    send       it    to    --       it    may have             to     come       from


13        Carol         It    has    to    come       from       Carol               So    Carol          has    to     do


14        direct       deposit

15                MR     EISENMAN               Its        coming          out       of    Renaissance                Man         so

16                MR     WALKER            Yes         So        Carol          has       to    do    it

17                MR     EISENMAN               It    is    not       coming          out       of    Simmons

18                MR     WALKER            Its        not       coming          out       of    Simmons               Its

19        coming       out    of    Renaissance             Man        so       Carol          will       have     to      do     it

20        Okay

21                MR     EISENMAN               You    can       treat          it    as       an    expense          of


22        Renaissance          Man

23                MR WALKER                Right

24                MR     STAPLES            Yeah           we    can       do    that               Just     set      it     up

25        with    Katie       and    direct          deposit          it    every          two       weeks       or twice
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 43 of 91




          month

                  MR     WALKER            Yes         What          we    could       do    is       --


                  MR     STAPLES               She    will       bill       it    back       to       Renaissance            Man

                  MR     EISENMAN               The    first thing                we    have          to   make     sure

          that    Simmons       understands                that       this       is         shared         expense          and


          not    coming     out      of    your       pocket

                  MR     WALKER            Yes

                  MR     EISENMAN               If    we    are       going       to    have               fight    with


          them     then     that      would          mean back             here       redoing          this

10                MR     STAPLES               Thats        why       we    might       want          to   --       mean

11        would    prefer       we    just       direct          deposit          it    because            Simmons          is


12        doing    that     now           So    they       have       the       bank    and       its        just           lot


13        easier

14                MR     EISENMAN               We    could          be    back       discussing             this      if


15        Simmons      puts     up    an       issue       of    this       being            shared          expense         of


16        Renaissance          Man    and       trying          to    take       this       to    Herschel             then       we


17        are    going    to    be    back       and       this       is    going       to       be        problem               So


18          just     want      you    to       know    that

19                MR WALKER                     have       to    call       Brooke          phonetic

20                MR     EISENMAN               And         will          see    whatever             forms      they       need

21        They    may need            W9

22                MR     WALKER            Okay            We    can       do    that

23                MR     EISENMAN               So    we    just          need    to make             sure      that    they


24        understand        that      this       is         Renaissance                Man       expense         and    not


25        Herschel       expense
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 44 of 91




                  MR      WALKER            No          can       tell       David          Jackson               He       will


          know    that        indiscernible                  normally             dont know

                  MR      STAPLES               So     you    will       send          me    something                 Ron

                  MR      EISENMAN                    will              will       send          you    something                in


          the    next     day       or    so

                  MR      WALKER            All       right         John           thank          you       so    much          and


          sorry     about       all       this        but    it    may       be    better             than       you       think

                  MR      STAPLES               Its          change                    appreciate                the


          opportunity                Lets        move       forward                    appreciate                Blair


10        think     Blair           under       the    right       direction                      think          she       will       be


11        an    outstanding              salesperson               Blair          needs          to    learn          to    go    on


12        her    own          Shes        got    to    get    her       an    opportunity                             appreciate


13        that

14                MR WALKER                 Wait            minute            How       do       you    sign          that       DSM


15        thing     over

16                MR      EISENMAN               Ill        just    have          to    assign          Kims           units          to


17        Julie         and    it    will       be    effective          January             1st       on    that          or


18        displaying           that         Whatever          is    still          in       there       as       of    12/31


19        will     get    displayed

20                MR WALKER                 Okay

21                MR      STAPLES                    know         get    paid          one       more       December


22        commission                And    they       will    write          the       books          up         Do    you       want


23        the     CPA    who    did       the    books       last       year       to       do    the       books          this


24        year          Kim    is    going       to    need       their       information

25                MR      EISENMAN               That       might       make       the       most       sense




                                                                                                                                 LL\
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 45 of 91



                  MR    STAPLES            And     we    might          want       to    use       the       same       payroll


          company       but    thats        up     to    you

                  MR    EISENMAN            Theyll            just       have       to       get       that


          information         to    Julie         and     she      will       reach          out       to    them

                  MR WALKER               Yeah

                  MR    STAPLES            You     want       to    know          anything             about       these


          guys    before      they    show        up
                  MR    WALKER            No       What       Im        going       to       ask       --


                  MR    EISENMAN            Its         almost               oclock                Are       they       coming

10        today

11                MR    WALKER            Yeah          They       are       supposed             to    be    here            Are


12        they    here        They    are        supposed          to    be       here

13                MR    STAPLES            You     told       me    to       text       at    330
14                MR WALKER                 said        330             So    they       ought          to    be       here    at


15        330 then

16                MR    EISENMAN            Okay

17                MR    WALKER            Because        what       Im        thinking             about          doing       with


18        the    brokers      is    not    just     doing          CatMan                    am    going          to    do


19        everything          but    then      they      have       to       do    everything                     Now        they

20        have    to   go   out     and    sell         and     normally                     broker          for       existing

21        businesses        get     anywhere        from        3.5      to         percent                  Is    that


22        right

23                MR    STAPLES            No

24                MR    WALKER            What     do    they       get       for       existing             business

25                MR    STAPLES            For     cent       or    cents
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 46 of 91




                   MR     WALKER          No        For    existing            business         what       do   you


          give     them per

                   MR     STAPLES          Total         brokerage          is    anywhere       from             like

          Tyson     pays          percent

                   MR WALKER                   percent         on    total       brokerage            But       Im

          saying     on    existing        business            --    if    you    bring    in         new       broker

                   MR     STAPLES          The      average          for    the    process       chicken          is


          right     around        $3      pound           So    basically              Tyson    would       pay      $.06


            pound

10                 MR WALKER              Right           $.06            pound         Now       am       saying

11        percent               dont      mean           percent

12                 MR     STAPLES          You      mean cents

13                 MR     WALKER          Cents          right            Im     saying    cents       per      pound

14        for     existing        business            Does      Tyson       not    pay    if    you    have       an

15        existing        business        on        broker

16                 MR     STAPLES          Tyson         doesnt           separate       it     but    that       does


17        not    mean     thats        what     you      have       to    do

18                 MR     WALKER          Yeah        because            thats     what         was    thinking


19        about     is    separating           it   --


20                 MR     STAPLES          So            would       give      them       base         You       get

21        paid     $.03         pound     on    the      first       15    million pounds             at


22        yearend            If    the    business         has       grown        we    will    pay    you       $.05


23        pound     on    the     gross    pound

24                 MR WALKER              On    the      gross

25                 MR     STAPLES          Right
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 47 of 91



                   MR WALKER                   Thats        what            was       thinking

                   MR       STAPLES             Then       we    will       pay       you    $.05          pound       on


          everything             else

                   MR       WALKER             Right            On    the    gross          pound        and    everything

          else     you

                   MR       STAPLES             So     you       have       to    exclude           the    food    by       --


                   MR       WALKER             Right            Management

                   MR       STAPLES             You    have          to    exclude          that     because       you       did


          not    do    anything           for    that

10                 MR       WALKER             For    the       contract          management              business

11                 MR       STAPLES             Thats           right

12                 MR       WALKER             And    Ron       said         percent                Its          percent

13                 MR       STAPLES             Theres                lot    of       math that           goes     into


14        that        you    know         after       the       fact       because          you     dont        know    what


15        your     contract            management           business             is    until        the    contract


16        management             sends     you       the    bill            So    they       dont         get    the


17        contract               You     see    what       Im        saying

18                 MR WALKER                   Right

19                 MR       STAPLES             There       is       math    in       that          In    other    words

20        we    will     pay      you     $.03         pound          on    the       15    million pounds              from


21        pound       one        and     thats        pretty          much       the       standard        because          the


22        other       business           you    have       is    significantly contract

23        management               So     well        pay       you       $.15         pound        or we       will    pay

24        you     $.03           pound     on    the       Con       indiscernible                   business               So


25        how    much       is    that          Well        thats           $450000            because          its     about
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 48 of 91




          15    hundred        pounds            That        is    what    you       get       from       us        and


          because        what         was    going           to    recommend              Herschel              is    for


          $450000             you    might       want        to    consider          Christopher                    Barbara

          Blair        because        collectively                 they    do       not       pay    $450000                This


          happens        all    the       time    in business                   You       tell            broker          you

          have    to     employ       those       three           people            Okay        to       employ       those


          three     people           you    have        Blair       that       is    making          $48000                You


          have    Christopher              who     is    making          65         So    thats           50         Thats

          150     Thats         115       if Blair           is    making        55           Thats        170       and    their


10        benefits        are       not    going        to    be    25    percent             because          Barbara          does


11        not    need     benefits           so          You       know        you       are    talking             about


12        $225000              You    take       these        three       people                    am going          to    pay

13        you    450     for    doing       nothing                Youre        only          going       to    have       an


14        expense        of    225         That     is       what         was       going       to       recommend


15        because        that       not    only     helps          you     Herschel                 it    helps       those


16        three     individuals                  Barbara           needs       to    be       working          representing

17        more    than        Ren    Man         Christopher              needs          to    be    developed

18        Blair     needs       to    be    developed

19                If     my    consulting           started          today                would          strongly

20        consider            and         know    that        they       would       be       willing          to    consider


21        that         John     Goodmans            group          would       be    willing to                consider


22        that         Look         Im     going        to    give       you    $450000                   Its        actually

23        going     to    be    much       more     than          that    because             they       will       grow    the


24        business             So    youre        probably talking                       about       600 $700000
25        So    yall      would       be    willing           to    take       these          three       people           that
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 49 of 91




          washes        your      hands       of    those        people

                   MR       EISENMAN               Are    those        folks       national

                   MR       WALKER            No

                   MR       STAPLES            John       Goodmans            group          is    --    now        they        have


               national          arm    through             third       party               In    other       words           this


          is       regional            broker            They     call       it     sales          one          These


          regional          brokers       recognize              that         have          to    have       national


          coverage          so    they     form      alliances                So       this       alliance          is


          sales       one    alliance

10                 The      other       consulting                would       give          you Herschel                   is


11        that          understand            what       you     mean       about       feet       on    the    ground

12        but    feet       on    the    ground          gets     very       expensive                  You    dont           need


13        feet     on    the      ground       to    be     doing       anything             other       than       attending


14        food     shows         of    which       they     all attend             every          month because                 they


15        represent          25       other    manufacturers                      So    they       are       going       to     have


16             booth         John       Goodmans            company          is         This       company          most


17        likely        will      be      You       also       dont         need       employees             in all        these


18        markets           and         talked       to     Jeff       Pierce          phonetic               about        this


19        on    Friday            He    called       me     on    Friday               He    says       he    doesnt            get


20        any    complaints             about       DSM     and       their       responsiveness                     They        are


21        very     responsive                 The    concern           is okay                    need       somebody           to


22        take     this      sample       to       this     operator          in       Seattle           Washington

23        Well        the    dilemma          we    have       with     DSM       is    we       dont        want     to      fly


24        somebody          up    there       to    deliver           but    either          of    these       brokers

25        If    you     want           sample       taken        to    that       restaurant                 they     take       the
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 50 of 91




          sample       because          they       are       going       into       the       restaurant                already

          because       they       represent             20    other          manufacturers

                       would       strongly             --         get    it       about          when       Robert          kept


          talking       about       John          Goodman          and    all this                stuff        and       Im        like

          well      if he         dont        want       to    be    with          us             cant              you       know

          this    is    just            He    cant           meet    with          us    until          January               So       it


          really       is    not    at       the    top       of    his       list            But       he    could          do    it


          and    there       are    other          brokers          that       could          do    it         What          these


          guys    are       going       to    have       to    convince             you       of    is okay                       get       it


10        that    you       got    it    covered             in the       sound          booth               They       got       it


11        covered       in    the       southeast              but       what            will       ask       them            lot       of


12        questions          about       --       and         will       do    it       if    you       want       me    to             is


13        tell    me    how       this       sales       one       thing       works          because               would


14        strongly          consider          whoever          you       hire           they       need       to    take


15        Barbara       and       Blair       and       Christopher                     Barbara          needs          to    be


16        working       for         bigger          organization                        One       that       represents

17        because       Barbara          is       fantastic          in       front          of    customers                 but


18        Barbara       needs       to       be    developed                  Renaissance                Man       may       want       to


19        Barbara            Im     not       saying          that            Barbara             does       not    need          to    be


20        at    DSM         She    either          needs       to    go       to    big       broker          or Renaissance


21        Man    needs       to    figure          out         way       to    put       her       in    front          of    your


22        bigtime           customers               Barbara          could          help          you    and       Sysco          and


23         indiscernible                      She       could       help       you       in contract                    but


24        Barbara       needs       to       be    developed             and       led            Blair       is


25         salesperson              Blair          wants       to    travel                  Blair       likes          making
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 51 of 91




          cold    calls            Blair    likes        talking            Blair       knows       people       at


          Walmart       that       could    help          Again          Christopher           is    used       to


          setting       up    the    food    shows            attending          the    food    shows            Hes

          hard-worker in that                hell         do    the      dirty     work         He    was


          trained             hes     not    lazy        but    he    is    not    --    like         mentioned

          to    you     if you       want    to     become            leader           Christopher              you

          have    to    set    an    example             He    currently          does    not       set    an


          example              dont        know     what       else      you     guys    want

                  MR        WALKER         Thank     you

10                MR        STAPLES         So     you    will       try    to    reach    out       to    Simons

11        and    see    if they       can    make        the    direct         deposit     in the          same


12        account       that       theyve        been     making            Because       its        an    Arkansas


13        account       that         will    keep        if they         would     just    pay       me    and       not


14        withhold          anything         Its         all    in       and     Herschel             will       shake


15        your    hand       and    let    the     rest       go

16                MR        WALKER         You     are    still       family       to    me         You    are       still


17        family       to    me

18                MR        STAPLES              will     get      two     more    autographs             off    of


19        you           do    appreciate           it         Im     not    selling       them

20                             Whereupon            the       audio      concluded

21


22


23


24


25
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 52 of 91




                                                 CERTI               FTCTE
     STATE        OF GEORGIA


     COUNTY        OF    DEKALB




                 LATASHA        BETHEL           HEREBY          CERTIFY       THAT       THE     FOREGOING


     TRANSCRIPT           WAS       TRANSCRIBED             BY ME       AS    STATED         IN    THE    CAPTION         AND


     THE    COLLOQUIES               QUESTIONS             AND    ANSWERS          WERE     REDUCED        TO    PRINT     BY


     ME     THAT        THE    FOREGOING           PAGES         REPRESENT                TRUE      COMPLETE       RECORD        OF


10   THE    AUDIO        GIVEN       TO    ME    BY    MR WALKER               THAT        IN     ACCORDANCE       WITH


11   O.C.G.A           9-11-28a                  AM NOT             RELATIVE              EMPLOYEE         ATTORNEY         OR


12   COUNSEL           OF ANY       PARTY             WAS    NOT     PRESENT          WHEN        SAID    ACTION     OCCURED

13   NOR    AM          FINANCIALLY             INTERESTED           IN      THE    ACTION         AND    HAVE


14   TRANSCRIBED              THE    AUDIO       TO    THE       BEST     OF MY       SKILL        AND    ABILITY

15         THE    ABOVE       CERTIFICATION                 IS    EXPRESSLY         WITHDRAWN             AND    DENIED


16   UPON        THE    DISASSEMBLY             AND/OR       PHOTOCOPYING                 OF THE     FOREGOING


17   TRANSCRIPT           OR    ANY       PART    THEREOF            UNLESS         SAID        DISASSEMBLY        AND/OR

18   PHOTOCOPYING              IS    DONE       UNDER       THE     AUSPICES          OF THE        UNDERSIGNED           AND


19   THE    SIGNATURE           AND       ORIGINAL          SEAL     ATTACHED

20   THERETO

21               THIS     THE       16TH    DAY       OF    FEBRUARY           2018


22


23


24                                                                      LaTasha              Bethel
                                                                        Certified Court                  Reporter        2660


25
     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 53 of 91




10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25
                                                    Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 54 of 91

                                         TRANSCRIPT                         OF        AUDIO                 RFCORDINO                                                                      MR WALKER                                 One            of the             things                  want             to     talk            about


                                                                                                                                                                        John              more         than         anything                  is       spoke                  to     Robert                         couple                of



                                                                                                                                                                        times              and           have        agonized                       over         this         for              long             time             for     the



                                                                                                                                                                        last         couple            of   weeks              is     how            we      get             ourselves                        back            on        track



                                                                                                                                                                        Then               came            to the         point             that       if   we          could                 or    if    we         ever



                                                                                                                                                                        could             get     back         on     track            because                    Im          not          sure           just         where                  we


                                                                                                                                                                        coma              in          think         now        we           have come                         to     the           point            that               think



            Transcnpt                  of audio              recorded
                                                                                  meeting                with         Mr           l-lerschel             Walker        it

                                                                                                                                                                              may          be     time        for     us to           change                      It

                                                                                                                                                                                                                                                                        may be                     time             for us             to



           Mr     Ron       Eisenman                       and     Mr      John         Staples               on      December                       27th 2018          part         ways              Im      not       sure          if     Renaissance                                Man             is    still       what


10                                                                                                                                                                 10   you          like       which          is    sad         to         ma       because                         thought                   we          had          such



11                                                                                                                                                                 11   great             run         We      had              gmat                 great          run                     think          we         had           so



12                                                                                                                                                                 12   much              potential                  think           with           thia         broker               thing               and


13                                                                                                                                                                 13   everything                    that     has            coma            up           and now                   Im            not         sure         if




14                                                                                                                                                                 14    Renaissance                        Man          is    still        the       focus             point              that               think           it




15                                                                                                                                                                 15   should              be         How               just think                  we      have                  coma              to the                point          that



16                                                                                                                                                                 16   it    is     time         for    Renaissance                           Man          to         keep           going                   on      and we


17                                                                                                                                                                 17   figure             outs way we                        can           still    coexist                  and          gat           things             done


18                                                                                                                                                                 18    One             of the        things            thought                   about           is        --youve                      done             so          many


10                                                                                                                                                                 10   great             things         for   Renaiaasnca                             Man              that               would               lova           to       do


20                                                                                                                                                                 20   like              years pay                   Lika                  consultant                       years pay                         for         you          so

                                                       LaTasha                    Bethel           CCR                2660
21                                                               Certified           Court                                                                         21   that                    can      focus           on      alt        that       stuff            Robert                was              talking
                                                                                                  Reporter                                                                           you
                                                                        State        of Georgia

22                                                                                                                                                                 22    about            with                 with           the                                       and          --        forgot                some                of
                                                             bethelreportinglive.com                                                                                                                  you                              brokerage
                                                                         770          771-8454
23                                                                                                                                                                 23    the        names                Bud        Taylor                  and             think            the         other            guy              and you


24                                                                                                                                                                 24    can         put       those          things           togathar                    that        you-all                ware              talking



25                                                                                                                                                                 25    about             doing and you                         can          coma               back               to     ma            than          but              think




     it
          may be         time           to         part     because              think        trust         is     so        important                                   Robart                talks     to    ma         avaiy              day            and some                          things                 agree               with



     and         think          that     is        where          --you         know              keep           hearing                that                             and some                     things             dont                Ha       gives             ma           good                advice                    The


     word         and      it
                                 is    sad           to    me     because              youve             done                 lot       of      good                     bottom                line     Herschel                is     if     Ive          asked              for something                                you            for




     things        for   Renaissance                             Man                                                                                                     the        most          part        have            gone            along          with             it         If        when                    started



                  MR STAPLES                                 Okay                guess             need            further--                     dont                    asking             for things              for other                  people                  that         this       got             out         of



     know        Mist           was          said           Well          dont know                    if    to     be       honest                                      hand              The         DSM          thing                   think           Ron              you may have                                  even               said



     with                t-temchel                         what                                   matters                                                                it        Ifs          cancer                   agree              with           that
                you                                                                                                           you
                                                      if
                                                                                                                        to
                                                                         say     today



     would         hope          that         it    would           Robert            doesnt speak                           for      me                                                   MR EISEHMAH                                      Well            ifs               collection                       of things                  and


     David        Jackson                doesnt speak                      for       me           The        last       severat                 months                   Harachal                 wantad             to handle                      this         but               think           aoma               of      it   is




10   have        been           very         stressful             and     it    seems             to       be      like       we                                  10    also             think        you      lost          focus           on Renaissance                                       Man                It
                                                                                                                                                                                                                                                                                                                              became


11   mentioned                  when           Kim          and         came          here             couple                of    weeks             ago           11    vary            important            for     you            to      have                place               for       Kim and                             place



12   and          few weeks                                  there       seems          to        be         lack            of tmst            on                 12    for Blair
                                                   ago

13   us          guess                could           understand                it    but    it    shouldnt--                      we                              13                      MR STAPLES                                       diaagraa                   with          that          wholahaartadly



14   have        never           done              anything         distrustful                    have            never             taken                         14    never             lost       focus         of    Renaissance                             Man


IS   dime          We           have          never          hidden         anything               from          anyone                      Otham                 15                      MR EISEHMAH                                       But      if    the         guy who                      owns              the         company

16   have        been           distrustful                       mean          we     have         had convemafions                                               16                      MR STAPLES                                 That           never              happened


17   Ron          But    then           it
                                              really started                    Herschel when                           you            started                     17                      MR EISEHMAH                                      The guy                    that         owns                 the        company                    thinks



18                  me          about              having         the    financial           records                from             Hearty                        18    that        it    bacama              morn            important                    to         --    and again                          this        is     just
     texting


19   Bake         phonetic                    and          that   they      had been                   paying           someone                      at            19    one         of the           things          but        to         Harachal                    it    falt                 and         if          am

20   DSM              knew             that         never         happened                    wish           instead                 of texting                    20    wrong                 Herschel              tell       me           but            felt        that          it      became                       more


21   back        and     forth          we          just could            have        --that           never            happened                                   21    about             DSM           and        having             something                        for         Kim                   bacausn                       ifs    not



22   Whoever             told                       those                                                           Blair              and       of                22    the        money                   mean                    told       you          many times                                   Herschel                      has
                                       you                        things         theyre            lying



23   course         that                 made                 mistake            with        DSM            from        day one                  by
                                                                                                                                                                   23    told
                                                                                                                                                                                     you              We      viewed             the          money               that              Kim made                         as       being            part



24                    others                 and youve                                 been                                                     with               24    of                    salary
     trusting                                                           always                              good         partner                                                   your



                                         You           have                          been                               me             You                         25                      MR          STAPLES                                                   be                  should                    be
25   me                                                                                           good           to                              know                                                                                        should                            It

                Herschel                                          always                                                                                                                                                               It
                                                              Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 55 of 91

                         MR EISENMAN                                           But         having                     Kim and                  Blair         in     the         company              heads-up                 because                         you              were           meeting                      the     next              day             The         fact    of



      became                        there                waa         just
                                                                                      --                                                                                                             the    maffer                             learned                        nothing                     wanted                  to      try        to    put



                         MR           STAPLES                            Its          Herschels                            company                      You          know                 its        Renaissance                              Man          in                 beBer           position                           did       not            understand



      disappointing                                    Its     disappointing                          to             me          Herschel                    because                                 --    he    is     asking                  you           all        these             questions                        about              me          and          they


                                           like                       of all the                 focus                     has                              been                                                      from
                                                                                                                                                                                                                                                                                              Kathys Komer
                               felt                          first
           always                                                                                                                       always                                                       range                           asking                you                about                                                            phonetic

      on       Renaissance                               Man             Something                              that         concems                    me          is
                                                                                                                                                                              you do                 indiscernible                              to       espense                      reports                        just never                      understood



      not       have           an          advocate                    like          me           Id
                                                                                                            certainly                     be      willing            --                              that           Ive       never                 stolen                      dime            on        expense                     reports                     Never


      came               in    here           with                  suggestion                    to take                          different                 role                                    would            think             about             it              guess               what              pains             me           is    that



      There              is    nothing                   in     the      worka               with           Bud             Taylor                    There              is                          believe            with                    hundred                        percent                                           that           Im        the         best
                                                                                                                                                                                                                                                                                                    certainty


 10   nothing                 in    the           works              with           Robert and                               can          look                                the               10                --    Im         not                                   about                                                                                         but
                                                                                                                                                        you        in                                thing                                      talking                                    you                 Its        your        company

 11
      eye man-to-man                                           There            is    nothing                        in    the     works                    You          know                   II   Im     the        best             thing            going                 for       Renaissance                              Man                and              wanted


12    Robert              talks                    lot       about            this         could            happen                      and           that        could                         12   to    continue                the            track             --        the        role            take              the      position


13    happen                        would                    like     this           Christopher                                 Okay            thats             fine                         13   take         that        is        all       irrelevant                              mean                       had

14    but       nothing                is         in     the        works                   dont even                            see          that                                              14   recommendation                                      as         to        how         to handle                       that



IS    happening                       to      be         honest               with         you              To             me           the     best          scenario                          IS                    MR           WALKER                                 You            have            and          this         is    what                   told        --    Im


16    is      the        one          the          showing                    up      at         oclock                     unless               they         are             not               16   not    sure              told                       said                 have         learned                    so        much                from        John

17    coming                                                                                                                                                                                    17   when           we        first           started                like           with        the           brokers               and how                      the


18                       MR WALKER                                       No           theyre                coming                                                                              18   brokers                work              and how                         you        do     the           brokers                   and               said         when            we


ig                       MR STAPLES                                            mean              it    is            your         company                           never            lost       ig   got     into           the      broker                thing                   everything                        that        you           were             teaching


20    focus              of    Renaissance                             Man                 Thata                     been                     focus               You           know            20   me     went                                                what                                             we         were                                                  be
                                                                                                                                   my                                                                                        away               from                                     thought                                           supposed                         to




21         think         that         sometimea                               get         put    in                  position                 like      the                                     21   doing             Thats                  why              said                Im      not          sure          what              was           happening


22    other            day         when                 David          Jackson                   asked                     to     speak               to     me      and            the         22   and maybe                       it
                                                                                                                                                                                                                                              put             lot        of        pressure                    on you              to      try        to       do      both



23    truth         alwaya                 sets              you      free           and              know                 what          the          tmth         is                           23   things                  can           understand                              that                  put               lot     of                                  on
                                                                                                                                                                                                                                                                                                   It
                                                                                                                                                                                                                                                                                                                                           pressure


24    was           going             into          Simmona                     for             indiscernible                                     Hes             there                         24           to                           do      DSM                and Renaissance                                            Man            because                 then
                                                                                                                                                                                                     you              try     to                                                                                                                                                       you


2B         thought             maybe                          could           learn             something                          to give              you                                     25   are     trying           to          make             sure                this       one            is     done                            and            this     over
                                                                                                                                                                                                                                                                                                                                 right




      here          is    done               right             and       it
                                                                                may have                             put           lot        of pressure                      on                    shared            it    with             others                           was                            strategic                 what                   do     with
                                                                                                                                                                                                                                                                         It
                                                                                                                                                                                                                                                                                           very


                       Thats               where                    may have
      you                                                                                       saw                  and         felt     that         Renaissance                                   Renaissance                              Man              So              Herschel                       its     like            keep                              and
                                                                                                                                                                                                                                                                                                                                                          trying


      Man           is    losing                  its    general                                                now             because                 the        focua            now                                      dont communicate                                              as       well             but
                                                                                manager                                                                                                              maybe                                                                                                                       youre                exactly               right


      is      going           somewhere                              else             Thats            not                from          David               Jackson                 or               when              came                on        board                    with        Renaissance                              Man                    saw          no        value       in




      Randy               or       any            of these               people                  but            it    was          just from                 what                                          program                         saw            no         value and                                got         rid    of      all         of   them


      and           you        know                     whenever                     we      had meetings                                       would              say          lets                 because                 they             werent                     doing            anything                         and        part           of that            wax


      do      this        here               lef             do      this           and          think                thats             it      So          that                                     because                 they             were             not            being           paid              anything                       So              get     rid        of



      is    the        reason                                       wanted                to give                                fime         with           like                                           of    them             without                 even                                               Ciaco                                   and
                                                   say                                                               you                                                                             all                                                                        notifying                                         Kristy                             Kathy



      being                   consultant                       to     me        in           sense                        Then           thinking                 cleariy                            found            out     about                 it    because                        Seattle                 was            complaining                            and


10    just      what               you        want              to    do            Thats             the             reason                    said         not         to                     10   sold        her         on      it         She            wax              in         position                   of authority



11    let     you         lose             yourself                   Just           be           consultant                            and           figure         out                        11   said         look            Knstin                      hired                                                  here         to      do what                     the
                                                                                                                                                                                                                                                                                somebody

12    and         see         what                you want                to         do because                                  said         youve               done                          12   brokers                are         supposed                          to       do      which                    that        wax        not            true          We
13    weve               grown               Renaissance                              Man             You                  have          been                 big        part        in         13   already                had           Clint          on         board                 but           then         when             we            got        the      award


14    growing                 Renaissance                              Man                   think                   Renaissance                            Man          has        so          14   It    wasnt             any           preplanning                              on     my            part                   had       no         idea            they


15    much               potenfial                     out     there                and         thats                why          Im         like       guys              we                    15   were         going              to        align           us with                        national                     broker                     said Im

16    almost              have               to        stnke          when            the        iron                is    hot      and          it    is    hot                                16   not    sure              want                that         model                      Im        not             sure          want               that             Im


17    right         now            because                     we      have               another                     bid        coming                up     in     another                    17   not    sure            we          need             that                   had           no         idea         it    would                   become              what


IS                       There               is     another              bid          coming                               in    another                                      So                18         became                  and                   fairness                     to                         came             to                      and
      year                                                                                                                                                                                                                                                                                 you                                            you
                                                                                                                                                                                                     it
                                                                                                                                                                                                                                                  in
                                                                                                                 up                                     year


ig    that        is     what          is         so         crazy       about               this      whole                     thing                                                          ig   said         look               would                 like               an                                                         skip             in
                                                                                                                                                                                                                                                                                     opportunity                          brief



20                       MR STAPLES                                      Yeah                    know                 you have                    been             searching                    20   audio            wanting                   to       go         out         and           leam              just the                best          potential


21    Herschel                     and            you          know            it    is    what            it        is           can          tell     you                                     21   of    anybody                 on           your           team                   She           really                does             Kim             never             wanted


22    with               hundred                    percent              certainty                    my              focus             has       never             left                        22   the    role            that              put        her         in            She         does                 not     want           that           role



23    Renaissance                             Man                   We        talked                  lot             Ron           every              meeting                  we              23   Kim wants                     to         be     creative                         Kim           could             be         very           good             at



24    had           and he                 said          you          have            this       stuff               in     your          head              but     you                         24   marketing



25    dont          share             it     with             others                 Well             you know                                think           have                              25                    Kim         could                  be    very                good            --    Kim              looks          good                   She does
                                                         Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 56 of 91

     well      with         the        books                       She          is                            bills          She            is                                                for      Kim              would            like          an                                             for Blair                      You           said
                                                                                       psying                                                     doing                                                                                                           opportunity



     those       things                 but              too             Ron           felt       like          collectively                          Kim                                     fine        You           didnt            even           tell        me--and                                go and                    find




     and        are         receiving                     $325000                              year                   That       is    what             we         are                        retail      broker             Bit         and          Bill        phonetic                            and               knew                     little




                                                                        and            think                                                we          have                                  bit    about              and       then           they             got        this        Gary                Brown                                 who          used
     receiving              collectively                                                                 collectively                                                                                                                                                                                                              thing



     more        than            eamed                   that            amoent                of    compensatioa                                           never         asked               to     work        for       OK       Foods                    and he               in        now             available                      because                    Brooks



     for    more             but             thiak                 collectively                      thaf                    hell       of                                                    Food            Group          in    out         of      business                         So            theres               four             of     them and


     deal              do        think            that                  But      Kims             part          of that          is         $8b000                                            one       for      me               rememoer                         when                we        would                  go      to the              meeting and


     but     the       role            that       Kim              plays               the     role            that         Kim wants                        to                                 did      not          want        to     be      involved                       in     it     Herschel                          because


     play       it    in     not        an $85000                               role           Barbara                   Humphry                             found                            felt     like      they        would               be               conflict              of interest                             So          we         go    to



     her                                                                 for                                                                 wa                    to                    10   the                            and         there                                                                                       the
                                      you know                                                                                                                                                                                                                     five                                                       at
10                   said                                                              larger            company                       if
                                                                                                                                                        get                                            meeting                                               in                 people                     sifting                                table



II   the     point          that                                               can          develop                   her     and somebody                                can       --   11   and       they          hand         me          the       initial               documents                                and        they            said        we
                                            somebody


12   there       is    something                          there                especially                      for           minority                  busineas                          12   would            like          percent                  each                which              would                  then           leave               you      with



13   enterprise                        There             is        something                      there                Bet       is     she            --                                13   percent                 Four         times              five              Its      24         of        them                     said


14   dont know                    if         am          making                      any sense                                                                                           14   huh-uh                 There          in    five           of       us           Everybody                            gets                20         percent


15                     want             to remaie                        as            consultant                             dont need                           another                15   because                 20     percent                  of something                               is    better                 than                 hundred



16
     year
               to decide                     what                       want          to    do           What                 want               to    do                                16   percent               of nothinq                   and              there         wan              nothing                       From day one


17   Herschel                is        --         thought                     about           this              lot      coming                  up      here                            17   said guys                    you have                    to         grow          thin              Its         got          to      be


18   Several            years                ago              Herschel you gave                                          me         the          biggest                                 18   legitimate                    Its     got         to      be more                      than             Renaissance                                Man

19   compliment                        that          have                 received                  in        business                 in
                                                                                                                                                 my         career                       19   Thats            what              promised                     Herschel                           Thats                  what          we           owe         it
                                                                                                                                                                                                                                                                                                                                                                      to


20   You       said         something                              to    the         effect          of                  trust         me             like                               20   but      Im       going            to stay              away                from          it            Of course                       they             did
                                                                                                               you


21   brother                At        the        end           of the                day      that            wan             heck               of                                      21   nothing                 That         all    ended                   when               Gary             Brown                   dog-curses                                    my

22                                                             from              Herschel                     Walker             and             the         amount            of        22   daughter                with                 wife              in    the          next          office                    He had done
     compliment coming                                                                                                                                                                                                            my


23                          have             for                               will         own                       mistakes okay                                                      23   nothing                 So          am       like              got          to     get         out           of thin                  Thin           in
     respect                                             you                                             my

24   will    own           my          mistakes                           My          mistake                 started            because                          when                   24   ridiculous



25   first     asked              you            about                  DSM              said             would               like      an            opportunity                        25                    Randy             Sanders                      he wan                   my         broker                 at        Tyson                  He had been




     retired               He          said        his             noncompete                        had ended                              Hey              Randy             you            tmnt       him          about            purchasing                          his         40        percent                   to create



     want       to take                 this He                          took          it     My         mistake                 there                       own                              something                    for     Kristin                        said           Robert--when                                       thin         alt      came


     it     We        werent                     involved                       We           did     not            keep         the         books                  We                        to light                said Robert                            you          are          not        purchasing                            anything



                       see how                                                                                                         because                                                from                           Sanders                                                         Oh                     do                            do
                                                                   money was                                                                                        again                                 Randy                                         phonetic                                                               it                         it
     did     not                                  the                                              being               spent                                                                                                                                                                                 Ill                           Ill




     Herschel                         thought                 it    would               be           conflict                of interest                                                        said           no          youre          not            So          then              Randy                 Sanders                       gets          mad           at



     dont want                   to look                 at        it                dont want                   to      be      involved                                                     me         Sends                    lawyer                     Im         not             lawyer                      He          sends               me         thin




                                                                   mn                                                                                                                                                                                               do                                        and          the        other
                       you need                                                                          and Herschel                                             when                        stuff      like
     Randy                                           to                       thia      thing                                                          Its                                                            theyre             going               to                thin         that



     finally          put        the        foot         down                  with         Randy                   he      quit                 put        the                               had no             right            Okay                whatever                         Then                 Randy                  Sanders                   gets           mad

     foot      down                     said         this               new          award               is     for the          process                     base                             Im       not       making                excuses                       Hell                own               thin         stuff                    made


10   Your                        is    not                               to    work               The           intent           of    this            was          not                  10   mistaken                     Its     been                  cancer                 from              day one                            appreciate
                plan                              going



11   to create                        bunch              of extra                    money               for        me       or for              you         or    for                   11   that            But       my       focus           has              been           Ren                  Man               from          day one                         ltn




12   Ren             Man               Youve                  got         to         hire     more              people                  Randy                     nays                   12   been            stressful                Herschel                       because                          cant              rely        on          anybody


13   huh-uh                  think               Christopher                           can         handle                the        new           CatMan                                 13   other           than         myself                Thats                the         boftom                    line              You            said         that



14   phonetic                    board                        would                  like     Marvin                  phonetic                        and         all                    14   to     me             number               of times                            dont have                                  second-in-command


15   these           other                                    to        do      these             other                                 Im                                               15         never        have            had one                     An           much              an        Ive           tried          to       be
                                       people                                                                       things                            telling




16   you       the     facts                Herschel                           Well            Im         not         going           to         do     that                             16   optimistic                   and     develop                    and            to get              that          second                   in-command                           to



17   Yes        you         are              Yes              you             are           Well              you dont own                              the                              17   get      that         somebody                     that               do         not       have               to      tell       every               single



18                                     said          no                  dont               but      Kim does                         Well              shes                             18   day        --      talk       to     our         people                 every              single                    day          and most                     days
     company


             here                                  then                 shell          send                                                      which             she                   19                                                the           name                                                                   So whether
                                                                                                     you an email                                                                                                                                                              dnggum
                                                                                                                                                                                              its                                  Its
19   not                         Okay                                                                                                                                                                  repetitive                                                                                          thing



20   did        It    wan             the        Fnday                  before               Labor              Day weekend                                  The                         20   Im              consultant                  whether                     Im                    dont               care           what               the      title




                                                                                                                                                                          He             21   is         think             you do need                               and                              Julie             whoever
                                                                   Day she does                                                         whatever                                                                                                              --                        its
21    Monday                after           Labor                                                             not      call      or                                                                                                                                               if                                                                it




22   sends            me         an         email                       resign                How               what           he      was              resigning                        22   in       somebody                          our          people                 need                maybe                             little        harder



23   from       was          his salary                            but         he      still      felt         he      owned                40         percent                           23   hand                  dont know                    if
                                                                                                                                                                                                                                                        any           of       this         in    making                      any sense                        but



24   of     something                        He          owns                  40      percent                  of nothing                        Robert                had              24         dont need                to     think             about               what               want                  to   do                 appreciate



25   talked           to    him             in    the          pant            becaune                   Robert               thought                   he        could                  25   that       opportunity                       What                    would               like           to      do        in     what                am
                                                                    Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 57 of 91

     doing                  If    that            is     in               different               role          thata             fine          if
                                                                                                                                                      you                                            Hemchel                          dont              care          what              my        title         is



     are         wanting                           divorce                          Im      not     wanting                        divorce                       bet     you                                         MR              WALKER                           Yea


     know              its         your                company                                                                                                                                                       MR STAPLES                                             think                 know              what                      Renaissance                              Man


                       MR               WALKER                                  Well              thats         the         reason                        said         do                            needs                If
                                                                                                                                                                                                                                you          can         forget              about                what                   did                 we      are           in




     consultant                              You              help             ua     to determine                         just          what              direction              we                 different                 place             with         respect               to           brokers                           We              are        in




     are         going                 in         and maybe                           it    could         give             us      time              to think            about                       different                 place               If
                                                                                                                                                                                                                                                         you would                       just           trust             me We                              are        in




     it   and          give             you             time              to think            about             all        this       because                          said                          different                 place             than         we        were             when                 we              got            the        fimt        CatMan


     --and             one              of the                things                  think             told         someone                          --        said                                 award             which                     never             espected                       the         brokerage                                 to     become                   what


     guys              no         matter                 what                   Renaissance                          Man           is         still        going             This                    ifs      become                             never          intended                     for the                brokerage                                 to        be


10   is          company                           that             is     mnning                 and          we          are        waiting                   to hear                         10   profit         center             for         me         or for             anybody                      else                      If

                                                                                                                                                                                                                                                                                                                                              you
                                                                                                                                                                                                                                                                                                                                                             took         back



11   from                                                     and                                 to hear                from            that                                Im                 11                                                                                                                                                           Sandem
                      this
                                  person                                   waiting                                                                    pemon                                          at history                  thats             why                put         the       brakes                    on                Randy


12   like         well                 what             are              we         doing         with         Renaissance                                 Man           Its                    12   Thats           why Ron                                 mentioned                      it    to you                  several                        fimes                 this




13   still       running                                                                                                                                                                        13   year        there                is     too        much                brokerage                         coming                          in     and           we           need         to



14                     MR STAPLES                                                     undemtand                          that         but            the        other       thing               14   make           changes                        Weve                 done               the          things                          Herschel                    that               hoped

15   Hemchel                           is          dont                  take        vacations                             havent                been             waiting                       15   we       would              do              The         strategy                 for         this         year                 was             to       become


16   to     hear            from                  nobody                                                                                                                                        16   UniPro             corporate-approved                                            supplier                           We                  are        that              Remember


17                     MR WALKER                                                All        right                                                                                                17   Mark Hayes                            phonetic                          That                was           one                 of        their           big        things


18                     MR STAPLES                                                   Now             have             people                   that they                are        still         18   they      were              going             to         do      for        us        but          they             wanted                         more            to help



jg   waifing                today                  doing                  nothing                                                                                                               ig   us     do      that              They              didnt           know               enough                     about                    us             They              werent


20                     MR WALKER                                                Right                                                                                                           20   willing         to         make              that         call         on      our           behalf                       Welt                  we        did             that



21                     MR STAPLES                                                   Okay           but         Blair aint                     one          of     them              Shes        21   without            them                     We          are             UniPro                    corporate-approved                                                      supplier


22   working                                havent                  been             waiting             on         anybody                     to        do     anything                       22   We        are        going              to the            UniPro                   conference                                  in             few         months


23        can         promise                      you
                                                                    that                  wake          up      every              day           thinking                about                  23   Theyve                    got     membem                         all    across                    this         country                              We         are                U.S


24   Renaissance                                   Man                     wake                                          day                                                      and           24   Foods                                                                                                            One
                                                                                            up      every                             that           is     my         soul                                          corporate-approved                                             supplier                                                 of the            issues                 they



25   the         idea            --          would                              do                 in
                                                                                                                                                     role                                       25   have        with            us          one         of the             issues                               said                              us
                                                                    still                  this                 consulting                                                                                                                                                                        they                                   to              why            they




     werent                  going                 to     include                     us     in    the         bid         upcoming                        is    that       you                      the      product                 through                      Thats                what                    big            broker                    does                  Thats


     do         not      have coverage                                              You       do        not         have           representation                                  So                what              big           broker              does                In     other               words                           big        broker                       could



     in    other                 words                  they              are        not      buying                into         our          model                They                              hand them                       all     these             lists         we         get            now          from                     Sysco                 and          alt




     are         not        buying                     into              the        model           but         we         are                 U.S          Foods                                    these          operatom                             Eig        broker--                     you know                                    here        you go                   big



     corporate-approved                                                   supplier                  We          are               PEG                                                                broker                You             need              to reach               out           to     these                      operators                           Oh            by



     corporate-approved                                                   supplier                  They have                         members                      all      across                   the      way              they          are         already                  calling               all     these                        operatom                           Oh

     the         country                          What               Ive            teamed           about                 that          is     getting                slots                         by the          way--because                                     they            are         selling                     15             other            items                   Oh

     Herschel                           Getting                     slots            is    not     difficult                    Its       difficult                                                  by the          way              they              are     already                  there                  They                         are     already                    aware


                                                       because                            can                                      there                  has                been                    of    them                 So          now               take                      chicken                                                    believe                what
     for        our      people                                                                   assure                 you                                       not                                                                                                      my                                           If

                                                                                                                                                                                                                                                                                                                                   you

                                                                                                                                                                                                     Im saying                                           Im
                                                                                              PEG                                                                      PEG                                                                                                              you whether
10   one                                                 whether                      its                       Hale              whether                   its                                 10                                   which                         telting                                                              its        right           or
                  negotiation


11   Lester                 whether                       its            PEG              Jackson                   Mississippi                             There            is                 11   wrong           or indifferent                            the          idea           for          OSM                   is        no         different                   than



12   not         one             piece             of         new              business              that           anybody                     other             than         me         has   12   what            was             going              to     recommend                               today                       if
                                                                                                                                                                                                                                                                                                                                         you         want               to      take



13   negotiated                              and          you             dont want                  nobody                     other                than        me                             13   few       more                   the          idea         was               provide                     the         support                        necessary                         for



14   negotiating                             it
                                                       They               miss             things                   look         at every                   bill                                14   CatMan                    which              weve              done            that                      still           say             that           weve               done


15   from                vendor                               look             at                   bill        from            Eoodbuy                            look                         15   that        but           now          CatMan                   has evolved                                Youve                          got           one more                      year
                                                                                      every


16   at     every                            have              other                people          that            is     supposed                        to     be     doing                  16   We        have             to     grow              it     We           have                to     get                   base                 of business                         with



17   that         and             it        is    not         because                      they      are            not        hard             workers                     They                17   all    these               other            distnbutors                          You              have               to            have             that             It




18   miss             things                      Ifs               complicated                         business                      but            back         to     what                   18   feels       like           Ive          been             chasing
                                                                                                                                                                                                                                                                                      --          dont know                                   what            Ive            been


ig   the         strategy                        was                We          now          should             be         selling               our            products                        ig   chasing                    Its        just         been           this        cloud                for         months                           and           to        be


20   across                 the             country                       Getting             the        products                     into           distribution                               20   honest            with           you                didnt              know             where                  it        was              coming                   from



21   thats             not                  big         deal                   Our         issue         from              day one has been                                                     21   because                     know                    had        not          done             anything                                   The         mistake                       made

22   what do you                                  with         it        after        they        are          in    distribution                           We                                  22   Kim       is    my          rock okay                             Kim          aggravates                                 me              sometimes                          when            it




23   dont have                          any             assistance                          from         PEG               Lester                     We         had              little        23   comes             to        OSM                She             wont            let          me       look                in         the         daggum                      books


24   bit        with         Christopher                                   We              had           little          bit     with           Barbara                  but                    24   She doesnt                            let    me          get      involved                          It    frustrates                            the           heck           out



25   they         do             not         know               end users                         They              dont have                         anybody                to     pull        25   of     me                 can undemtand                                 how            it

                                                                                                                                                                                                                                                                                                  may            frustrate                           Julie
                                                             Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 58 of 91

      understand                           that             So          pulling                the        two          ot      them             together             that                           we      lost            and           am            like         guys              why             dont                we     call        those



      did     not          work             out                  love             Kim             and you                 love            Julie            think                                                        and                      sue what                   do we                     do because                                               wondered
                                                                                                                                                                                                    people                          lust                                                                                                     always



      theyre               both             fine       women                           okay               Bet        pulling               the       two       ot    them                           we      had             lost      almost              1500                 cases                        said            we         never            even

                                  that           did        not             work                         and               caused                me            bunch                                               and                                    we                                                                                        What            do
      together                                                                              out                      it                                                        ot                   called                         said          are                  doing             something                           wrong                                           we

                                caused                me                    bunch                                                    mean                dont                                       do                                    we                  hare and                                                we                          Purdue
      crap            It                                                                       of stress                                                                                                     Why              are                  not                                            think                      bat         to



      know                 It    hasnt                distracted                        me My                    focus               has         remained               on                          Thats          why                was          totally             just           lost                  said            John            taught            me

      Renaissance                                Man                The               issue            has       been                t-lerschet                and       not                        that     is    what               we         are     supposed                           to        do          Have                  buyer            there



      against                   our        people                   but           having                       team            to     run        the     play                                       Have          someone                        going          to         aee         that                                      Right            now          food
                                                                                                                                                                                                                                                                                                       person


                      MR WALKER                                                   think            thata             one            of the         things            and                            shows             are          not      what             they          used             to        be because                         they           do     not         do


10    think            mentioned                             this                 long            time                         and maybe                          didnt                        10   food        shows                 that        much
                                                                                                                ago                                                                                                                                                 anymore                            Everything                      is    totally           changed

11    ask       the             question                    right            when                  said              lets put              the       people                                    11   from        what                            used          to      do          but                                                       in    the      face           of
                                                                                                                                                                                                                                   they                                                      having                   people


 12   where            they                are        being                 indiscemibte                                  and              said         lets      keep                         12   the     people                       alwaya               thought                  was             the        way            we         used         to    do         it




 13   everybody                        but          lets
                                                                 go           get           people              to        do        the    fieldwork                 but                       13                  MR STAPLES                                              think            thats            right


 14
      maybe                 we         have            our             people                 to overtook                           them and               teach         them        how       14                  MR              WALKER                            So        let      me            ask         you         something                       because                like




15    to    look           at     numbem                         or teach                     them              how            to    work          with        the                             15        said               thought              about               and Ron                     said            it    too       --    because                 like




16    indiscernible                                 and                     ia    sort         of      like          what             was          saying                                      lB        said ynu have                            dnne                   lot
                                                                                                                                                                                                                                                                                                        company                                          you
                                                                  it
                                                                                                                                                                                                                                                                                 for        this                                             told




 17   wasnt            being                 heard                           said            you          taught               me          and           remember                              17   this     is    vary             difficult           when                   was           thinking                      of this           and

18    when                        phonetic                             and                          phonetic                         when                wasnt                                 18   told                                                                                                     becauae
                      Bill                                                            Jeryl                                                                                                                  you               will       fire
                                                                                                                                                                                                                                                   my          indiscernible                                                             they        are


 ig   there           you             said            the         reason                                                  cant            do     this      over         hera                   jg   material                                     are      not         food                                                        dont know
                                                                                             you          guys                                                                                                                 They                                                    people                     They

20    is    you       dont have                             bodies                    over          there                 You         dont have                   bodies                       20                            about              food          but              aaid                         are             Youve                 been         there
                                                                                                                                                                                                    anything                                                                                 you


21    there           so          you         are           not             going            to get             that           account                  Well                                   21   We       have worked                           this        here and                          thats                the     reason                    said          Im

22    thats           what                  was             saying                      Im         not         going            to    get        that      account                             22   not     going              to take             any         of your                 salary                away                      am         going             to



23    becaase                         do      not           have              people                there              or            said that             list      and                       23   give        you          your         salary              and          you          be            consultant                   and            then        you

24         was        looking                    at    it
                                                             yesterday                              All        the        customers                     we     lost                            24   figure         out--like                     with         DSM                 we         give            up        DSM We                        have            to




25    and       the             people and                             it    had            alt     the         numbem                     right        there        why                       25   tum      DSM                  over            Like              said              we         started                   DSM              but     we        keep




      people               --     almost                what                     am          talking             about                     where           people             are                                  MR STAPLES                                            feel          that           same                 way

      overlooking                           brokers                         Like            this       company                        they         are     coming                                                  MR WALKER                                         And          that           is    what                Im saying                      Im         trying



      today           because                          talked                    to     them             for              little      bit        and           have                                 to     do     business                  with          you              and                              are        just        saying                put        me
                                                                                                                                                                                                                                                                                             you
                                                                                                                                                                                                                                                                                       if




      talked          to         some               other                   people                for           little         bit    and          stuff       and                                  over        here                  dont need you                               either                    Thats             why                said         Im


      trying          to figure                     out       who                could             do          the        selling                  told                                             going         to people                      that         want                               out        and do                     because
                                                                                                                                                                                                                                                                            to        go                                          it




      someone                              said             guys                 for        me      galling
                                                                                                                                    national             brokerage                                  sometimes                       people              get          fat       and happy                          and         they           do      not       want             to



      may        still           not        be
                                                            way              for        me         because                     national                program                                      work           Well                   want          people                 thats                  hungry                 Thats                what


                                                   food          chain                                                    So                                                                                                          You         have                     be hungry                                         you have
                                                                                                                                                still
      already                   has                                                    company                                      they                 are      not                               tell    people                                                  to                                       then                                        to    go         out



      going           to look                 at      Renaissance                                   Man              They             never             looked          at     me                   and do             it          Thats           what                said                 am         looking                for       now              People



10    before                but        these                little           jokem                 hare         will        look           at    me        because                             10   that     are            hungry              that      want             to         go and do                        it         talked             to    Gary

11    they       are                  little        hungrier                          and         today--                                                                                      11   Collina            phonetic                        out      in       California                          The            funniest                thing


12                    MR STAPLES                                                 But         Core              phonetic                     might              Now         who       is        12   about         Gary              Collins              is    every                  time            Ive        called            somebody                         at



13    John         Goodman                            phonetic                                                                                                                                 13   Syaco          about                 Gary           Collins                  if         mention                    Gary            Collins             they


14                    MR WALKER                                              John             Goodman                               Now            doesnt ha have                              14
                                                                                                                                                                                                    go oh Cod                             Its      like        what            is      he        doing                up     there            to     make

15    chicken                   company                                                                                                                                                        15   everybody                      mad                  dont know                           what            he        is     doing            up     there               but



16                    MR STAPLES                                                 Inaudible                      response                                                                       16   then        the          homeboy                   went            and            brought                     and            even               mentioned                   it




17                    MR WALKER See                                                           that         is    somebody                          who       may        look        at    me   17   to     you               aaid           lets         not         get         him         pissed                   off         He         brought


18    but     sea               this        is      what            got               me      with             Core            because                  Robert          said                   18   10     million



10          and       this            is    Robert                            can           tell       you what                      Robert             said                                   ig                 MR STAPLES                                         But          understand hes done                                                that           before           and


20    Robert               said             John             Goodman                              said          come                see         me      at the        beginning                20   nothing                 ever       came             of     it




21    of the          year                  Im        like             dude                  Im            business                             remember                                       21                 MR WALKER                                          Now              aue             thafs            something                         never             knew

22                    someone                          else                 you                        be            big        elephant                 there          but                    22   have          never             known               that
      tailing                                                                          may

23    Im      the          big         elephant                     for          ma               So      if

                                                                                                                you do                not       want        me             do                  23                 MR STAPLES                                         Hes                    nice            guy            but         hes done                 nothing


24    not     need you                             Thats                    what            Im saying                          If
                                                                                                                                     you         dont have                                     24                 MR WALKER                                          But       see           thats                    what        Im saying                              never



25    time       to        see me--                                                                                                                                                            25   knew          it        but          juat said              if
                                                                                                                                                                                                                                                                       something                            comes                of that            and        it
                                                             Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 59 of 91

     simply           msy not                          but     see             still           Im      not         saying                 me        keep              Gary                                                     MR STAPLES                                           Do you see how                                         that        causes                     --      can         deal



     Collins           because                         no     one             out         there         really                likes         Gary              Collins                                      with          the          stress                     but        dont             you        see how                              mean                   hes


     So     Ive        been                 talking               to people                      up    there                  but         every          time                                              talking              to             me         like              hes              putting            me             in    some              situations



     mention                CPR                  or whatever                         is     his     company                           they          go         oh             God                          that          he wants                         this         this         this               and          this        done              and             then             he



     Thats           the          first          thing            they          say              oh God                      and           am         like                                                 wont            look
                                                                                                                                                                                                                                                you         in    the
                                                                                                                                                                                                                                                                              eye            and         tell        you            those          things                        Thafs


     what       is      he           doing              that       pisses                   everybody                         off         Then           my            next                                kind          of the                  gist           of the        deal                   You            know                 well          how             is        this




     thing        was             Gary             Collins               has           Soel           phonetic                             Soel           is    in                                         and how                         is    that             Im         like            why          are            you         asking             me                  This



     direct          competition                             to    what                   do        They                are         in    direct                                                           happens                         throughout                        the             course             of the               year              The          only            thing



     competition                        ot selling                  that                    my      thing               is        dont know                      what                                               to     tell            Gary             Collins                or David                    Jackson                                  are            putting
                                                                                                                                                                                                           try                                                                                                                              you

10                                               Collins                 Thats                   beside             the                             but        thats                                  10                                                   because                                      asked                              of questions
               pay Gary                                                                                                                                                                                                                                                                                                             lot
     they                                                                                                                           point                                                                  your          people                                                              get                                                                                    by



II   the     reason                         came             to    this         decision                      Im             like                                                                     11   Carmen                     Seal                phonetic                           about         the            people                  Thats                                           put
                                                                                                                                          guys                                                                                                                                                                                                                           why            you

12   Renaissance                             Man             has      got            to     go          We              cant             stay       where                   we       have             12
                                                                                                                                                                                                           your          people                       in    this        position                        Why              dont you meet                                 with             your


13   been         at       because                      we have                      to                      has                                  to      do          with                            13   people
                                                                                            go                                nothing                                                                                                           you have                     these                issues                 why             dont you                   direct              them
                                                                                                       It                                                                                                                                 If




14   David           Jackson                           My         meeting                   with        David                  Jackson                         thia           is    the               14   to      Herschel                          face         to        face              That         was             that           whole              deal                and


15   honest            truth                Im         going          to        tell        you              it     came                 down            to     what                                  15   get       it              did             not        go     in     and             blow             ap              meeting                 with            David



16   does         he want                         He         really             did         not       want              anything                                                                      16   Jackson                             Whether                  anybody                        wants              to believe                    it        nr        nnt         the



17                   MR EISENMAN                                               He           didnt           want              anything                                                                17   truth         of the                  matter                is    Herschel                          as        Im         walking             out            of his


18                   MR WALKER                                        He             really did                   not         want          anything                                                  18   office              on          Monday                           first            of all             did        not            learn        anything


19                   MR EISEHMAH                                               The same                      mesaage                        that          Gary                Murphy            had   19   So       there                 was             no      earth-shattenng                                        news             to get        to         you                   did



20   said                                                                                                                                                                                             20   not       even                  learn            what                                                were                with                                           the
                                                                                                                                                                                                                                                                             my          options                                                 respect                    to




21                   MR WALKER                                        Whata                      weird            about               him             Ive        called               him             21   insurance                            other            than         skip                in    audio

22   more            but               have             called            him             since             he     is        left     here and                                                        22                       MR WALKER                                                     start        at        the        low         end


23   have         not           talked             to        him      yet                 Ive       called               David              Jackson                        five                       23                       MR STAPLES                                           If

                                                                                                                                                                                                                                                                                             you wanted                             me      to     negotiate
                                                                                                                                                                                                                                                                                                                                                                                    --         dont


24   times             He            tested              me        back              once and                     said              that      they            were                 busy               24   know            what                  you wanted                         me            to     do

25   doing        something
                                                        --                                                                                                                                            25                       MR WALKER                                           To         be honest                               dont even                        know              what




     want                       to      do               think        this             ix      new          for         all       of us                                                                    If
                                                                                                                                                                                                                               want                                                better                      want                        to     do               because
                you                                                                                                                              right                                                           you                             something                                                                     you                           it




     now               think                one         of the           things                  that--                                                                                                    thats               what              you            do     with                  company                                dont want                       to       hold



                     MR STAPLES                                          If
                                                                                you         want            me           to       do       something                          for    15                    anyone                    to              company                            If
                                                                                                                                                                                                                                                                                              you have                    something                          better                 do         that



     hours                 week                  what          am               going             to        do     the            other          45      hours                                                  want            you             to     do         that



     week         or        whatever                                                                                                                                                                                           MR STAPLES                                                    feel       like        Ive         done                   hell         of              job



                     MR WALKER                                            think             being                   consultant                           and what                         was              this
                                                                                                                                                                                                                         year


     looking            at        100            percent              being                       consultant                         is     right         now                 Im                                               MR WALKER                                           Youve                 done                       great         job             every             year


     not     sure               what              want             you          to     do         but             know              one          of the           things                                   Youve                    done                    good job                              think         this           year         has been                                tough



     is    when            it    comes                  to certain                     things                 may                 have           to      call     you                                      year                     think             that         DSM                       Gary          Collins                        Whatever                       that           Gary


10   and       ask          you             about            something                            How             do you do                       this         or          who       are              10   gays                name                  is         Gary          Brown                    and Randy                          Sanders                      and          DSM

11   you       talking                 to        here        and what                       are        you         doing                 right        here                  To                        11   think          it    tainted                     our        relationship                            and what                    we          were              focusing


12   be honest                       this         is          new             temtory                 for     me              as     well             Its                                             12   on

13   totally         new               temtory                for     me               but            know               that         as      much              as          you                       13                       MR STAPLES                                           It
                                                                                                                                                                                                                                                                                             definitely                   did


14   have         done               for         Renaissance                              Man                dont want                        to      do       that                                   14                       MR WALKER                                                 think          that             tainted            our        relationship



15   severance                       thing             that        somebody                         was           telling                me       about                     Thats                     15                       MR STAPLES                                           Whatever                             that        is           dont know                               If




16   not     even               fair        to    do severance                                      dont know                             how         they            told                            16   thats               my              decision                 Herschel                         then                  own         that                   do


17   me      that                    said         Im         willing for                    it    to    be         like           this      here                                                      17   consider                        you         to        be           fnend                and                   good             man          and what                          you

18   because                      said                  dont want                         to     do          two              months                  severance                                       16   stand               for         and            all     that        is        legitimate                        Thats                  not    made                      up

19   and       all     of that                         want         to        do          this        and          if         need            him         for                                         19                       MR EISEHMAH                                                   And         you have                           lot        of     institutional




20   something                              know             John             will        help         me         with              it    and         then            at the                          20   knowledge                                  Youre                 the         one who                     knows                 everything                         about             whafs


21   turn      of the                year              we      may go back and do                                                 another                year                                         21   been            going                     on         There              is        no        one          else            in    the      company                          that



22                   Its               new             order             We               may even                      just         do     the          business                    all              22   knows


23   over            This            was                 chance                 for         me        to feel                  like         said               we           can                       23                       MR                STAPLES                            This
                                                                                                                                                                                                                                                                                                       year
                                                                                                                                                                                                                                                                                                                     was                  good year                              and           was


24   get     hack               on      page                like    we          were              before                     and           thought                    if
                                                                                                                                                                             you                      24   going               to         ask         for                   percent                      So         it
                                                                                                                                                                                                                                                                                                                          is    not        even              halfway



25   wanted             to        do         something                         over            there              do         it      Im       all     for       you                                   25   between                         my         ask         and         your             ask             but                       percent              over                what
                                                          Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 60 of 91

     made              this      past      year             is      two          fifty-two                    Would                  you         consider                                       rather           two-year             deal        but        would              you meet                     me          between                 my

     that    one              year       deal             to     do my                job        and make                      it             hell        of           year                     asking      of     two     seventy-five                     and         two       forty                Would                   you meet                 me

     for    you               You        pay           half of            my           --                                                                                                       at two     fifty        two          Thats              percent                 above            what                  eamed                in




                       MR EISEMMAN                                        In         essence                   the       last         maa             two             forty        plus         2017


     half of the                  Cobra              up        to   $1000                                                                                                                                  MR           EISENMAN                       But        when            you         throw               in     Cobra               youre


                       MR STAPLES                                   Right                                                                                                                       probably           going        to be        close           to       two       fifty-two



                       MR LISENMAN                                        Thats--                                                                                                                          MR StAPLES                             Ron                 had        my        insurance                      pay           tor     me

                       MR         STAPLES                           What                     am         asking                him         for        is              percent                    wholeheartedly                  this      year


     This         is    taking           Kim out                     Last             year                   made             two         forty                 You                                        MR EISENMAN                                      understand


10   paid         all       of    my      benefite                   Theree                             5-percent                    match                 on         the                  10              MR           STAPLES                        have           benefits                   So         if   this          is    about           me
11   Simmons                     benefit
                                                     program                    that             Im      losing             on       the         401k                       Do             11     performed              well        in   2017


12   you mant                  to put          some more                              teeth            in     the     deal                    Will         you                             12              MR WALKER                              Now             what          are        we         going              to close               in     at   the



13   consider                 that        Hemchet                                                                                                                                          13   end      of the         year


14                     MR WALKER                                    2018                    What              is    this             2018                                                  14              MR           STAPLES                   About               2.75        million              in        profit         is      my

15                     MR STAPLES                                   2018                                                                                                                   15   estimation



16                     MR WALKER                                    Wait                    Two         thousand                     who                                                   16              MR WALKER                              Well            not        profit             See                 think            that        may

17                     MR EISENMAH                                        This              is    2018               So             2017                                                   17   have      slurred              lot    of the       things               is      profit           Its         pounds


15                     MR WALKER                                    So          youre              talking            about                   during                 the                   18   What       are     we      closing           in   at        pounds               this       year


jg   consultant                   time          it     would              become                             good           year                                                           ig              MR STAPLES                             Pounds                  are



20                     MR STAPLES                                    Im          talking                about                 felt       like        we              finished              20              MR WALKER                              And CatMan                          is    closing                 in     at       what             14



21                                                                                                                                                                                         21   million     pounds
           good year

22                     MR WALKER                                    Dh           this            year                                                                                      22              MR STAPLES                             In        Ii        months               the    pounds                       are        17.3



23                     MR STAPLES                                        feel           like           not     knowing                    this        was              going               23   million



24   on           was            going         to      ask          --          was              ready         to    talk            to       you         about                            24              MR WALKER                              Thats               overall



25   DSM               but         was         not          ready               to     take            that        much              of              hit         Id                        25              MR           STAPLES                   Thats                      total




                       MR WALKER                                    What               is        the        CatMan                                                                                         MR EISENMAN                                 If
                                                                                                                                                                                                                                                             you          get     unothurjob                               mean                 then



                       MR STAPLES                                   CatMan                        is    going            to         be        around                  14      in   total        Herschel           is
                                                                                                                                                                                                                         paying           you


     So     at        the        end      of the            year                you         are         going            to         be        around                  ig      and                          MR STAPLES                             What                other       type           of job             am               gaffing



           half          Depending                        on what                    December                       is         CatMan                      is        going          to                     MR EISENMAN                                      have          no idea                          have           no         idea


     be     14         of that            If

                                                you want                        to put                  few         more             teeth            in        it                                         MR WALKER                              Thats                   football              contract                  you         just wrote



                                                                                                                                 would
     and         if
                       you would                     consider                   that             Herschel                                            appreciate                                 up


                                                                                                                                                                                                           MR STAPLES                             How             about           this           Herschel                       how        about             ask



                       MR WALKER                                    Two              fifty                                                                                                      for two     seventy-five                     You            came             back          with            two         forty         and        half



                       MR          STAPLES                          Two               fifty-two                    Thats                      5-percent                                         of   Cobra              Why      dont        you            meut          mu       halfway                  and           thats           sit    in



10   increase                  over       two             four                                                                                                                             10     pay     for    Cobra


11                     MR         WALKER                            And              you         paid         the        whole                 Cobra                                       11              MR STAPLES                             At        two        fifty


12                     MR STAPLES                                   Well                that           takes          away--                     right           now               Im      12              MR STAPLES                             Whatever                      halfway                    between                   --   that       would        be


13   not     paying                anything                 for      Cobra                        Im         not     paying                   anything                                     13   two      fifty-seven           five          Im    all       in



14   guess what                      Im        asking               for--                   dont            feet     like             should                    take                       14              MR WALKER                              Two            fifty-seven                  five


15         haircut                   dont            feet        like                should             --                                                                                 15              MR EISEHMAH                                 Well             we       started               at        two       and now                   we     are



16                     MR EISENMAN                                        At         the         end          of the          day              we         dont even                        16   at two      seventy-five                     So    two            forty




17   know              how        much           the           work             is    going              to    require                   if    its        going               to           17              MR           STAPLES                   You            were           willing          to         pay          me               thousand



18   be           full-time              basis              or part-time                          basis              We             have             no         way           of           18   dollars     plus         two     forty            That           is    two       fifty-two
                                                                                                                                                                                                                                                                                                                 Im       asking



ig   saying                   Maybe            almost               fult-tims                     at the            beginning                        and             then                  ig   for another              three        four        five           hundred              dollars



20   dwindle                down               We           dont know                             We           dont know                                  know              you            20              MR           EISENMAN                       We             started            at     two              You had                  two



21   want                lot     down                but       Herschel                      doesnt know                             what             is                       to          21   seventy-five               So         half    of that             would            be two                  thirty          seven
                                                                                                                                                                going


22   be     involved                                                                                                                                                                       22   Weve        already             gone above                       that        because                  it    is    two           forty       plus



23                     MR WALKER                                    What               it    entails                 What                are         you             entailing             23


24   to    do                                                                                                                                                                              24              MR STAPLES                             Ron                  started             at    what                  was           eaming


25                     MR STAPLES                                    twill            do whatever                                                                                          25   Im eaming                two    forty           Thats                 what        Im       earning
                                                                                                                                                                                                                                                                                                                         You          dont
                                                             Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 61 of 91

      want         to      add              the       two       together                    Thata                what                   Im      earning                      If                                           MR STAPLES                                     They            pay           you       after         you          earn         the      money

      yoa          want          to throw                    the     Cobra               thing         out             thata              two         fifty-two                                          So       you          tell     them           my         last      day          is     January                 31st          and         then



      up     to            thousand                      dollars               right             Would                     you           agree             with          that                                             MR            WALKER                       And              then         we       will        give         you         the      two



      How           about                  two        fifty-five              and were                      all       in          and             have            no                                     fifty-five             at the             end


      idea         what               Cobra              Costa             What                insurance                      costs                  We         dont have                                                 MR EISENMAH                                       There               wilt
                                                                                                                                                                                                                                                                                                           probably                   be     1/2        until     12/31


      any          other          insarance                        but        if
                                                                                   you         are      willing                    to     go two                                                           would               think



      fifty-tive                all        in    --                                                                                                                                                                       MR WALKER                                  1/1          until         12/31                 Thats            fine            However


                         MR WALKER                                         will      tell
                                                                                                you what                           be             consultant                       and                   you want                  to     do        the      date


      whatever                    we            need you                 to        do     and          we         wilt            do      it
                                                                                                                                                           dont                                                           MR EISENMAN                                       Orwe                can            do      12/27          until        12/27


10    know          how               we         will
                                                          pay         it      but
                                                                                         you
                                                                                                   cant
                                                                                                                      say           anything                    bad                                 10                    MR WALKER                                  Thaf                 fine            However                    you         want       to    do         it




11    about              Renaissance                            Man                                                                                                                                 11   How            will      you             pay         Bi-weekly                            How          wilt      you pay that                            How

 12                      MR STAPLES                                      Im        not         going             to say                  anything                 bad              about            12   does           he        get        paid

 13                                                                                                                                                                                                 13                    MR EISENMAN                                       This          would                come            from          Renaissance                           Man

 14                      MR           WALKER                           Help          us        within             whatever                          we       are         going            to        14   So       it    would            be        monthly


15    ask                will         go        for      two       fifty-five                  Ron               What               do you think                                                    15                    MR WALKER                                  Monthly


16    We       will        go          with           two       fifty-five                and he                 is        going             to      help         us                                16                    MR EISENMAN                                       It        would            be           monthly                 thing           So     you


17    with         whatever                       we      are        going           to        need          for the                                       So           wilt                        17   woutd                            check              from          Simmons                       for     December                        and      then         the         end
                                                                                                                                         year                      it

                                                                                                                                                                                                                          get


 18   be            what              is        the      date              December                     27th                until         December                           2018                   18   of January                     --




 ig   --     December                           27th          2018                  dont know                         what               that         entails                 and                   10                    MR WALKER                                  Why               cant            you       do       it   like         we do           two        week

20      have             not          even              thought            about            this        here                        have             not        even                                20   You           get      paid          every           two weeks                         dont            you             Why           cant         we      do         it




21                                                head                                                      what                                                                                                   that                Im                                              dont know
      put      that        in         my                        yet      about            all      of                        it     is    going              to                                     21   like                                     asking           you


22    entail                                                                                                                                                                                        22                    MR EISENMAN                                       You           can            do     whatever                    you want


23                       MR EISENMAN                                          Hes         probably                         already                   getting             paid         from          23                    MR STAPLES                                        currently                    get       paid        every             two      weeks


24    Simmons                                dont know                     how           they         would                 work               that        so           dont                        24   no             get       paid            every       week

25    know          if
                           you             are        willing          to                                                                                                                           25                    MR EISENMAN                                       Through                      Simmons




                         MR           WALKER                           You          can         do      every                 two weeks                           quarterly                    or                         MR            WALKER                       The              broker                The         brokerage                      account


      every           month                     or    however                                                                                                                                                             MR EISENMAN                                       Right



                         MR EISENMAN                                        You           cant          do            quafterty                                                                                           MR WALKER                                  And we                   pay          the        employees


                      MR WALKER                                        Okay               We           cant do                      quarterly                     okay                                                    MR EISENMAN                                       Instead                 of     telling             Syaco             and Simmons


      However                    you would                      like       to get              paid               Every                  two         weeks                                               that                                five       different                brokers                    There              ix    one         broker
                                                                                                                                                                                                                       they       get



                      MR STAPLES                                           would               like         to ask                 my          accountant                          because               which            Im assuming                          isnt         anything                     other         than           DSM                 assume


        dont know                           what          the       answer                to     that            is                                                                                      youre                               to     want Johns                                                            in    that
                                                                                                                                                                                                                          going                                                        participation


                         MR WALKER                                     You          might             want             to         talk         to     us     about                 that                                   MR WALKER                                  Yea                You know                          was          talking            about



                      MR EISENMAN                                             If
                                                                                   we       do        every                week                 that       becomes                       very            aettinq               that      up         We         need              to    talk        about              that           So      what          about



10    burdensome                                  You         probably                  want           to    do             like               get      it      the                                 10   that             What            did       we        just agree                      on          Two           fifty-two


11    15th         and           the            30th      or       something                                                                                                                        11                    MR STAPLES                                     Two           fifty-five                  Two         fifty-five                 All     in


12                       MR STAPLES                                      Typicatty                    you do                  it        after the               work                So              12                    MR WALKER                                  All         in       Two             fifty-five                 All    right           All




13    its    either                                   two       weeks               or every                 month                             made             one           at                    13   in     two       fifty-five
                                 every


14    the     end          of every                      month              Theyll               get        it    to        me           by       the        end         of                         14                    John            this         is    hard           Thia              has been so                       hard          because              you

15    the     month                    if    thaf            okay                                                                                                                                   15   know            this         business                way          better             that             do and               stuff        and      thats



16                    MR WALKER                                        We          can         do      that                                                                                         16   whafa               so       difficult             for   me

17                    MR STAPLES                                         So         Blair        keeps                     her           role                                                       17                    MR STAPLES                                        mean                   undemtand                         what          youre saying

18                       MR WALKER                                     Now              one        of the                  thinga                                                                   IS   but      it
                                                                                                                                                                                                                        does            not        have        to    be          difficult                We           can          move          forward


ig                    MR              STAPLES                            She        has          to     perform                                understand                          that             10   and       we          can        get       back           to      --    it    has been                        stressful                 year



20    but     if
                    shes               not           performing                    then         this        --                                                                                      20   made             some               mistakes


21                    MR WALKER                                       And           you         can         sign             DSM                over         to         Julie                       21                    MR WALKER                                  Yeah                     made                  bunch


22                    MR              EISENMAN                              Youre               going                 to     have               brokem                  on         there            22                    MR STAPLES                                        suspect                 if
                                                                                                                                                                                                                                                                                                          we        have            succeaa               this    year

23    Its                                               be    the        name             on     the         Syaco                       because                  Julie                             23             wilt        want               me    next                           and         quite           frankly             part        of the
             just         going                 to                                                                                                                                                       you                                                        year

24    will    own                                                  Sysco             brokem                            assume                       moat                                            24                            me         is    that       everybody                                both                                 ia
                                  Its           lust the                                                                                                          of                                     relief         for                                                                   on                    payrolls                      either



25    the     money                   is        going         to     go       to the            brokem                                                                                              25   friend           of      mine            or family                 They              have             kind       of        grown
                                                                  Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 62 of 91

     accustomed                                       they              need new                           leadership                              When                  sent         you        the                               MR          WALKER                           As         concerned



     strengths                      and weaknesses                                                  of     everybody                                mean                  do         not     have                                  MR          STAPLES                               Well               dont know                           if
                                                                                                                                                                                                                                                                                                                                                  theyre                 not


     the          patience                     to train                             need                              to    see          for yourself                      what                                  concerned                                                                                                            dont know
                                                                                                         you                                                                                                                                      Its       just that                 in    Clints                 case                                                   that



     everybodys                                strengths                           and weaknesses                                           are               certainty                    oece                  after       all        this      year                    mean                   Clint         is       an      HR           guy            Clint          is




     we       get           beyond                        that             have               some               ideas                 as     to        what             would              do                          Clients            HR         guy          Hes                     great            relationship                               Everybody


                            MR WALKER                                              And              that        is     oee             of the            things           because                 like           likes       him               Hes          good              to      have            out          in    front               You know


          said                am         thinking                          about                hiring                     business                     guy      that           is                               customers                     like         him         but          in     terms             of enelyzing                          the        billbecke



     goieg               to    do        that                    That              cae          overtook                        everybody                     and see what                                       thetis            not         Clint



     they           are        wanting                           to     do           but                 do     not         want             to give             them                jobs                                          MR          WALKER                           Right



10   that they                    are          not              accustomed                                 to     doing                  Thats                why               say
                                                                                                                                                                                                            10                     MR STAPLES                                        Bleine           should                   be        eble          to           Elaine


11   what              are        their          strengths                                and weaknesses                                          and      put        them where                            11   understands                       the       industry                     to          curtein                 extent                He         is        not


12                                succeed                             at       That                       where                    want             to put          them                                    12   numbers                                He does                                                                      how                  make                              He
     they           can                                                                             is                                                                                 is
                                                                                                                                                                                                                                           guy                                        not        understand                                        to                          money

13   where                  they         can              succeed                                                                                                                                           13   doesnt                 understand                              the         different                   hands                      the
                                                                                                                                                                                                                                                                        alt                                                                 in                pot

14                          MR STAPLES                                              Part             of the                problem                  is    that they                   are                   14   Bleine            is      good         with            products                        He         ie     good              et understanding



15   accustomed                                to working                               for         big        corporations                             and      its        hard                            15   especielly                    pork           He         spent                    lot       of time                 in    the          pork


16   and          for        me           it     took                  me                 couple                 of years                    to     reatize              that         Im                    16   businese                   but        Elaine             neede                  daily         motivation                              Blame               doee


17   cot      working                     for                    big corporation                                           With          big        corporations                                            17   not     want            to travel                 When                   he does                   trevet                he       likee        to travel



18   there             is     always                      somebody                              to        do      the           little       things                 You dont                                18   the      moming                  of    end         fly        home               the         night            of           You know                       his



jg   have              to     worry              about                       the          little          things                  In     this           company                                             ig   wife        hes         health             issues                    Elaine             has            health               issues



20   just         like            tell          Elaine                       and                am         repetitive                        you know                      if                               20   understand                      that        but         to
                                                                                                                                                                                                                                                                                 your             point                   you know                       Ive         been


21                are         not         looking                       at                its            not     being                 looked             at                                                21                                 with         that                two                                that         Elaine                      not
                                                                                                                                                                                                                                                                                               years
                                                                                                                                                                    If
                                                                                   it                                                                                                                                                                               for                                                                             is                    in
     you                                                                                                                                                                                                         struggling



22   youre                  not     auditing                           the         biliback                     they             are         going            to    be                                      22   feimees                 to    you          you         need                     go-getter                     as     your



23   inspecting                          end               part              of     my          frsstration                        is        find         mistakes                                          23   indiscernible                              You           need somebody                                        thats             willing to                end


24   month                  after         month                        after              month                 and             its      obvious                that            people                      24   able        to         travel        alt    week               if
                                                                                                                                                                                                                                                                                      necessary                               You need                    somebody

25   arent                                                                                                                                                                                                  25   looking                for different                   evenuee                             have              elweys               felt       like         my




     job      was             to set                 it
                                                            up             which                Ive            set         up            number                 of things                                        understands                       the       industry                      but        its      been             difficult                to



     fore              number                   of people                            whether                     its            because                  they         are        not                             motivate                  Elaine           to     go         out         end         create                  something


     motivated                      to         do          it     or they                     do         not      know                 how          to    do        it      We                                                     Herschel                      believe                       was          told               long              time       ago            you


     havent                   hit              lot        of--we                        dont have                                tot        of     hits       unless                                             make           yourself                indispensable                                 and                appreciate                       that           we      have


     hit               dont mean                                 that         --        its         like        its        herd          for        me        to                                                 friendship                    thing        of that              nature                 but              also         think            Ive          made


     talk         about             people                            but            think                we      have                good              people                       think                       myself             somewhat                     indispensable                                          think            Ren           Man           needs           me    in




          just sent                 an          email                   to     you              1-terechul                            We          alt     have           good                                    some           role           moving              forward                        Regardless                          of         who        you have                 at   Ren


     churacter                          We                all         have              good               people                      They             are     alt       good                                   Man                    dont know                  if
                                                                                                                                                                                                                                                                          anybody                     else              has         made            themselves



     peoole                                                                                                                                                                                                      indispenseble


10                          MR WALKER                                              Right                                                                                                                    10                     Christopher                     is     hard             to     manage                             like         Christopher                        He


11                          MR STAPLES                                              But             tor        various                  reasons you do                                not     have          11   is     responsive                           have             not         been              able          to        trein         Christopher



12          lot     to      show               for          it        other               than            what             Ive          negotiated                        Can                               12   but      its       like       the      sates             meeting                     we       had             in    Florida                that          year

13   somebody                           else                                              them                 better              lead            them          huller                      dont           13   Christopher                      was         late                               day           Its            not     that             did      not
                                                          manage                                                                                                                                                                                                          every



14   know                     guess                   we              wilt         see                                                                                                                      14   speak             to    him                spoke               to        him         every              night                   Chris         you cant

15                          MR WALKER                                              Who               would                 be         the         most        difficult               person           to   15   be      late           tomorrow                   The               next         day he was                          late             He       skipped              the



16   manage                       you           fuel                                                                                                                                                        16   first    dinner                      didnt             think             he was               asleep                 anymore                             woke


17                          MR STAPLES                                               It      wilt         probably                     be         Bleine           because                   he   so        17   him      up             Christopher                          its           team              event                  You           need             to     be


18   set          in     his      ways                          Elaine                  is           lot       like         Peyton                  phonetic                     in                         18   here              So      he came                  late                   will       be       glad             to share                  that with



ig   that         they            both           know                      the          industry                           lot          They know                        the                                ig   about          any            of our        people                       You           definitely                   need                   Eleine              is




20   industry                       lot              They know                                 people                  end             people             like        them                  The             20   comfortable                          He      doesnt                      like     managing                          others                   He          doesnt


21   difference                     between                             Elaine                  end             Peyton                  is        Peyton            is     willing                          21   like     having               difficult            conversations                                  with         others                   Ckay

22   to     drive             every              day                  of the              week                   He             likes        traveling                     He                               22   well        in         thet     mle you have                               to    have              difficult                conversations



23   doesnt have                               children                             Hes                  able         to get             out        end hobnob                         and                  23        appreciate                  the       fact         that             you         know                you            said          this         is




24   do                  of that                 Blame                               not            that                              He does                 not                                           24                          for                  Whatever                                    is                           different
              all                                                             is                                way                                                      like                                    difficult
                                                                                                                                                                                                                                               you                                             this                     Its




25   to     hobnob                        Hes                    not         as         good              with             the        customers                       but        Elaine                     25   arrangement                           end              appreciate                      the             opportunity                            think            we
                                                        Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 63 of 91

     can     make                thia            work                     auapect                    if
                                                                                                           me              have               succeaaful                             year                              to     Julie



     we     will      make                   something                      work                next              year                                                                                                                 MR             STAPLES                                    You have                      to    put            some            teeth                    in         the



                    MR EISENMAN                                              It    alao               dependa                          on         --we have                               no     way         of        protein              in      that            if        its      not        something                          that
                                                                                                                                                                                                                                                                                                                                                    you        currently



                           whata                                     to     happen                         with             Robert                or               aomeone                                                                  would             like             there             to        be some                   kind           of consideration
     knowing                                      going                                                                                                  if
                                                                                                                                                                                                                       carry



     elae     is     going                  to    approach                        you              and                you       will         want                  to deal                                             We       can         talk         about                   that            if
                                                                                                                                                                                                                                                                                                      somebody                           is        selling          entrØe



     with     them                    We          just         have               no way                       of      knowing                      We                  have              no may                       noodles                   ground                  beef               or something                                 dont know                                  dont


     of knowing                       that        this         could              start                   and you                    could              be          working                                            even          know             who            that             would                be


     essentially                  full           time          at the             start                         guess                Ill     have                  to                                                                  MR EI5ENMAN                                                    So         you          cant         sell          any        or no                     product                     that



     pick     some                kind            of something                                to put                  in     as        guidelines                             for                                      competes                    with             Renaissance                                   Man                No        creating                anything                                from



10   hours           but         that            doesnt mean                                  that--                                                                                                              10   DSM           or      Renaissance                                    Man                  Kim and                  Julie          will       settle                         out         2017


11                  MR WALKER No                                                    you dont because                                                then                we          have              John        11   on      DSM                 Whatever                           the        final            profit            is     theyll              split        per
                                                                                                                                                                                                                                                                                                                                                                                                   the



12   Chico          phonetic                           right          now                                                                                                                                         12   agreement                        and again                                Kim         will         not        work            for       DSM                after                  that



13                  MR STAPLES                                              dont                care                  how        you do                  it             Its        still                          13   Blair         will        continue                      but          obviously                     has         to           do    the        work                 with



14                                                                                                                                                                                                                14   full    commitment                                     Whoever                        is        running                DSM          has          to          --             if    she
     tmsting             thing



15                  MR WALKER                                             No        it        is                                                                                                                  15   does          her         job         fine                No         reason                 to     make                      change

16                  MR STAPLES                                            You have                             to      trust           me          guys                       Ifs                                 16                   MR WALKER                                             But           DSM                wants            to       send           Gary                        Collins                that



17   different             arrangement                                    but      if          look              you            in     the         eye and say                                                    17   30-day               thing              It        is           Gary             Collins



18   you know                     Im committed                                    and           the              other               side         of that                     is     if                           IS                   MR             EISENMAN                                        Gary              Collins               is    in    California



ig   Im     not          then           you have                          me      for                 year                  and Im                 not             real                                           ig                   MR WALKER                                             CPR                   So               want            to    send              in      his



20   smart           but         it     is       not     in          my      DNA                that             if        we        have          an                                                             20   indiscemible                                      So         we       will          figure              out       when             we want                             to         do


21   arrangement                             even          if             have            something                             else              its         not             in    my                            21   that          But         DSM                has             sent          --             dont send                     it
                                                                                                                                                                                                                                                                                                                                                    through



22   DNA           not      to        give         you           what             you need                                                                                                                        22                   MR EISENMAN                                                    Gary              Collins               deals            with         the                    DSM

23                  MR EISENMAN                                              So               basically                         its               one year                           two                          23   assume                    or     is    it     Renaissance                                       Man

24   fifty-five            all        in          We      will            have                the          usual             nondisparagement                                                                     24                   MR STAPLES                                                No         its         with         DSM                   mean                              would


25   No     this           is    your             exclusive                       protein                             Kim            will         tum          over                DSM                            25   recommend                         to Julie                     that            she send                      him            his 30-day                      termination




     notification                                                                                                                                                                                                      said          well           he        blew                  right         by        it    and went                         back        to the



                    MR EISENMAN                                              And               the             othem                 just stay                     as-is                                               brokerage                    thing                 and               was             like          well            thafs            kind             of funny



                    MR WALKER                                             Just           move                   to another                        position                                                             there          now           because                           all    you
                                                                                                                                                                                                                                                                                                           have               to     do       since            he      is         on               the



                    MR EISENMAN                                                 Blame                     is     Renaissance                                  Man                   Clinton              is            board           at        Tyson               is        talk         to        Tyson               about               Renaissance                                    Man               being



     technically                      Simmons                             So       there                   is     no change                         there                          Blame                               their minority                        arm

     is    Renaissance                             Man                     guess                thats                      no change                               Robert                  is                                          MR EISENMAN                                                    So          if
                                                                                                                                                                                                                                                                                                                        you want                    to    do today                                  you         have             to



     trying         DSM                 so        thats                   change                          and              Christopher                             is     DSM                    So                    let     Simmons                       know                   when              the         final         day           is    so     they             can                    do     it




     thats               no change                              At        this          point                   dont know                          --                                                                                  MR WALKER                                             Let           Simmons                       know            what

                    MR            WALKER                                  Everything                            stays                as      it    is    right                 now                                                     MR STAPLES                                                llndiscernible                               you can do                           it         December


10                  MR EISENMAN                                                 Obviously                                  you know                     that             if
                                                                                                                                                                               Robert                  ever       10   31st


11   does          setup              anything                       Christopher                                will         leave                 Who                  knows                   what              11                   MR WALKER                                             Okay                      So           December                     31st                        Ill        call        David



12                                                         is             Who                 knows                         hes                                                                                   12   Jackson                   and          he          doesnt answer                                        the       phone             because                                 he dont
     Christophes                             story                                                                    if
                                                                                                                                            any good


13                  MR            WALKER                                   mentioned                                  to    you              offered                     Robert and                               13   want          to     be        told                    lot     of the               stuff



14   dont          think          he         heard              it    and          stuff                  but          he       if
                                                                                                                                      you were
                                                                                                                                                                                                                  14                   MR STAPLES                                                Can             we       say        five           months                         So                   twenty-four



15                                                thats              when                                  that            Robert                                  not             be                             15   by      the      15th            and              whatever                      the             last     day           of the            month                        is           So
     indiscemible                                                                             felt                                                may


16   serious             and            stuff                                                                                                                                                                     16   thafs          ten two                       six             two          five             every              two           weeks                Not                   every



17                  MR EISENMAN                                              What                                                                                                                                 17   two weeks                        --




18                  MR WALKER                                              said                Robert                      and he was                              talking                 so         fast        18                   MR EISENMAN                                                    Twice                     month                    Would               it         be              24            Who             is




     You      keep               saying                you           prefer               to       have                    something                          if
                                                                                                                                                                        you go                  to                ig   going           to        be     doing                  it           Whos                  going              to write             checks


20   Tyson           because                      Tyson                   lost      that              Hispanic                        minority                      arm and                      let              20                   MR WALKER                                             We            can           get         Carol              to write              it        if
                                                                                                                                                                                                                                                                                                                                                                                                    you         can



21   Renaissance                             Man          become                        that              minority                    arm          for         Tyson                           will               21   just put             it     in




22   offer Christopher                                     small                  percentage                                of       Renaissance                                    Man                He         22                   MR EISENMAN                                                    Tases               dont come                        out         because                                 he        will    be


23   blew          right         by          it    So                said         he          couldnt                       be        too         serious                                                         23          consultant                       Hell                 just         be              flat         amount


24   about          Chnstopher                            because                        if
                                                                                               Chnstopher                                   wanted                      to     make               any             24                   MR WALKER                                             Flat           amount


25   money               he           can         make               it
                                                                           right              there              quick               as       anything                                                            25                   MR EISENMAN                                                    John              will        pay        his       own                  because                               it    will
                                                   Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 64 of 91

     be           1099                                                                                                                                                                                 month

                   MR            STAPLES                           Would                           that        come              from            Simmons                                                          MR WALKER                                   Yes           What              we            could           do     is




                   MR            WALKER                            It        will           probably                     come              from            Carol                                                  MR STAPLES                                   She         will        bill       it    back           to      Renaissance                       Man

                    MR           EISENMAN                                    Renaissance                                  Man                                                                                     MR EISENMAN                                       The         first       thing             we       have         to        make             sure


                   MR WALKER Come                                                            from              Renaissance                            Man                                              that     Simmons                 understands                        that        this            ia        shared             expense                and


                   MR            STAPLES                            Does                     she do                 direct            deposit                                                          not     coming            out        of your            pocket



                   MR WALKER                                      She                  could                 do     direct            deposit                if
                                                                                                                                                                  you              get     her                    MR WALKER Yea

     all    the     info              Eut     then           if    she                 is     going                to     do     direct                                                                           MR EISENMAN                                       If
                                                                                                                                                                                                                                                                          we      are         going              to    have               fight           with



     deposit              why         dont         we             get              Carmen                      to    do         direct            deposit                                              them       then           that       would            mean           back             here             redoing              thia



10                 MR STAPLES                                      Yes                      Carmen                   can do                 it

                                                                                                                                                 easy                                             10              MR             STAPLES                       Thats              why         we            might           want         to               mean

11                 MR WALKER                                      Yes we                               can         get         Carmen                 to    do          it     and         then   ii   would        prefer             we     just direct                 deposit                it     because                   Simmona                 is




12   you      wont          have             fo    send                 it
                                                                                  to              it
                                                                                                        may          have             to     come            from                                 12   doing      that      now               So        they        have          the        bank             and           its    just             lot




13    Carol          It    has          to   come                 from                 Carol                   So        Carol              has       to     do                                   13   easier



14   direct        deposit                                                                                                                                                                        14              MR EISENMAN                                       We          could            be back                    discussing                this       if




15                 MR EISENMAN                                               Its            coming                  out        of     Renaissance                              Man          so    15   Simmons              puts         up        an    issue            of    this        being                      shared
                                                                                                                                                                                                                                                                                                                                         expense                 of


16                 MR WALKER Yes So                                                                      Carol            has         to         do   it                                          16   Renaiaaani-.e                   Man         and         trying           to take                this       to     1-lerarhel                 then        we

17                 MR EISENMAN                                               It     is       not         coming                 out          of   Simmons                                         17   are     going        to        be back            and         this       is     going                to   be               problem                 So

18                 MR WALKER                                       Its             not            coming                 out        of     Simmons                            Its                 18     just    want        you         to     know           that


10   coming               out     of     Renaissance                                     Man                  so    Carol             will        have            to     do         it            10              MR WALKER                                     have            to     call            Brooke               phonetic

20   Okay                                                                                                                                                                                         20              MR EISENMAN                                       And              will     see whatever                              forms         they            need

21                 MR EISENMAN                                               You             can              treat       it
                                                                                                                                as         an     espense                     of                  21   They      may need                       WO
22   Renaissance                        Man                                                                                                                                                       22              MR WALKER                                   Okay                We         can do                 that


23                 MR WALKER                                      Right                                                                                                                           23              MR EISENMAN                                       So      we         juat           need          to      make          sure            that        they


24                 MR STAPLES                                      Yeah we                                   can do             that             Just        set         it
                                                                                                                                                                               up                 24   understand                 that        this      is          Renaissance                             Man          expense               and         not



25   with      Katie            and        direct         deposit                                                    two         weeks                or twice                                    25   Herschel
                                                                                             it
                                                                                                       every                                                                                                             expense




                   MR WALKER No                                                          can            tell       David              Jackson                      He          will                               MR STAPLES                                   And         we         might             want           to use            the        same              payroll



     know          that         indiscemible                                  normally                         dont know                                                                               company              but         thats           up     to    you


                   MR STAPLES                                       So              you                will        send          me          something                         Ron                                MR             EISENMAN                           Theyll             lust            have         to get          that



                   MR EISENMAN                                                     will                 will        send            you          something                         in
                                                                                                                                                                                                       information               to     Julie           and she                will         reach             out      to      them


     the     nest         day         or     so                                                                                                                                                                   MR WALKER                                   Yeah


                   MR WALKER                                      All              right                John             thank
                                                                                                                                            you        so         much              and                           MR STAPLES                                   You         want             to    know              anything                  about        these



     sorry
                  about           all      this         but         it

                                                                              may                  be        belier            than
                                                                                                                                             you       think                                           guys      before           they         show            up
                   MR STAPLES                                       Its
                                                                                            change                        appreciate                        the                                                   MR WALKER No                                             What             Im          going           to        ask-


     opportunity                      Lets         move                      forward                           appreciate                         Blair                                                           MR EISENMAN                                       Its     almost                          oclock                Are        they         coming

10   think        Blair          under            the                              direction                         think            she         will       be                                   10
                                                          right                                                                                                                                        today


II   an     outstanding                     salesperson                                       Blair            needs             to        leam            to     go          on                  11              MR WALKER                                   Yeah              They              are         supposed                   to    be here                      Are


12   her     own            Shes             got        to get                     her            an     opportunity                               appreciate                                     12   they     here              They         are           supposed                  to     be here


13   that                                                                                                                                                                                         13              MR STAPLES                                   You         told        me             to teat          at     330

14                 MR WALKER                                      Wait                        minute                      How              do you            sign             that         DSM    14              MR WALKER                                     said           3.30               So          they          ought         to    be        here         at




15   thing        over                                                                                                                                                                            15   330      then


16                 MR EISENMAN                                               Ill
                                                                                       just            have          to assign                    Kims                 units          to          16              MR EISENMAN                                       Okay

17   Julie         and      it    will       be     effective                            January                     1st on                that       or                                          17              MR WALKER                                   Because                  what                 Im    thinking               about            doing             with



18   displaying                  that         Whatever                              is       still       in        there         as         of 12/31                                              18   the     brokers            is    not     just doing                  CatMan                            am        going           to     do


10   will    get     displayed                                                                                                                                                                    10   everything                but        then        they        have             to     do         everything                       Now           they


20                 MR WALKER                                      Okay                                                                                                                            20   have      to    go        out     and         sell       and         normally                             broker            for
                                                                                                                                                                                                                                                                                                                                             existing


21                 MR STAPLES                                                know                      get     paid             one more December                                                 21   buaineaaea                 get       anywhere                     from         3.5     to              percent                   Is    that



22   commission                         And        they            will             write                the        books             up              Do          you         want                22   nght

23   the     CPA           who          did       the     books                          last           year         to        do     the         books                this                       23              MR STAPLES                                   No

24   year           Kim          is     going           to        need                   their           information                                                                              24              MR WALKER                                   What          do         they            get       for        existing



25                 MR            EISENMAN                                    That             might                make             the          moat sense                                       25              MR STAPLES                                   For        cent         or     cents
                                                      Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 65 of 91

                MR              WALKER No                                      For         existing                business what                               do you                                 MR WALKER                               Thats                 what                wax             thinking



     give     them          per
                                           --                                                                                                                                                         MR STAPLES                                  Then             we          will
                                                                                                                                                                                                                                                                                         pay you                $05                    pound                on



                    MR STAPLES                                     Total            brokerage                      ix     anywhere                     from         --   like        everything                    ulsu



     Tyson           paya                  percent                                                                                                                                                    MR WALKER                                   Right              On          the
                                                                                                                                                                                                                                                                                            gross             pound                 and       everything


                    MR          WALKER                                  percent                 on     total            brokerage                        But        Im               elan
                                                                                                                                                                                                you
                                                                                                                                                                                                             --




     saying          on     existing                   business                       if
                                                                                            you         bring             in              new        broker                                           MR STAPLES                                  So          you have                      to        exclude             the         food            by     --




                MR              STAPLES                            The             average              for        the          process                chicken            is                          MR WALKER                                   Right              Management


     right     around                 $3             pound                So        basically                    Tyson                would             pay       $.06                                MR STAPLES                                  You have                      to exclude                     that           because                   you       did



           pound                                                                                                                                                                     not      do       anything                for     that



10                  MR WALKER                                     Right                     06              pound                    Now               am      saying           10                    MR WALKER                                   For     the         contract                    management                              business


11   percent                dont mean                                   percent                                                                                                 11                    MR STAPLES                                  Thats              right



12                  MR STAPLES                                     You             mean          cents                                                                          12                    MR WALKER                               And             Ron              said              percent                      Its          percent


13              MR WALKER                                         Cents              right              Im         saying                 cents          per      pound         13                    MR STAPLES                                  Theres                        lot     of       math          that           goes            into




                                     business                     Dons                                                               you have
14                                                                                 Tyson              not                                                                       14
                                                                                                                                                                                                you know                                                           because                       you dont know                             what
     for     existing                                                                                            pay           if
                                                                                                                                                             an                      that                                     after         the     fact


15   existing         business                       on           broker                                                                                                        15              contract                                                      business                                         the        contract
                                                                                                                                                                                     your                                   management                                                      is        until




16              MR              STAPLES                            Tyson             doesnt                 separate                       it    hut     that       dons        16
                                                                                                                                                                                     management                             sends         youths                   hill         So       they             dnnt           gut        thu


17   not     mean          thats                what          you have                     to    do                                                                             17   contract                    You        see what                Im saying

18                  MR WALKER                                     Yeah              because                   thats                 what             wax       thinking         18                    MR WALKER                                   Right


ig   about      ix        separating                    it    --                                                                                                                ig                    MR STAPLES                                  There              is        math          in        that         In        other        words


20              MR STAPLES                                         So              would              give
                                                                                                                   them                    base              You        get     20   we       will      pay you $03                               pound              on         thu         15        million            pounds                 from


21   paid      $03                   pound             on     the                    15         million             pounds                      at                              21                                     and     thats                               much               the        standard                 because                     the
                                                                         first                                                                                                       pound             one                                    pretty


22   year-end                         the                                                                   we                                           $05                    22                                           you have
                                                 business                 has                                           wilt
                                If

                                                                                      grown                                          pay you                                         other           businuss                                        is       significantly                           contract



23   pound           on    the         gross            pound                                                                                                                   23   management                              So       well         pay you $15                                    pound             or        we       will          pay


24              MR WALKER                                         On      the        gross                                                                                      24   you $03                       pound             on     thu      Con indiscemiblu                                           business                         So


25              MR              STAPLES                            Right                                                                                                        25   how        much              is     that          Well          thats                 $450000                       because                    its    about




     15      hundred                 pounds                  That         is       what          you          get         from             us        and                             washes                 your         hands          of those                   people


     because              what                  was         going             to    recommend                             Herschel                      is    for                                     MR EISENMAN                                   Are            those               folks            national



     $450000                 you            might            want             to    consider                  Christopher                            Barbara                                          MR WALKER                               No


     Blair      because                     collecfively                      they          do        not
                                                                                                                 pay       $450000                           This                                     MR STAPLES                                  John             Goodmans                             group            is           now              they       have


     happens              all        the        time         in    business                      You             tell               broker           you                                  national                arm        through                 third                                  In        other      words                    this
                                                                                                                                                                                                                                                                      party


     have      to     employ                    those          three               people                   Okay               to
                                                                                                                                      employ             those                       isa       regional                 broker              They          cstt            it    sales                 one           These


     three      people                 you           have              Blair that               is
                                                                                                       making                   $48000                   You                         regional               brokers               recognize                   that              have             to     have         national



     have      Christopher                           who          is    making                  65          So      thats                 50         Thatx                           coverage                    so     they         form         alliances                       So        this         alliance               is




     150 Thats                       115        if
                                                     Blair         ix    making                  55          Thats                  170 and              their                       sales           one          alliance



10   benefits         are             not       going          to       be 25              percent                because                       Barbara             does        10                    The         other         consulting                         would               give           you       Herschel                         is




11   not     need         benefits                    so          You          know              you         are          talking                about                          11   that            understand                   what            you mean                      about                 feet     on        the         ground

12   $225000                     You            take         these            three             people                     am             going         to pay                  12   but      feet          on     the       ground           guts            very             expensive                        You dont need


13   you     450      for            doing           nothing                   Youre                 only        going               to     have an                             13   feet       on      thu        ground              to    be     doing             anything                        other         than            attending


14   expense              of     225                 That         is    what               was                            to        recommend                                   14   food       shows                  of   which                       all        nffund                                 month               because
                                                                                                       going                                                                                                                                they                                        every                                                           they


15   because              that         not           only      helps               you          Herschel                       it
                                                                                                                                     helps           those                      15   represent                   25      other         manufacturers                                   So        they         are         going            to         have


16   three     individuals                           Barbara                  needs              to     be       working                    representing                        16        booth              John            Goodmans                     company                           is         This      company                        most


17   more      than         Run              Man              Christophur                        needs              to         bn developed                                     17   likely          will        be         You       also         dont need                          employees                      in       all     these



18   Blair     needs                 to be           developed                                                                                                                  18   markets and                             talked          to Jeff               Pierce              phonetic                      about                this




19                                                                started            today                   would                                                                   on                            He                        muon                  Foday                 He                      he doesnt
                If

                      my             consulting                                                                                     strongly                                                Friday                           called                                                                    says                                           gut



20   consider              and               know            that        they         would                 be                                   consider                       20             complaints                     about           OSM             and                                                                                                am
                                                                                                                    willing                to                                        any                                                                                       their        rusponsivunuss                                    They


21   that      John             Goodmans                           group             would              be       willing              to consider                               21   very       responsive                           Thu      concern                     is      okay                   need somebody                                  to



22   that      Look                  Im                                                                                                                                         22
                                                                                    you $450000                                                                                                              sample                                                                                           Washington
                                                                                                                                    Its                                                                                                                                         in
                                            going             to give                                                                       actually                                 take       this                              to   this        operator                            Seattle



23   going      to    be much                        more              than        that         because                   they
                                                                                                                                          will
                                                                                                                                                     grow         the           23   Well            the     dilemma                   we     have            with             OSM               is     we     dont want                        to     fly




24   business               So             youre             probably                 talking               about               600- $700000                                    24   somebody                      up       there       to deliver                   but         either               of these                brokers



25   So      yalt would                    be        willing to take                        these            three                  people             that                     25   If
                                                                                                                                                                                          you        want                sample              taken            to     that            rustaurant                     they            take         the
                                                                Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 66 of 91

              sample                  because              they            are      going                into          the      restaurant                   already                                                          cold   calls             Blair            likes     talking                  Blair         knows           people               at



              because                   they         represent                   20      other              manufacturers                                                                                                     Walmart            that        could                                                                                      used
                                                                                                                                                                                                                                                                               help           Again                   Christopher                 is               to


                                  would              strongly               --      get                  about              when           Robert             kept                                                            setting                 the        food      shows                                              the     food        shows             Hes
                                                                                               it
                                                                                                                                                                                                                                           up                                                      attending



              talking             about             John         Goodman                       and               all    this       stuff         and Im                     like                                              hard-worker                   in    that     hell             do     the                    work           He was
                                                                                                                                                                                                                                                                                                              dirty




              well          if    he     dont want                    to     be         with         us                cant                you know                                                                           trained       --       hes         not     lazy         bet        he      is      not--         like          mentioned



              this     is        just         He       cant           meet              with        ua           until         January                 So                                                                     to   you           you         want         to     become                          leader             Christopher                    you
                                                                                                                                                               it                                                                          if




              really             ia    not     at    the        top        of hia         list              But          he      could        do       it                                                                     have       to set        an example                            He       currently                 does         not        set   an



              and      there             are         other           brokers             that             could               do   it       What             theae                                                            example                  dont know                      what            else                               want
                                                                                                                                                                                                                                                                                                                      you guys


              guys          are         going          to       have         to     convince                        you         of is       okay                  get            it
                                                                                                                                                                                                                                          MR WALKER                                   Thank              you

10            that
                       you             got     it    covered                in     the       aound                     booth            They           got        it                                                     10               MR STAPLES                                  So         you          will      try    to reach                out    to   Simmons


Ii            covered                  in    the      southeast                     bet      what                      will     ask        them               lot           of                                           II   and see                             can make                    the        direct                              in    the        same
                                                                                                                                                                                                                                                if
                                                                                                                                                                                                                                                      they                                                               deposit


12            questions                     about          --   and              will     do         it     if
                                                                                                                  you want                  me        to     --        is                                                12   account           that        theyve been                          making                  Because              its        an    Arkansas

13            tell     me         how          this       sales            one          thing             works                becauae                 would                                                             13   account           that         will        keep          if
                                                                                                                                                                                                                                                                                             they         would               ust pay             me         and    not



14            strongly                 consider             whoever                     you         hire               they        need          to take                                                                 14   withhold           anything                  Its        all     in      and Herschel                            will       shake

15            Barbara                  and          Blair       and         Christopher                                Barbara              needa             to            be                                           15   your     hand and                   let    the     rest         go

16            working                 for           bigger            organization                                One           that       representa                                                                    16               MR          WALKER                          You          are        still
                                                                                                                                                                                                                                                                                                                         family         In    me             You    are   still




17            becauae                   Barbara             is       fantastic               in      front              of     customers                     bet                                                         17   family      to     me
18            Barbara                  needs          to        be developed                                    Renaiasance                      Man           may want                  to                              16               MR STAPLES                                        will
                                                                                                                                                                                                                                                                                                     get         two      more          autographs                  off   of


19            Barbara                    Im         not    saying                 that         Barbara                         doea        not        need             to    be                                          19               do                                                Im      not                         them
                                                                                                                                                                                                                              you                    appreciate                  it                            selling


20            at     DSM                She          either           needa             to
                                                                                               go         to       big         broker        or        Renaissance                                                       20                                               Whereupon                            the       audio          concluded

21            Man       needs                to figure                out                           to      put          her       in   front         of                                                                 21
                                                                                    way                                                                      your


22                                     customers
              big-time                                                 Barbara                 could                   help        you and Sysco                             and                                         22


23            indiscernible                               She         could             help                                  contract            but                                                                    23
                                                                                                     you               in




24            Barbara                  needs          to        be                                        and           led         Blair        is                                                                      24
                                                                       developed



25            salesperson                            Blair       wants             to     travel                       Blair       likes      making                                                                     25




                                                                                   CFRTIFICATB


     STATB         OF GEORGIA

     COUNTY            OF DEKALB




             LATASHA                    BETHEL                       HEREBY                    CERTIFY                          THAT THE                      FOREGOING

     TRANSCRIPT                        WAS TRANSCRIBED                                               BY            ME AS STATED                                   IN         THE CAPTION                 AND

     THE COLLOOUIES                                   OUBSTIONS                           AND ANSWERS                                         WERE REDUCED                                      TO    PRINT    BY

     ME THAT THE FOREGOING                                                        PAGES                    REPRESENT                                   TRUE                       COMPLETE            RECORD        OF

10   THE     AUDIO               GIVEN               TO ME                 DY      MR           WALKER THAT                                           IN     ACCORDANCE                          WITH

11   O.C   GA        9-i         1-28s                    AM NOT                         RELATIVE                               EMPLOYEE                               A1TORNEY                  OR

12   COUNSEL                OF ANY PARTY                                         WAS NOT PRESENT                                                 WHEN                       SAID        ACTION        OCCURED
13   NOR AM            FINANCIALLY                                   INTERESTED                                   IN        THE         ACTION                AND                     HAVE

14   TRANSCRIBED                            THE        AUDIO                 TO THE BEST OF MY                                                   SKILL                 AND            ABILITY


15     THE         ABOVE                    CERTIFICATION                                 IS        EXPRESSLY                               WITHDRAWN                                   AND     DENIED


16   UPON THE                    DISASSEMBLY                               AND/OR                        PHOTOCOPYING                                        OF THE                     FOREGOING

17   TRANSCRIPT                        OR ANY PART THEREOF                                                              UNLESS                   SAID             DISASSEMBLY                        AND/OR

15   PHOTOCOPYING                               IS     DONE UNDER                                   THE AUSPICES OF THE                                                               UNDERSIGNED             AND

19   THE SIGNATURE                             AND          ORIGINAL                         SEAL ATTACHED

20   THERETO

21            THIS               THE         16TH           DAY OF FEBRUARY                                                     2016


22




                                                                            fiedC                                                           ourt
                                                                                                                                                 Bethel

                                                                                                                                                            Reporter                   2660
2S
         Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 67 of 91




         -1-               700000                     account                        182      12      3318
                           4724                       1721        22        321      3425
1500            183        771-8454                   5012       13                  amount                95
1000            255        122                        accountant                     22      4023     24

1099           411                                    316                            analyzing
                                     -8-              accustomed                     347
15th                3111
4015                                                  331      10     15             another               717
16TH            5121       85000           97         across               1423      18      915      2321
17.3           2622                                   156      20                    281 19          393
                                     -9-
                                                      ACTION                         answer            317
         -2-                                          5112       13                  4012
                                                      actually                       ANSWERS
                           9-11-28          5111
                                                      4722                           518
2.75           2614
                                                      advice               42        anybody
2017                2517             -A-
264      11     3810
                                                      advocate                  57   821    1212
                                                      after                1121      1322    1410
2018                 19    ABILITY
                                                      1522                 301       1512 25 2216
2514       15   17         5114
                                                      3112             3324          368
2918      19  5121         able             3410
225000                                                344              3812          anymore
                           24     3523      3611
                                                      4614
4712                                                                                 1810 3616
                           About           2614
                    120                               Again            502           anyone            315
2660                       about                21    again                418       243
5125                       18     22 25     318       114        3812                anything
27th                 19    421       512     64
2918                                                  against               178      22         314        15
          19                         10     719       aggravates                     86               123
                           89        917        25    1622                           1322            1621
         -3-               104        121       24
                                                      agonized                  23   1820       2116 17
                           136       144
                                      23
                                                      agree                41        18          2218
30-day              3817   19      157
                                    1815              293        3210                2713       2910 12
25                         20      191
                                    2012              agreement                      326      389
30th           31   11     13     2121                3812                           3911 25   446
31st                302    2211 2310 15               aint    1321                   469     4813
4010      11               2420 2518 20                                815           5014
                                                      align
325000               93    24  2610 287               alliance              488      anywhere
                           294      11     12    20
                                                                                     4421       453
         -4-               21      318          328   alliances                      appreciate
                                   337          19    488                            1210 24           276
450000                     356             3619       almost                716      364        23         25
4625           473         385             3924       183                  191       438               12
22                         404       437 446          2719          449              5019
48000               477    17          4519                           44
                                                      along                          approach
                           4625       4711 24         already               813      375
         -5-               4811       18        20
                                                      166               198          arent           3325
                           493        12
                                                      2822             2923          Arkansas
                           ABOVE            5115
5-percent                                             491                            5012
2510      279
                           above            263       also               410         around                272
                           2822
                                                      365               373               458
                           ACCORDANCE
         -7-                                          4817                           arrangement
                           5110
                                                      always                324      3625       3717        21

                                                      25          55         23      as-is           392
         Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 68 of 91




asked                43                 B-                      becomes                     Blame
522            95     25                                        319                         3320          3410     14
2210                       back                  24             beef            386         16       19   21
asking               45    25     321         1410              before           1120       3517      18 21 24
64               227       1518              2124               1910            2019        25        362         19
258             262        2321 24  288                         2324          447           394
2714            2818       3219    401                          beginning                   Blair                322
3021                       423          14        17            1920          2719          412       51      101
asleep              3616   Bake             319                 behalf              1420    1321            3117
assign              4316   bank             4212                being                423    3813       439         10
assistance                 Barbara                     99       79        87         114    11       474
1523                       1524             473         10      1712 17              236    18        4915         24
assume                     16          4915             17         3321              404    25      501
3124            326        18     19    22       24             4215                        blew                3923
3823                       base                   119           believe               69    401
assuming                   1616         4520                    169             2216        blow            2215
326                        basically
                                                                363                         board                 84
assure              159    3723         458                     benefit              2511   13      1114        404
ATTACHED                   basis          2718                  benefits                    bodies              1720
5119                       became                     410       2510            2610        books                91
attend          4814       18 20        52             818      4710       11               113             1623
attending                  Because                              beside           2110       4322      23

4813 503                                                        BEST            5114        booth               4816
                           4417         5012
ATTORNEY                   because                              best                 515    4910
5111                       26      10        31                 69 11 820                   both                622
AUDIO                11    421       54  61                     be the Ire po rting         173             3224
5110      14               24      73 12 17                             122                 3519
audio                18    86           924                     better                63    bottom               43
820             2221       105              15        114       1015            241         1213
5020                       25      1212               137       3215             3513       brakes              1411
auditing                   159         17             167       437                         brief           819
3322                                                            between                                     456
                           21      1723               182                                   bring
AUSPICES                          14        15         18       2425                261     broker               212
5118                       193               10         18      2812          3521          619      815         103
authority                  205          212            13       beyond               335    25      161
810                        2210              2318               Bi-weekly                   321      4420
autographs                 241    2822                          3011                        456 15    475
5018                       316 23  3214                         big-time                    486 4920
                                                                4922                        brokerage
available                  336  352 17
105                        3711         3920 24                 bigger              4916    222      148              13
avenues                    403         12    22        25       biggest              918    196      321 402
3425                       4211              4518               Bill                 103    453
average              457   468         14    21        25       1718                        brokers
award                813   472               10            15   bill                 1514   617      18          812
119      148               23      4814               491       15      423         4616    145                 192
away                620       13 17                             billback                    3122           24    25
1020            1822       become                     817       3322                        325    4418
2712                       148                        15         illbacks                   487 24 498
                           2519              3921               347                         Brooke              4219
                           506                                  bills           91          Brooks              105
          Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 69 of 91




brother              921    career            919           children                         coming
brought                     Carmen                          3523                             517        18     717
2016      17                2211            419        10   Chris            3614            18         917     22
Brown                 104   11                              Christopher                      1413          1620
21 2410                     Carol             4020          513            1113              192         4115 17
bunch               1111    413       13    16    19        1524         3610 11             18     19         426
174            3221         carry           384             13     397 11
                                                                   17                        449
burdensome                  case            343             22 24   473                      commission
3110                        cases            183            17  4915 502                     4322
business                    CatMan                                                           commitment
912 19              106     1113              147           Christophers                     3814
1512      18        1616    1614 15           2620          3912                             committed
1921                203     271               4418          Cisco             88             3718
2322            3215        caused                174       clearly            79            communicate
337             3416                                        Clients            345           83
4424            451         causes               221        Clint              813           company
14        15      22        cent            4425            344                              415 17 51
4610       15    22 24      center            1410          Clints             343           19  610 910
475      24                 Cents            4513           Clinton            394           1118        133 10
businesses                  cents             4425          close                  266       1816         192
442                         4512       13                   12                               15     214        242
busy            2124        certain              239        closing                                21        3319
buyer            187        3411                            2618        20                   442        4816
buying                153   certainly              57       cloud             1619           compensation
                            334                             Cobra    255                     95
                            certainty              69       265 2711 13                      competes
          -C-               722                             289 10 292                       389
                            CERTIFICATION                   coexist            217           competition

California                         5115                     cold             501             218
                            Certified                       collection                       complaining
2011          3818
call             1121       121   5125                      48                               89
                            CERTIFY             516
1420             181                                        collectively                     complaints

239             4011        chain            198            92                474            4820
4219          486           chance               2323       Collins                          COMPLETE
called           184        change                28        2011         12        13        519
2012          2121 22       3815        395                 212          10        229       complicated

23      4819                     438                        249          3816           17   1518

calling              166    changed                         18   22                          compliment
calls           501         1810                            COLLOQUIES                       919    22

cant             1212       changes                         518                              concern

1719            2112        1414                            Come    415                      482
2910          3019 20       character                       come                    27       concerned
313              3614       358                             13          15         25        341
388 495                     chasing                         1920              3013           concerns           56
cancer                47    1618       19                   4022             412             concluded
1210                        check            3017           12 13                            5020
CAPTION                     checks            4019          comes              1623          conference

517                         chicken               169       2025         239                 1422
care                1220    1915        457                 comfortable                      conflict          109
                            Chico            3712           3620                             115
141       3713
           Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 70 of 91




consider                       couple                 22   deliver            4824     displayed
2417        251       13            311        3316        DENIED             5115     4319
276         473           20   course             323      Depending                   displaying
21     4914                    1020       228              274                         4318
consideration                  coverage                    depends               373   distracted
384                            152      488                deposit               416   176
consultant                     covered                                 14        25    distribution

220         79     11          4910       11               4211        5011            1520      22

915             1220           crap            175         determine                   distributors
135             1823           crazy            719        135                         1617
236              2519          create            1111      develop               911   distrustful

298        4023                121      362                1216                        314     16

consulting                     creating           389      developed                   divorce             132
1325            4719           creative           823      4717 18           4918      documents
4810                           currently                   24                          1011
continue                       3023             383        didnt                 102   Does               416
612        3813                507                         1419            1620        4514
contract                       customers                   1710            2117        does                821
285        4610           15   1724             347        3616                        22      25         1118
17    22    4923               3525       4917        22   difference                  21           161
conversations                                              3521                        2116           3012
316 3621             22                                    different                   3218         3412 16
convince                                                   58        131   145         17            3524
499                            daggum                                    1611          3815           3911
Core              1912         1219        1623            325         3413 25         4516           4710
18                             daily           3416        3624        3717            4919         507
corporate-approv               date             2918       difficult                   doesnt               38
ed          1416          21   308                         158    1817                    1624 1914
24      155                    daughter                    3216 18 3515                2721    3413
corporation                    1022                        361 21 22             24    3523    3620
3317                           David        39             dilemma                     3710    4012
corporations                   522      74 2114            4823                        4516 4819
3315       17                  23       229 15             dime               315      dog-curses
costs           295            4011        431             67                          10.21

could                 25       days          1218          dinner           3616       doing               225
           313       21        deal     97                 direct                218   621          86      91
512        25        823       1521   221                  2213        416             131          12     19
25 1125              136       14   252 12                    14     25     4211       1516               184
162 195              377       261 375                     5011                        2014         15     216
417         422       14       deals           3822        direction                   25            2311
497             22    23       December                    135       4310              3310           4019
502                            19      274       2918      dirty          504          4212         4417 18
couldnt                        19      3017       409      disagree              413   4713         4813
3923                           11      4321                disappointing               dollars

COUNSEL                        decide            916       54                          2818      19       293
5112                           decision                    DISASSEMBLY                 DONE              5118
country                        2111        2416                   5116      17         done                217
1423   157 20                  definitely                  discussing                  18   33 14
COUNTY     513                 2413        3619            4214                        625 71 1022
                               DEKALB             513                                  1414         1614 21
          Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 71 of 91




1816          2019 23         else                 74       4016              4125     fairness
224             2314          1410              1922        4814                       818          3422
245                           2421              3513        Everybody                  family              3225
down            118           368          375 21           1014        345            5016         17

2115          2720 21         463           508             everybody                  fantastic

drive             3522        email               1119      1713             2015      4917
dude              1921        22      357                   216              3224      fast              3918
during              2518      employ              476       332                        FEBRUARY
dwindle                       EMPLOYEE                      everybodys                 5121
2720                          5111                          334                        feel                 201
                              employees                     Everything                 2323                245
             -E               323 4817                      1810        399            2523          2714 15
                              ended              1021       everything                 3516
each              1012        111                           213               619      feels              1618
earn              301         enough               1419     2420              4419     feet                4811
earned               95       entail             2922       463                        12      13

263                           entailing                     evolved                    felt                    419
earning                       2723                          1615                       20           55         72
2824 25            291        entails                       exactly            83      92 109 1123
earth-shattering              2723         2919             example                    2520               3425
        2219                  enterprise                    507                        3915
easier             4213       913                           exclude             466    fieldwork

easy              4110        entre             385                                    1713
effect             920        especially                    exclusive                  fifty                  278
effective                     912 3415                      3725                       2811
4317                          essence              254      excuses             129    fifty-five

EISENMAN                      essentially                   existing                   294               15      16
48 15 17                 51   378                           4420        24      451    304           3211         12
2117 19 2419                  estimation                       14      15              13      3724
254    17   265               2615                          expected                   fifty-seven

    2716    281               even                    46    148                        2813         14

  15 20   2923                514          88  102          expense              66    fifty-two

305      13  16               183            2016                   4121        425    251               263
22      313
        25                    2220 25             23.16     15 24       25     47.14   27.9               2818
22    322                     22            2424            expensive                  292          3210
373 23    388                 2716           2920           4812                       fight             428
18 22   392                   3721         387              EXPRESSLY                  figure                 217
10 17  406 18                 event             3617        5115                       711                1824
22 25  414 15                 ever                 25       extent            3411     195                3820
17 21   424                   2020         3910             extra            1111      4921

14 20 23  434                 Every             315                                    final               3811
16 25   443                   every                   41               -F-             407
16  482                       723          1217        18                              finally             118
Eisenman                 19   1323 24             1514      face              1811     financial

either               204      15      16         2012       2214                       318
3113              3224        213                247        fact                61     FINANCIALLY
4824          4920            3020          23        24    3623        4614           5113
elephant                      311                13    14   facts             1116     find                   102
1922         23               3522         3613 14          fair            2316       3323
             Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 72 of 91




fine                 513        found                   89     249         10      3816       gone                   44
102          131      173       99                             17     18    22                2822
307       10        3815        Four              1013         gave              918          good                    33
finished                        four                   106     general              73        24  25    42
2520                            2710         2819              GEORGIA                        823 25    248
fire           1818             frankly                3223    512                            17  23   2519
first                 55        free              523          Georgia                121     21    346 14
617          925 147            Friday              1120       gets                1014       356        25
215                 2218        4819                           125               4812         3912
3616                 424        friend              2417       Getting                158     Goodmn
452                             3225                           20                             1913         14        20
five                  1010      friendship-thing               getting             157        494
13       14          2123              365                     196                283         Goodmans
2813           14         19    From               1016        2923                           4721      484          16

325 4014                  16    from                    315    gist             226           great                  211
Flat           4024             18      23         65     16   give                   525     19     247        345
flat           4023             20      74              922    78           136               gross              4523
Florida               3612      1020               1123        1823 24                303     24     464
focus    214                    124           10        11     339    3722                    ground                 386
21   410 14                     1311 16  1515                  452 20 4722                    4811      12      13

55 20 73 22                     21 23  163 20                  4810                           Group             106
1211          176               1811               2923        GIVEN              5110        group              4721
focusing                        3013         17         389    gives              42          484
2411                            412               12     13    glad              3618         grow              1017
folks               482         4421                453        go-getter                      1616      4723
Food                106         4620          471              3422                           growing                714
food                      188   front                  346     goes              4613         grown                  713
10      19 20         198       4917         21                going                  216     3225      4522
466                 4814        frustrate                      524         611          74    guess                   35
503                             1625                           815       1020                 13      68        2714
Foodbuy                         frustrates                     1110   16    127               3514              378
1515                            1624                           136         1418               396
Foods                 105       frustration                    22   151 1612                  guidelines
1424          154               3323                           1721   22    188               379
foot           118              full                378        22   199     205               guys            2410
football              285       3814                           2115       234                 guys                   715
FOREGOING                       full-time                      2421 24 2523                   1017             139
516            16               2718         19                24        12266                1719             181
forget               144        funniest                       272        21      17          196             2111
forgot              222         2011                           2912 14    17      16          3716              447
form               488          funny              402         21   3122 23                   499       508
forms               4220        further             35         25   27 338
forth               321                                        22   374                                 -H-
forty           254                                            4019               418
262            288 16                                          428 17              4324       haircut            2715
18      22    25                Gary                    104    448 18                 472     Hale           1510
forward                         21           2010         12   10      12        13      14   half        253
3218                 367        13        211                  22      23         4815        274       288 21
439                             10      19          229        491                            halfway
                                                                                              2424      289          12
            Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 73 of 91




hand                46     Hell           129          home boy                    indiscernible
1011             1223      hell                 96     2016                                  524          66
163         5015           245 252                     honest                36    1712       16    1818
handle               49    Help           2914         515           1620          3423            3820
614         1113           help          135           2115          2225          3915             432
hands              3413    1418         2320           2312                        4624       4923
481                        2916       4922 23          hope          38            indispensable
happen              512    502                         hoped            1414       364
13 374                     helps           4715        hours              234      individuals
happened                   here                 311    3710                        4716
320 21           416       58            71            However                     industry
happening                  811             917         307 10        315           3411       3519 20
515 621                    1119            164         however          312        361
happens                    1719          185 21        huh-uh                      info         418
228 475                    1910             204        1014       1113             information
happy              206     2122       2311 17          Humphry               99    4324       444
hard              1517     2920         3618           hundred               69    initial          1011
3214             3315      429        4411 12          722           1015          inspecting
355         3610           14                          2819       471              3323
hard-worker                HEREBY               516    hungrier                    Instead               324
504                        Herschel                    1911                        instead               320
harder             1222    18       37     17 25       hungry                207   institution      al

hasnt              176     43         19   20 22             10                    2419
havent                     54        721         82                                insurance
1315        22     354     917        18        22                                 2221             267
having              318    108     115
                                    19                                             295
421         51      178    16     1212                 Ill              124        intended
1811         3621          1315  141 14                378           4011          149
Hayes           1417       158     177                 4316                        intent           1110
Hell             4023      2214 17 2416                Ive                   43    interest              109
hell             504       2513  276 21                67 1215 157                 115
Hes                524     282    357                  1618   2012                 INTERESTED
2023             2923      363 4216 25                 213  21   23                5113
345               3523     472 15 4810                 245     3420                into              524
25     503                 5014                        351 12 365                  619       153           20
hes                2019    Herschels                   idea   814 17               4613       491
23           222           53                          1325       1611 13          involved
3912         505           hidden           315        284 295                     108          113
head                724    hire             1112       ideas         335           1624       2722
292                        4914                        important
                                                                                   iron         716
heads-up              61   hired           811         31 411           18         irrelevant

health             3419    hiring          337         Inaudible                   613
hear               1310    Hispanic                    1916                        isnt            326
11     16                  3920                        include            151      issue             1521
heard              1717    history              1411   increase                    177       4215
3914                       hits          354           2710                        issues            1424
hearing             32     hobnob                      indifferent                 25     2213       3419
Hearty             318     3523      25                1611                        Its              44
heck                921    hold           242          Indiscernible               53                610
1624                       home            3418        409                         1013        17         18
          Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 74 of 91




117       1210        11            -K-              knows              2420      92 20 25 101
19  1312 158                                         22          3911        12        23
                                                                                       12 1114
18     1619                Kathy          88         501                          127 25  1312
2014 2312 22               Kathys           65       Korner             65        1618             1716
2617 3123 24               Katie          4125       Kristin             811      181       14    15     24
343 3613 24                keep            216       122                          1921             2014
3713 16 4115               32       82      113      Kristy             88        215       11    223
18      438         449    1712           1825                                    2317           23     24
4612           4722        211            3919                                    245  2520 23
5014                       5013                                                   2714 15 3019
its            48    21    keeps          3117       Labor               1120     21        315   10
53       82        1219    kept          493         21                           336         347 25
21  133          149       Kims                97    lack          312            355       18    20     24
1510 ii         1610       4316                      larger          910          3610 12 20 21
2717           3113        kind            226       Last          259            384       402 453
3315       21        24    3225           379        last          24 39          494       505
352           361     12   384      402              254                302       likely           4817
17       3721 23           knew            320       4015         4323            likes                212
383      24  4212          103      2021       25    late               3613      346       17        3522
4625      5012             know            32        15     18                    4925       501
items        167           25      53 11 20          lawyer          126          line                  43
                           23      76 20 21                        505            1213
                                                     lazy
                           25       910 14           lead          3513           list                1723
                           1223            133       leader             506       497
                           143                                                    lists           163
Jackson                             19     1525      leadership
39       522         74    164      18    20    21   331                          little            103
1511      2114 23          176            1819       learn               525      1222           1523 24
229      16  4012          2015           219        820          2218       20   193             10     ii
431                        226       24  25          4311                         3318       19

                                                                                  live.com              122
January             302    238      13    20
                                          16         learned                 62
18      4317       496     2415      2717 20         16      157                  long                  23
Jeff          4818         21        2910 19         leave              1012      1710       363
               1718        24      25   3021         3911                         Look            4722
Jeryl

jobs          339          317   328 15              left                722      look                  510
John                 19    3320 342                  2122                         811       19      116
22       616        186    18 20  353 14             legitimate                   1410           1514 15
1913          14     20    19 20  368 23             1018         2418            1623             1715
2320           3214        3718   386                Lester              1511     199        10         17
3711           4025        398 10 407                23                           225       3717

436            4721        4218  432 21              Lets           439           looked                199
484 16         494         446     4614              lets               76        3321
Johns           327        4711 20   495             1711          12        13   looking

jokers             1910    508                       2017                         1724                209
Julie    1221              knowing                   light          123           237             3321
                                                                                  3425
1625    172                2523      374             Like                220
3121 23   381              knowledge                 1825         192             looks            825
                                                                                  lose            711
10  25  4317               2420                      like             210
444                        known           2022      20      310     55           losing                73
                                                                                  2511
                                                     13      21      617
                                                     78      15     82 19
           Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 75 of 91




lost        410        14   math               4613      Mississippi              much             212
519             1724        19                           1511                     616             715
181                         matter               62      mistake           323    1215       1413
3920                        139         2217             924            112       1810       2313
love              219       matters 37                   1621                     2525       2717
172                         Maybe              2719      mistakes                 436      4621 25
lying           322         maybe               525      923 24          1210     4723
                            622         83  1222         3220       3323          Murphy           2119
         -M                 136         1710 14          model             816    myself          1213
                            mean              316        153                      366
made              323       422 519           613        Monday
423           129           175 222           281        1121       2218                   -N-
1621          2418          3217             332         money             422
251            3113         344              355         23        114 11         name            2410
3220       21   365         3710             3824        301         3125         3123
                            429         10    4511       3412   3925              names           223
make              625       12     17     4811           month       312          national
1414       202014           meet               2212      13    14    15           815         196
252         3412            261                 289      3324       4015 18       482
364        371              496                          421 4814                 nature          365
3815      3924 25           meeting              18      Monthly                  necessary
424      23  4325           61       723     107         3015                     1613     3424
5011                        10            2114           monthly                  need                 35
making            914       2215         3612            3014      16             817      915         117
129 23          477         meetings             76      months             39    1221       22        24
  4925           5012       members                      1422           1619      1413            165
man-to-man                  1423 156                     2318           2622      1924         204
                            mention                      4014
511                                                                               2319       299 17
manage                      2013         214             more              22     329        331
3513       16    3610       mentioned                    418 20         95        3422   23    24
Management                  311              1412        1018           1112      3617 19 3722
467                         1710             2016        1418       1613     15   4220   21    23
management                  3913         505             2122           2512      4324      4711
4610 15 16             23   message                      275            4321      4812    17   21
manager               73    2119                         4717      23    5018     4914 19
managing                    might             1912       morning                  needs       144
3620                        318              4210        3418                     3416       366
manufacturers               4325               441       most              44     4311 4716 17
       4815      492        473                          1218           3124      18    4915 18
many              218       million                      3515           4325      20 21    24

422                         2018 2614 21                 4816                     negotiate
Mark            1417        23 4521 4620                 motivate           362   2223
marketing
                            mine             3225        motivated
                                                                                  negotiated
824                         minority                     353                      1513     3512
markets                     912         3920        21   motivation
                                                                                  negotiating
4818                        405                          3416                     1514
Marvin            1114      minute             4314      move           3218      negotiation
match            2510       miss               1514      393 439                  1510
material                    18                           moving            367    Never           67
1819
             Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 76 of 91




never   314                   OCCURED                     10     13     15     492    past              1125
15      414
        20 21                 5112                                                    251
16 519 66                     offer              3922     Others              315     patience            333
722 821 95                    offered              3913   others              324     paying             319
1215   148                    office              1022    725 81              3620    91 2713            282
183     199                   2218                        21      392                 payroll           441
2021 22 24                    Okay                  35    ought              4414     payrolls
news              2219        513                1119     ourselves              24   3224
next                61        128                1321     outstanding                 pays           454
1022               216        314                3621     4311                        People           209
3223               3615       4011               4120     over                 23     people              45
372 435                       4222               4320     625         1719      20    75               1010
nice              2023        4416          476           1825    204                 1112 15 1218
night               3418      okay                 923    2323 25 2425                22  1318 159
3614                          1622                173     2710   3121                 16  178 11 13
nobody                        314 15              4821    3725 4315                   14 23 25  182
1316         1513             499                         overall             2624    11 12 19  191
noncompete                    once                2124    overlook                       205
111                           334                         1714         338            213  2210               11
nondisparageme                one-year                    overlooking                 12     13        3324
nt     3724                   252       3723              192                         352                 20
noodles              386      only                 228    owned              1123     3619           476
normally                      4713      15                owns                 415    12     25        481
432      4420                 operator                    17   1124                   501
nothing                  59   4822                                                    percent             69
10      11    14         62   operators                                               722         1012        13
1016  21   23                 164                                                     14        15       16
1124    1319                  opportunity                 page           2324         1123        24  121
2020 23 2113                  819       925        101    PAGES            519        237         2424 25
4713                          1225               3625     paid                 87     258              263
notification                  439      12
                                                          2510           2711         4421   454
391                           optimistic                  2923         3012 20        11 4612 4710
notifying                88   1216                        23      24          315     percentage
number                        options                     4321         4521           3922
1214         351              2220                        pains           68          perform
numbers                       order              2322     PART            5117        3119
1715         25     3412      organization                Part          3314          performed
                              4916                        part                 29     2611
                              ORIGINAL                    31
             -0-                                                       44      23     performing
                              5119                        713           86     14     3120
oclock               516      other                223    97             3223         person
449                           45 522 1115                 3323                        1311              188
0.C.G.A                       127 13  1314                part-time
                                                                                      3515
5111                          153 12 13 16                2718                        Peyton            3518
obvious                       162   17 194                participation
                                                                                      21

3324                          2221    234                 327                         phone            4012
Obviously                     283 296              326    partner             324     phonetic
3910                          3512               3718     PARTY              5112     319        65      103
obviously                     4619          22     485    party          485          1114              124
3813                                                                                  1417             1718
            Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 77 of 91




1912        13     2011      probably                                              rely             1212
217               2211       266            2923                                   remain                915
3518              3712       305            3110        Randy                75    remained
4219          4818           3517              413      1025      111              176
PHOTOCOPYING                 4724                       12       124               Remember
       5116       18         problem                    1411          2410         1416
pick             379         3314       4217            range           65         remember
piece             1512       process            119     rather          261        107               1717
Pierce             4818      457                        reach            165       1921
pissed             2017      product            161     444 5010                   Renaissance
pisses                216    388                        ready            2524      29      14        16    19
place                 411    products                   25                         34   410 14
145                          1519      20      3414     real          3719         56 20 63 11
plan             1110        profit            1410     realize          3316      24  72 13 14
play                   99    2614         16     17     really           317       23           82
178                          3811                       821           212 16       1018   139 12
plays             98         program               85   18     497                 24   143   177
plus                  254    197 2511                   reason                78   199      2112
2818        22               promise                    10      134      1719      2314     2911
pocket                426    1323                       1821            2111       3013   389 10
point             25         promised                   3815                       23      394              21
14       15        911       1019                       reasons                    22      404             414
2110              3420       protein                    3511                              15        19     22
398                          3725       383             received             919   423          16         24
pork             3415        provide                    receiving                  4918        20

position                     1613                       93                         repetitive

521              63     12   pull         1525          recognize                  1219         3320
810               2212       purchasing                 487                        Reporter
393                          121                        recommend                  121         5125
potential                    Purdue            185      1612            3825       reports                 66
212         715        820   puts           4215        472      14
pound                  458   putting            171     recommendation             REPRESENT
   10       13    21 23             223                    614                     519
462               20 21                                 RECORD               519   represent
23     24                                               recorded             18    4815         492
Pounds                2619                              RECORDING                  representation
pounds                                                  11                                152
                             quarterly
2617        18    21 22      311                        records          318       representing
4521              4620       question                   redoing          429       4716
471                          1711                       REDUCED                    represents
prefer                3919   QUESTIONS                  518                        4916
4211                         518                        Regardless                 require                2717
preplanning                                             367                        resign                1122
                             questions
814                          64             2210        regional                   resigning
PRESENT                      4912                       486                        1122
5112                         quick         3925         relationship               respect                923
pressure                     quit         118           2411   14       345        145         2220
622 23            71         quite         3223         RELATIVE                   response
pretty            4621                                  5111                       1916
PRINT             518                                   relief          3224
              Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 78 of 91




responsive                     910        20
                                          25               selling                      shows             189
3611           4821            101 11 13 17                1519             167         10      4814  503
responsiveness                 111    18 122               195       219 385            side       3718
       4820                         13 134                 5019                         sign            3121
rest               5015           1425 1711                send             1119        4314
restaurant                     12  17  19  23              3816 19 21 25                SIGNATURE
4825           491             183              15    16   4112 433                     5119
retail            103          20 21  25  196              Sends            126         significantly
retired            111         18 19 20   204              sends             1122       4622
ridiculous                        17 25  2120              126       4616               Simmons
1024                           24    2317   18             sense                 79     524         2511
Right                 1320     23   337 3623               914             1223         2924      3017 25
188           256     322      3918 23    401              4325                         324 395 407
349              3510          4414 4612                   sent              331           412 17 18
4123           4510 25         salary            424       357       3821               425  11  15
464            18              1123       1822 23          separate                     5010
right                 625      sales         3612          4516                         simply          211
71        17          83       486         4913            separating                   since           2122
128              1317          salesperson                 4519                         403
1610           1711 25         4311       4925             serious                      single           1217
1813           231             same             1219       3916       23                18

11       27   12 293           201             2119        sets            523          sitting         1010
3212                3712       441       5011              setting               329    situations
399            23      25      sample                      503                          223
401            436 10          4822 25          491        settle           3810        SKILL           5114
4422             458           Sanders                     setup           3911         skip             819
4611                           1025       124              seventy-five                 222
Robert                    22   1411       2410             262            288      16   skipped
21          38           41    saying                      21                           3615
510           12      1124     1610       1716 22          Several               918    slots          157
25             122             1924          202           several                39    slurred          2617
1918           19         20   24      211      2719       1412                         small          3922
374             396 10         3217            3919        severance                    smart          3720
13     15      18 49.3         456        10   13          2315       16    18          Soel       21.7

rock             1622          4617       4919             shake            5014        sold       810
role                   58      says             1112       share                 725    some             222
612           822       98     4819                        3618                         41               194
     131  25                   scenario           515      shared                81     223            2512
3117  367 22                   SEAL            5119        425       15                 3220            335
running                        Seal        2211            shell            1119        367       379    382
1310          13     3814      searching                   Shes              1321
                               720                         4312                         somebody
              -5-              Seattle               89    shes              1118       811             911
                               4822                        3120                         1217 22 1917
SAID                  5112     second-in-comma             shouldnt                     2012    2315
17                             nd         1214       16    313                          3318 3423 24
said                   36      seems             310       show             3512        3513     385
46 616              18  21     12                          447                          4821 24
710            12      24      sell              388       showing               516
811            15      19      4420
         Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 79 of 91




someone                       25       272                      12   strongly                  takes            2712
319      138           188    25       283                      11   4719       493       14   taking           259
196 22            374         12           17      24                struggling                talk               21
Something                     2912              301 23               342                       1218             2524
56                            316          12 17 19                  stuff             221     318       329      356
something                     3211           17 22                   724  127 194              385       404
43      21         525        3314           342 10                  3215 3914 16              talked             723
912          13        20     3511 17                 3713           4013 494                  1125            193
1015    1124                  16    382 24                           succeed                   2010             2123
122   184 14                  409      412
                                        14                           3312      13              4818
2021 25 2125                  10 24  423 10                          success                   talking

233 10 20 25                  433    21 441                          3222                      221       24      610
241     3111                         13         23         25        successful                191 213 223
362 372    21                 453                    12         16   371                       2311 2518 20
383     3919                  20      25             462             such           210        328     3918
433                                   11        13         19        suggestion                4711 24   494
sometimes                     484 5010                     18        58                        501
521               1622        Staples                     19         supplier                  talks              41
206                           start                   2222           1416       21        24   512
somewhat                      377                                    155                       taught            1717
366                           started                                support                   186
somewhere                     317          44             617        1613                      Taxes            4022
74                            924                    1825            supposed                  Taylor             223
sorry             437         2815           20            24        620              812      59
sort          1716            4719                                   1516             187      teach             1714
soul          1324            STATE                   512            4411      12              15

sound             4910        State                  121             sure             26       teaching               619
southeast                     STATED                      517        13 616 21 25              team              821
4911                          stay                    1020           816 17  238               178 3617
speak              38         2112          392                      424 23                    technically
522      3614                 stays           399                    suspect                   395
spent                  114    still                  29         14   3222       371            teeth             2512
3415                          17       1123               139        Sysco             163     275       382
split         38.11           13           18             25         2013       3123 24        tell              4.20
spoke                  22     1614              197                  324       4922            721              102
3614                          211                3713                                          1217            1919
stand             2418        4318          5016                               -T              208             2115
standard                      stolen                  67                                       225               298
462                           story                  3912            table          1010       302             3320
STAPLES                       strategic                  81          tainted                   431              475
35      413        16 25      strategy                               2411      14              4913
53      19         720        1415          1519                     take                 58   telling           1115
1314         18        21     strengths                              612       13   112        1610             1922
143               1813        332               11
                                                                     1315       169 12         2315       324
1912  16  201                 stress                      175        1822         2525         termination
19 23  221 23                 222                                    2714         4216         3825
233       245 13              stressful                              4712      25  4822        terms            347
15     23   256               310                    1212            25      4914              territory

15     20 23  267             3219                                   taken             314     2312       13

10      14        19     22   strike                 716             4825                      text            4413
          Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 80 of 91




texted           2124       376 429 444                 1418          24  25          46          10        521
texting              318    452 20 4911                 153      17     22 25         68        77      14    25
20                          5019                        166                    1712   94        1113
than                 22     themselves                  189          11         18    1221   24  136
95   1015 18                368                         192           11       206          143 172
1213    147                 There                 59    13       214             10      10   185 13
1512 13  1611               11      718          913    24                2316        231                    248
2221    326                 1014            1511        2924               325             11     14    2616
3512    437                 2421            305         331               10     12   2915              306
4717 23 4813                325 4619                    13      14    22    352       356 365                 16
Thank           509         there               312             19         407        25        3914         437
thank           436         52 24               715     4212          20        23    10

Thats                520    912 13           1010       4322              447         thinking                79
621       72        10      16      112      1413       12      14        19    24    1323             1817
1019            1213        159     168                 4616       474           20   337              4417
1412             161        1719 20 21 23               23       484             14   4518        461
186             1924        25   187 20                 15      25  491               thinks            417
204                  215    1922 2014 15                14      5011       13         third            485
10        225         11    212     2219                Theyll                 3114   thirty-seven
2315            2418        2325    3122                443                           282
257       263 24            3318     384                theyll             3811       THIS             5121
25      279  285            395 25              403     theyre                 322    This              1023
25      291  307            4318            4824        518 127                173    139               227
10              3310        49s                         342                           2323             2423
4210           461    11    Theres                      Theyve                        259       17      3013
478                         2510         4613           1423                          3214              474
thats                513    theres              106     theyve                 5012   4816
77        15         96     THEREOF                     thing                  212    this    23 12
131           1411          5117                        46 610             11    19   45        512
                                                                                                  18
1521        179 22          THERETO                     719          104 117          13   615 25
1813       21  207          5120                        1219            1314          77 19 24 917
21 24            2110       These           486         2011         215              104         17  23
242       16         289    these                64     228               2315        112              10
292             3115        75      1115         163    292               3016        122              23
3215            3423                             17     3714              3817        137         11  25
396                   15    1910           2213         402                424        1412         15 23
402 16               442    446          4712 25        4315         4913             1619        1710 19
4517       18    4621       4817 24          498        things                  21    1816         17 21
25      478                 They             1419       17      18        19    24    192         18         19
their            1417       153             14     17   34      22         41         2111      224
                                                                                                  14
3311             405        25  168 1819                             19     623          12  231 10
4324             479        199 218 301                 92       1115           138   12 17 19  246
4820                        3225   358 19               1414         17        1514      251 14 22
them             85         20            4221          18       179           225    23  268 10 18
106       13     1321       4411       12        486    232                    2617   287     2920
1421           163          20      4910                3118          336        18   3120 3214 15
171             14    15    they    319                 19      351                   22  3319 344
193             2213        516  64 86                  think                   27    3623 24  371
302           339      11     14  104                   11      12        14     15          25         398
12        3513        20    11      20      1318        23      25        31          425              14     15
             Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 81 of 91




16      17    24       437       363            4013         Typically                    vacations
23       485                18   441                         3112                         1315
22      494            13        tomorrow                    Tyson                        value             84
those                  224       3615                        1025        3920 21          various             3511
322          92 181              took                112     404         454         14   vendor             1515
225           476 15             3316                        16                           very     310
481                              Total          453                                       411  81 23 25
thought                          total               2625                -U-              1817    319
210 18  525                      272 455                                                  4812        21

620 917 115                      totally               186   U.S               1423       viewed             423
25           1812       15       10      2313                154
2324          2920               tough            248        UNDER             5118
thousand                         track            24         under    4310
2516              2817           612                         UNDERSIGNED                  Wait               2516
293                              train               333        5118                      4314
three               2819         3611                        understand                   waiting
476               12        16   trained   505               313          63     23       1310        11     15    19
25                               TRANSCRIBED                 1314   1625                  22
Through                                 517     14           171    2019                  wake               1323
3025                             TRANSCRIPT                  269    3119                  24
through                161       11       517     17
                                                             3217 3412 13                 WALKER
3821          485                Transcript                  20 4224 4811                 21        518          615
throughout                       18                          understanding                134          17        20
228                              travel              3417            3414                 142            179
throw                265         24      4925                understands                  1814         1914 17
292                              traveling                   3411              361        202         21         24
time     17         23           3522                        425                          2118 21            2222
16       31            78        treat          4121         understood                   25        236          247
136                1710          tried          1215         66                           14        2514 16
1925              2012           TRUE          519           UniPro            1416       18      22    2612
213               2519           true         812            21     22                    16     20 24           271
3415                363          trust          31      12   units            4316             11   23           285
378 475                          920       121         146   UNLESS                       14          298         14
times                  23        3716                        5117                         303               10     15
422               1013           trusting                    unless             516       19        311
1214              1412           324       3714              354                          16     18    21        321
2124                             truth               523     until             2918                    12         21
title               1220         2115        2217            305               4615       336              341
141                              trying   625                496                          3510        15     3711
today                  37        82 195 202                  upcoming                     15          3816     19
1319              1612           397 4216                    151                          393               13 18
193          11      406         turn             1825       UPON             5116        408       11      20 24
4410          4719               2321        3725            used              104        413               11     16
together                         twenty-four                 189         11     12        18     23      422
224           171                4014                        502                          19     22      431
291                              Twice          4018         users            1525        14     20     445 11
told                 322         twice          4125         usual            3724        14     17    24  451
422          23       615        two-year              261                                     10     13 18 24
16      138          1816        type         283                                         461            10 12
18      195         2316
          Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 82 of 91




18       483       509      weve                713   17             3022          4911 12            5010
16     5110                 1614                      4015   4220                  13     14   18

Walker             18       weaknesses                whenever               76    willing             57
922                         332          11           where                  26    1420    2317
walking                     week              234     32        72   1620          2817  296 25
2217                        3019 24   319             1712          191            3423    3521
Walmart            502      3424 3522                 2112        3311 12          4720 21 25
want               21       weekend                   13                           wish    320
710       12       816      1120                      Whereupon                    WITHDRAWN
22        915         16    weeks                24   5020                         5115
108            112          311 12  3020              Whether                      withhold
1224            1513        23  311   13              2216                         5014
1612            1923        4016     17        4125   whether                      within            2914
205                 10      weird             2121    1219 20             1510     without             88
2116           17   18      Well                 36   11 1610               352    1421
231               14 18     48      725        1116   which                 210    woke             3616
19   241                    17      18         134    812              1012        women              173
2512   275 21               1420              1721    1119              148        wont              1623
291     308 10              207               2616    1610        14        326    225   4112
22        318         10    2712              2815    351       4814               wondered
327       23       339      342               4625    Whos             4019        182
12  3417           375      4823                      Whoever                      word     33
3819 20            406      well                 83   322   3814                   words              153
13   4210 18                91   1312 226             whoever                      162              4619
4322   441                  2312     2611             1221        4914             485
473 4823 25                 3622    401               whole                 719    work               618
495        12      18       495                       2214        2711             105              1110
506                         went                620   wholeheartedly               172          15     207
wanted              49      2016         401                 413 268               2717             2924
62       11        78       WERE               518    wife              1022       3112         371
821             1418        were             224      3419                         3812        13    504
2223 24          2325       61      19    20  87      Will           2512          worked             1821
3924                        15   147 18               will                  923    workers

wanting            820      2124    2220              24             1818          1517
132       339               2324    2411              1910            2320         working
wants             823       2817 3914                 2725           298           1322         3315 17
98        224          16   werent               86   10     15      16      17    377            4716
3816       4925             113               1419    303                   11     4916
washes            481       151                       3124   3223                  works                59
Washington                  Whats              2121   3514 17 3618                 10     11 14      4913
4822                        whats              2420   372              24    25    worry            3319
wasnt             814       3216         374          3810 12          13     20   Would             251
1717      18                Whatever                  3911 21             4022     262              293
ways               2.9      249 15             2812   25   413 19                  4018        412
3518                        3624              3811    423 20 431                   would              219
well            4623        4318                           10   17     19     22   38          513     68
were            294         whatever                  444              4522        76           817    19
Weve             1414       1121               128    462         20        23     925  101
2822                        214            235        4723             4817        12   115 14
                            2725         299 14                                    1225    1325
         Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 83 of 91




146      15         2519       youve            218
261                 276        33 24      712
2812 21             2924       you-all      224
306 13          14        16   Your       1110
17         315                 your    424
335             3515           519 610 724
384            24    429       821    133
11        458         20       1822 23  2210
4719 20 21 25                  12     2425
4810  493 13                   3420 22 3725
5013                           426    4615
write               4019       481    4921
20      4322                   5015
wrong                420       yourself
1611       184                 711 333 364
wrote           285


          -Y
yall           4725
year                 718
93       16         1413
15             1615
1921      228
2321    246
   23 251
19 21 22    268
13   18    273
2917          3219 22
23      344      3612
371                  19
4323      24

years               220
year-end
4522
years                220
918             3316
342
yesterday
1724
Youre               2420
3122       4713
youre                 83
125             2518
265        327        17
3322       4724
Youve            1112
1615            1820
247
eaoS       Portal
                                        Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 84 of 91                                                                                          3I12/18     1214AM




    Re        Hartybake                 and     RMFS

          John      Staples        john.staples@simfoods.com
          09/21/2015          at   1043 PM




    From                     John Staples cjohn.staples@simfoods.com

    Sent                     09/21/2015         at   1043 PM

    To                       Kane          Kulas ckane.kulas@Hartybake.onmicrosoft.com

    Cc                       Randy Sanders crandys@thedsmsales.net                                                 Mike         Gerhard       mike.gerhard@hartybake.com

    Andreas Zeissner andreas.zeissner@hartybake.com



    Good morning Kane


    In   short       YES

    Randy                believe   that   DSM        is     perfect     fit   for     Hartybake and                 that        we can form      the partnership quickly                  He       spoke

                your company on Friday and then again
    about                                                                                 this   morning



    Are you available              to   meet with us Thursday afternoon                                at   200      in    Birmingham Thats                 really   the only chance             for   us to

    meet with you over the next                           weeks      and      wed         like   to    start      the representation            effective      10/1       If   we can    agree     on

    retainer        of   $3500/month           for   initial         months we              will      put together               plan that     Im   sure you       will        be pleased      with The

    retainer        will   also cover     the design            work   associated                with the         retail    brand      for   RMFS    since Randy can get                  it   done in

    house


    The     Delta meeting           went      well   and presents              opportunities                for   baked          goods       Additionally      Syscos            Diversity     Supplier

    Showcase               has been rescheduled                for   11/13         and we would love                   to       show   your    products



    Thanks



    Sent      from       my iPhone


    On Sep 21 2015                 at   928    AM         Kane         Kulas




           John Randy

           We       are definitely          interested              and again              believe there                   is   great benefit        in     working            together




           Based           on your email                  would      like     to    schedule                 time to meet               in    Birmingham             or Atlanta           to iron out

           the details Either                 area        is   of course            acceptable                     mentioned Atlanta so Randy could                                   see the

           facility        and know what he                    is   working          with        along       with          meeting       the Hartybake               team




htLps//Iogin-us.mimecast.com/m/portal/app/print.jspsidAAAAID1                      ba-i     .tpApeu2W37XMBdIs5pb5Iq                L7CJbNNFtqCCYWI61         CIMPI-NqDNOshowtmagesfalse                      Page   of
   aonql   Portal
                                          Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 85 of 91                                                                                   3/12/181214    AM



           If
                you     or    Randy           could     provide              couple          of dates         for      meeting           will      get with      Mike and          firm   up
           date and           time Would                not be bad to meet at Jim and                                  Nicks      and then the              hotel     lobby     right    behind

           it




           Hartybake                is   not         large    company               but    we    are    fully     capable         of handling            the needs of any

           customers As you saw we have                                         great manufacturing                       flexibility    and        RD        that    can devote          great

           resources            to       any type          project       with       the opportunity             for    growth        We       are willing to           work    with     RMFS
           and       Diversified              Sales     and Marketing                  on the          retainer      piece This          is    unusual         but definitely           see the

           value        in   the unique              opportunities              RMFS           and     DSM        bring     to the table            HB     realizes         there are


           expenses associated                          with       pioneering                line      lines or           company         of       products            know     the number

           that      was      discussed               during our meeting                     was $4-5000.OO                       month       to get us started               immediately            Is


           this      number              negotiable          to   $3-$3500.OO                   month           Like      you we        operate          on      tight      budget and plan

           to       grow     with        your help Our goal                    is   for our       products programs                     and new business                    to quickly


           generate            enough               revenue        to quickly          pass      that     number and              generate          more than enough

           brokerage            that          the retainer           will   not be an issue                   Again        only ask that            you consider             this figure       as

           we       are anxious               to get past this piece                       and move on              to developing            sales for both             our businesses




           We        are anxious               to    begin     the development                    of    branded items under Herschels                                 Mommas          Cooking

           or       any brand            that       makes         the best sense for                 RMFS           and    HB We         will      definitely        require    your

           guidance            and        direction          with     both      the design             of the     packaging          and the products                    HB    does     not    have

                marketing                person       on     staff    so    will    have       to rely     on outside resources                     to   work        with   us to develop

           the packaging                   and design This would                            of course         be    after    we    determine             what items           we   intend      to


           develop           and brand




                believe       all    of this        can get          started        very quickly          and move forward                    in     positive         manner       quite      fast




           We        hope     that        you and          Kym        enjoyed         the product             we     sent    home       with       you They            really are delicious

           especially           if
                                     you have                  sweet tooth




                am     anxious           to hear       how        well      your meeting               with    Delta went on Thursday                         afternoon         HB    could

           certainly          produce almost any bread                               type item they require                    and      we     are very close Would                     be great

           if   that    could        be         good       fit




           Look forward                  to    hearing back              from you and                we   are ready          to   move forward


https//Iogin-us.mimecast.com/mlportal/app/print.jspsidAAAAID1                       ba-i   u...tpApeu2W37XMBdIsSpb5IqL7CJbNNFtqCCYWi61                   CIMPI-NqDNOshowlmagesfalsa                  Page   of
Pomona    PottS
                                     Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 86 of 91                                                                           3/12/18     1214AM




           Thanks




           Kane       Kulas           Director        of Sales



           Hartybake                Baking        with     Heart


           6160 Boat            Rock       Blvd     SW           Atlanta           GA 30336             USA

           Mobile         678        488-6458                  Office      678         933-0986


           kane.kulas@hartybake.com


           www.hartybake.com




           From John               Staples                                 staples@ simfoods corn

           Sent        Friday        September                 18 2015 1211                   PM
           To Kane                  Kulas       ckane.kulas@Hartybake.onrnicrosoft.com

           Cc      Mike Gerhard rnike.gerhard@hartybake.com                                                     Andreas         Zeissner

           andreas.zeissner@hartybake.com                                             Dan        Laurie     dan.laurie@hartybake.com                           Randy Sanders

           randys@thedsmsales.neb

           Subject           Re      Hartybake and                   RMFS



           Thanks          to everyone              for taking             the time to meet with                      Kym          yesterday            We     believe      that

           partnership              between            HB            DSM/RMFS                   would be         beneficial       for   all    involved




             spoke         with      Randy         this        morning and here are our proposed next steps



                  Kane          Randy          meet soon Birmingham                                  to discuss        specifics              of   DSM     beginning

           immediate             representation                     of   HB    As      we       discussed            yesterday      we        believe        $5000/month
           retainer        is       good        place to start                DSM            would then begin              to learn           your capabilities             and

           begin presenting                   your products                   in   all     customer forums/meetings/conferences


                  RMFS            HB      begin           joint          partnership            to develop             retail   brand         and    applicable         retail



           products             This     partnership                will    include           shared cost responsibilities but                        will   not require

           compensation                  to    RMFS            or   margin discussion                         until   brand/logo/products/strategy                          is




                                                                              ba-i   ii.   .tpApeu2W37XMBdIsSpb5Iq     L7CJbNNFtqCCYWI61       CIMPI-NqDNOshowlmagesfalse                  Page   of
https//Fogin-us.mimecast.com/m/portal/app/print.jspsidMAAID1
Pemonei   PortS                        Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 87 of 91                                                                    3/1218     1214AM




           completed


           If   either/both            are agreeable to                    HB       leUs    meet again soon              to iron out the details




           Have             great      weekend




           On        Fri    Sep 18 2015                at      1002       AM        Kane           Kulas

           kane            kulas@hartybake.onmicrosoft.com                                        wrote


                John

                It   was          pleasure seeing you and Kim yesterday                                         and thank         you    for the      time to discuss

                the    many        opportunities                for   our companies                  to   work together

                Hartybake              is   interested          in   working with              RMFS        to develop            the product          and whichever
                brand        RMFS           considers           our best opportunity                      for   success          There were several              discussed

                and     we      will    need       to focus          on one and determine                       the products             we    will   move       forward

                with       together         Who would be                    the     point person            HB would work               with   from     RMFS       to

                develop           these items




                As    for    representation                    HB    is   again very interested                  in   moving forward             with    the     next   phase
                of our working                together           selling      product through                   RMFS      utilizing     your contacts

                relationships               and as          we    called       it
                                                                                    yesterday.. .leverage                 We      recognize the benefits                    RMFS
                has to       offer      and      the     opportunity              to   open doors           quickly      for     both companies            to start

                realizing         sales




                John

                HB     is      great        company             as        believe       you and Kim both viewed                     yesterday from                 total

                package             stand point                We     are the type of              company            that can     and has            strong     desire      to


                meet        the    needs        of    RMFS and              your customers                      do know        there    is     next     steps meeting

                or conversation                 that        needs         to take place for us to                 move     forward following              our very

                positive          meeting

                Definitely         need your             direction          on how          we would            proceed     from here both from

                product/brand                 development                  standpoint and also                   RMFS      representing           HB




https//login-usmimecast.com/m/portal/app/print.jspsidAAAAID1                 ba-i   u..tpApeu2W37XMBdIsSpb5IqL7CJbNNFtqCCYWI61           CIMPI-NqDNOshowlmages      false            Page   of
pemons    pnjsj
                                       Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 88 of 91                                                                              2/1   2/181214   AM



               We touched on                    existing          business that Diversified Sales and Marketing                                         currently

               represents               We      would           like to   continue           discussions on             this      business also           if   it   is    an area

               we     can      produce and                 sell      product         through your resources                       In   speaking         with        Randy        before

                  started         at   HB      there       was         definite         interest      in   at   least   one       large    volume bread                   or   roll     item

               and      also           biscuit         What          dont have             are the details            needed           to evaluate       the        product and

               opportunity                In   our discussion yesterday                            am      sure you understood                    that even          if   HB      is        not

               currently           able        to produce            the item         we    are very        willing     to evaluate             the   product and

               opportunity to do                     so     i.e      Biscuits




               Its    going to be an exciting                         weekend             of football           and   THE TIDE           will    be tested                am    glad

               we     are playing              our     first     SEC opponent                 at   home and           will   be    looking        for     Big


               ROLL TIDE




               Kane Kulas                   Director of Sales


               Hartybake                  Baking         with        Heart


               6160 Boat Rock Blvd                              SW     Atlanta           GA 30336 USA

               Mobile           678        488-6458                  Office         678     933-0986


               kane.kulas@hartybake.com


               www.hartybake.com




          JOHN                STAPLES
             GENERAL MANAGER

             RENA ISSANCE                MAN FOOD               SERVICES




hftpsfilogin-us.mimecast.com/m/portal/app/print.japsidAAAAID1                ba-i   u...tpApeu2W37XMBdIaSpb5IqL7CJbNNFtqCCYWI61            CIMPI-NqDNOshowlmagesfalse                          Page    of
Perebnal   Portal                        Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 89 of 91                                                                   3/12/181214    AM




                    john.staples@simfoods.com

                    479.899.2733

                    479.215.2581


                    479.215.2774




                SIMMONS            PREPARED                   FOODS

                601   NORTH           HICO

                SILOAM         SPRINGS                 AR    72761

             sirn   foods   sirnrnonsgloba/           corn




           This email               any       files     transmitted with           it   are confidential       and

           intended          solely     for     the entity       to   whom         they are addressed

           If   you have received                     this   email    in   error   destroy        it   immediately


           Trees       grow slowly              think        before   you    print this        email




https//login-us.mimecast.comfm/portavapp/print.jspsidAAAAID1                            ba-i   ..tpApeu2W37XMBdIsSpb5Iq   L7CJbNNFtqCCYWI61   CIMPI   NqDNOshowtmagesfalse         Page    of
                            Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 90 of 91




From Kym            Staples         ckyms@dsmsalesmarketing.com

Date Tuesday                November 14 2017                     at    1058      AM
To     Blame Walker               bw@renmanfoods.com
Subject        RE Need Answers                       Input needed



Blame


Youre going          to   hate     me     but       honestly     have      no answer       for   these questions                can    tell     you     what was         clicking         year ago
but    have    no idea whats not working now                           other than ZERO            response        from   the    OPCO            after   they settled        into

CATMAN             Not even        from the President                VP    or Director     at    the top     Its   almost as          if
                                                                                                                                           they have       been        directed      not to


respond       to   us


Thank         you



9m 644
DSM         Sales and Marketing                           LLC
kymscdsmsalesmarketinq.com
479         409-0175 cell




From        Blame    Walker

Sent Tuesday              November              2017        543 PM

To     John    Staples          cjstaples     @simfoods.com                 Blair    Staples     cBlairSdsmsalesmarketing.com                                Jennifer        Dawson

Id @renmanfoods.com                         Clinton Sledge             cs @renmanfoods.com                     Gary      Collins           garvcolIinslOl@hotmaiI.com
Barbara Humphreys barbaraH                           dsmsalesmarketingp                            Kym    Staples     kyms dsmsalesmarketing.com                                         Christopher

Thurber christopherTdsmsaIesmarketing.com

Subject        Need Answers               Input      needed



Herschel       John       and     myself have              quarterly      business     review with Sysco Corporate                         on   November          15th     Part     of   the review

give   us   an opportunity for feedback                      from     YOUI          have   attached      the slide that         we    will      present     to    Sysco during            our

review        What        need      from      you    is    information pertaining           to    the questions          on the presentation                     I.E   Whats        working
Whats         Not    What         can    we   improve         on     Ect    We      need   to   also include       success      stories         and     any obstacles        you         may have


Please      take time this week               and    send      me some        feedback      pertaining       to    YOU    and    your area               Please    send     me      your

information by end                of    the day     this    coming      Friday



Blame Walker
Vice President                  Sales                                                                                                                                      DEFENDANTS

                                                                                                                                                                   Eff
                                                                                                                                                                          kst
               Case 7:18-cv-00160-LSC Document 95-7 Filed 03/04/19 Page 91 of 91

Renaissance   Man   Food   Service

615-604-3295
